Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 1 of 262

TRUST AGREEMENT
BETWEEN C O | \
ARIE GENGER

AS GRANTOR

LAWRENCE M. SMALL AND SASH A. SPENCER
AS TRUSTEES
CREATING

THE ORLY GENGER 1993 TRUST

Dated: December /¥ , 1993

Copy 2 of 4

RUBIN BAUM LEVIN CONSTANT & FRIEDMAN

BO ROGKEFELLER PLAZA +» NEW YORK, N.Y. (One

<< 02990GZzZb21 Jabuag "y ies OO‘Zt 91-40-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 2 of 262

 

Article
FIRST:

SECOND:

THIRD:

FOURTH:
FIFTH:
SIXTH:
SEVENTH:
EIGHTH:

NINTH:

TENTH:
ELEVENTH:
TWELFTH:
THIRTEENTH:

FOURTEENTH:

FIFTEENTH:

SIXTEENTH;

EP/ed

nts

 

Index to the Orly Genger_1993 Trust Agreement

Disposition of Principal and Income During

the Life of the Grantor's D

ORLY GENGER

aughter,

« . . .

Continuing Trust for Descendants of
the Grantor’s Daughter, ORLY GENGER

Disposition of Property if No Descendant
of the Grantor is Living

Additions to the Trusts
Irrevocability

Governing Law ,

Trustees ,

Compensation of Trustees

Settlement of Trustees’
Exoneration of Trustees

Definitions

Administrative Powers

. .

Accounts;

Provisions Relating to the GST ...

Release of Powers

Provision with Respect to
Closely Held Businesses

Headings

Severability

« . . .

<< 02990GZ2b21

* * e

. * . «

* . «

sabuag ‘y ies

13
13
13
13

18

18
2i
22
32

37

38
39
39

00°21 9-10-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 3 of 262

 

 

evitd

TRUST AGREEMENT dated December 3 , 1993, between
ARIE GENGER (now residing at 1067 Fifth Avenue, New York, New
York), as Grantor, and LAWRENCE M. SMALL (now residing at 2604
Woodland Drive, Washington, D.C. 20008) and SASH A. SPENCER (now
residing at 251 Crandon Boulevard, Townhouse 164, Key Biscayne,

Florida 33149), as Trustees,

The Grantor hereby transfers to the Trustees, and the
Trustees hereby acknowledge receipt of, the sum of Six Hundred
Thousand Dollars ($600,000.00), to be held, administered and
disposed of in accordance with the provisions of Article FIRST
hereof. Said sum and any other property that May be received by
the Trustees pursuant to the provisions of Article FOURTH
hereof, and all investments and reinvestments thereof, and all
proceeds thereof which constitute principal, are hereinafter
collectively called "principal."

This Trust Agreement shall be known as the "Orly
Genger 1993 Trust agreement" and the trust created by Article

FIRST hereof shall be known as the "Orly Genger 1993 Trust.”

 

FIRST: Disposition of Principal and Income
During the Life of the Grantor’s Daughter,
RLY GENGER.

A. The Trustees shall hold, manage, invest and rein-

vest the principal of the trust created by this Article, IN
TRUST, and, so long as the Grantor’s daughter, ORLY GENGER,
Shall live, the Trustees are authorized and empowered to pay

Such part, parts or all, if any, Of the net ‘income of the trust

<< 0Z990G2Z124 Jabuay ‘y [beg

00°25 91-40-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 4 of 262

 

£viGd

avaated by thig Axticle (hereinafter vefewred to in this Axticle
as "Orly’s Trust") to, or apply such part, parts or all, if any,
of such net income for the use or benefit of, such one or more
of the following individuals living from time to time in such
equal or unequal amounts or proportions, and at such time or
times, as the Trustees, in their discretion, shall determine:
1. The Grantor’s daughter, ORLY GENGER,
2. Each descendant of ORLY GENGER.,
The Trustees shall accumulate all income of Orly'’s Trust not so
paid to or applied and, at least annually, add such net income

to the principal of Orly's Trust.

In making such distributions, the Trustees are
requested (but they are not directed) to limit the total amount
of the distributions made to any descendant of ORLY GENGER with
respect to any calendar year to the amount necessary to increase
such descendant’s taxable income for United States income tax
purposes for such year to ‘the greatest amount that shall still
result in such descendant not being subject to United States
income taxes at the highest marginal rate in effeet for such
year, after taking into account all of such descendant’s other

income and deductions for such year.

B. The Trustees are authorized and empowered to pay
fo, or apply for the use or benefit of, the Grantor’s said
daughter such part, parts or all, if any, of the principal of

Orly’s Trust, and at such time or times, as said Trustees, in

-2-

<< 0Z990G22b2b Jabuag ‘y bes

00:Z5 9b-40-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 5 of 262

 

Eb/9d

thaixr digcretion, ohall determine, wleloul regard to the inter-
est in the trust of any other person and without regard to the
fact that any such payment or application may result in the

termination of Orly’s Trust.

Cc. Upon the death of the Grantor’s said daughter,
the Trustees shall pay the then principal of Orly’s Trust,
together with all net income thereof then accrued but not yet

collected, and collected but not yet disposed of, as followa:

1. The Trustees shall pay one-half (1/2) of
such income and principal, in such equal or unequal amounts or
proportions, to or for the use or benefit of such one or more of
the descendants of the Grantor’s said daughter, and upon such
terms, conditions and trusts, if any, as the Grantor's said
daughter, by a provision in her Will expressly referring to thig
Article of this Trust Agreement, shall validly direct and
appoint. If, or to the extent that, the Grantor’s said daughter
shall fail so validly to direct and appoint such principal and
income, the Trustees, at the death of the Grantor's said daugh -
ter, shall pay the same, per stixpes, to such of the descendants
of the Grantor’s said daughter as shall survive her, subject,
however, to the provisions of Article SECOND hereof, or, if no
descendant of the Grantor's said daughter shall survive her, per
Sstirpes, to such of the Grantor’s descendants as shall so sur-
vive, or, if no descendant of the Grantor shall so survive, in

accordance with the provisions of Article THIRD hereof.
-3.

<< 2990S 221 sabuag ‘y bes

LoL 91-40-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 6 of 262

 

Eviid

z. The wruglees small pay one-half (1/2) of
such income and principal, per stirpes, to such of the descen-
dants of the Grantor's said daughter as shall survive her, saub-
ject, however, to the provisions of Article SECOND hereof, or,
if no descendant of the Grantor's said daughter shall survive
her, per stirpes, to such of the Grantor’s descendants as shall
gO BUurvive, or, if no descendant of the Grantor shall so sur-

vive, in accordance with the provisions of Article THIRD hereof

3. If, pursuant to the provisions of paragraph
1 or paragraph 2 of this Section ¢, the Trustees are directed to
Pay a per stirpital share of such income and principal to a
descendant of the Grantor, and if at the time the Trustees are
so directed there shall be in existence a trust for such descen-
Gant under a trust agreement between Arie Genger, as grantor,
and Lawrence M, Small and Sash A, Spencer, as trustees, executed
on the date hereof and known as the "Sagi Genger 1993 Trust
Agreement," the Trustees shall not pay Such per stirpital share
to such descendant but shall instead pay such per stirpital
6hare ta the trustees then acting under said trust agreement, to
be disposed of by them pursuant to the provisions of the trust

for such descendant under said trust agreement.

D. Notwithstanding anything herein to the contrary,
if any Trustee hereunder shall be one of the potential income
beneficiaries of Orly’s Trust, such Trustee shall not, in his or

her capacity as such a Trustee, have any voice ox vote or other-
-4-

<< 0Z990GZb21 Jabuag 'y ibes

LO-Lb 94-10-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 7 of 262

 

£b/i8d

whee partiulpate du auy declslum pertaining to tne payment or
application of the income or principal of Orly'’s Trust to or for
the use or benefit of him or her in his or her capacity as a
beneficiary of such trust or to or for the use or benefit of any
person whom he or she has an obligation to support, and, in each
Such event, the other Trustee or Trustees shall make all deci-
sions relating to such trust that pertain to such matters.

SECOND; Continuing Trusts for -

Descendants of the Grantor's Daughter,
ORLY GENGER,

A. If, under any provision of this Trust Agreement,
any property is directed to be paid to a descendant of the
Grantor's daughter, ORLY GENGER, subject to the provisions of
this Article, such property shall not be distributed or paid to
such descendant. Instead, the Trustees shall continue to hold
such property, IN TRUST (in a separate truat for each such
descendant which is referred to in this Article as "such descen-
dant's trust"; provided, however, that if there shall be prop-
erty so directed to be paid on more than one occasion to any
such descendant, all such property shall be held in a single
Crust for such descendant), and, so long as such descendant
shail live before attaining the age of twenty-one (21} years,
the Trustees, other than such descendant if he or she shall be
a Trustee hereunder, are authorized and empowered to pay to, or
apply for the use or benefit of, such descendant, such part,

parts or all, if any, of the net income of such descendant’s
-5-

<< 02990S/2L21 JaBuag ‘y bes

40°Lb 94-10-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 8 of 262

 

Erba

tawet, aml atl such time or tames, as said Trustees, in their
discretion, shall determine, and the Trustees shall accumulate
the balance of such net income, if any, and, at least annually,
add it to the principal of such descendant‘s trust, and, so long
as such descendant shall live after attaining the age of twenty-
one (21) years, the Trustees shall pay to such descendant all of
the net income of such descendant's trust in at least quarterly

installments.

B. The Trustees, other than such descendant if he or
she shall be a Trustee hereunder, are authorized and empowered
to pay to, or apply for the use or benefit of, such descendant,
such part, parts or all, if any, of the principal of such
descendant’s trust, and at such time or times, as said Trustees,
in their discretion, shall determine, without regard to the
interest in the trust of any other person and without regard to
the fact that any such payment or application may result in the

termination of the trust.’

Cc. Upon the death of such descendant (hereinafter
referred to in this Article as "such deceased descendant"), the
Trustees shall pay the then principal of such deceased deacen-
dant's trust, together with all net income thereof accrued but
not yet collected, and collected but not yet disposed of, as

follows:

<< 0Z990GLZ1b25 saya ‘y ibes

0:2) 91-40-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 9 of 262

 

Eb/Old

i. The weusteses snall pay one-nait (1/z) of
such income and principal, in such equal or unequal amounts or
proportions, to or for the use or benefit of such one or more of
the descendants of such deceased descendant, and upon such
terms, conditions and trusts, if any, as such deceased descen-
dant, by a provision in his or her Will expressly referring to
this Article of this Trust Agreement, shall validly direct and
appoint. If, or to the extent that, such deceased descendant
shall fail so expressly and so validly to direct and appoint
such principal and income, the Trustees shall, at the death of
Such deceased descendant, pay the same, per stirpes, to such of
the descendants of such deceased descendant as shall survive
such deceased descendant, subject, however, to the provisions of
this Article, or, if no such descendant shall so survive, per
stirpes, to such of the descendants as shall so survive of the
ancestor of such deceased descendant closest in degree of rela-
tionship to such deceased descendant who (i) shall have descen-
dants who shall so survive and (ii) shall have been a descendant
of the Grantor or shall have been the Grantor, subject, however,
to the provisions of this Article, or, if no such descendant
Shall so survive, in accordance with the provisions of Article

THIRD hereof.

2. The Trustees shall pay one-half (1/2) of
such income and principal, per stirpes, to such of the descen-

dants of such deceaged descendant as shall Survive such deceased

<< 02590G22b21 Jabuag 'y ies

b0:2) 91-40-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 10 of 262

 

Ep/iid

Amocandant, oubjant, however, te the praviaisna af thia Aveialea,
or, if no such descendant shall so survive, per stirpes, to such
of the descendants as shall so survive of the ancestor of such
deceased descendant closeat. in degree of relationship to such
deceased descendant who (i) shall have descendants who shall so
survive and (ii) shall have been a descendant of the Grantor or
shall have been the Grantor, subject, however, to the provisions
of this Article, or, if neo such descendant shall so survive, in

accordance with the provisions of Article THIRD hereof.

3. If, pursuant to the provisions of paragraph
1 or paragraph 2 of this Section C, the Trustees are directed to
pay a per stirpital share of such income and principal to a
descendant of the Grantor subject to the provisions of this
Article, and if at the time the Trustees are so directed there
shall be in existence a trust for such descendant under a trust
agreement between Arie Genger, as grantor, and Lawrence M. Small
and Sash A. Spencer, as trustees, executed on the date hereof
and known as the "Sagi Genger 1993 Trust Agreement," the
Trustees shall not pay such per stirpital share to such descen-
dant subject to the provisions of this Article but shall instead
bay Such per stirpital share to the trustees then acting under
said trust agreement, to be disposed of by them pursuant to the
provisions of the trust for such descendant under said trust

agreement.

<< 02990G/2121 sabuag "y [beg

20:2} 94-40-2002
Ep/2l

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 11 of 262

D. Notwithstanding anything horain ee the esualiary,
each trust created by the terms of this Article shall terminate,
if not sooner terminated, upon the expiration of twenty-one (21)
years after the death of the last surviving descendant of the
Grantor's parents, SHARGA GENGER and DORA GENGER, who shall have
been in being on the date hereof; and the Trustees shall there-
upon pay the then principal of any trust terminated in accor-
dance with the provisions of this Section, together with all net
income thereof accrued but not yet collected and ‘collected but
not yet disposed of, to the descendant of the Grantor with

respect to whom such trust is being held.

THIRD: Disposition of Property if No Descendant

of the Grantor is Living,

 

A. As used in this Article:

1. The words "such time" shall mean the time as
of which any property is directed to be paid in accordance with
the provisions of this Article.

2. The term "Qualified Charitable Organization"
shall mean an organization that shall be qualified as an organi-
zation to which contributions and bequests are deductible for
both United States income tax, gift tax and estate tax purposes
under the provisions of Section 170, Section 2522 and Section

2055 of the Internal Revenue Code.

<< 0Z990G/ 2b21 Jafiuag *y bes

Z0:L) 94-10-2002
fvleld

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 12 of 262

B. If, under any provision of this Trust Agreement,
any property is directed to bé@ paida in accoraanece wie Cle piu-

visions of this Article, the Trustees shall pay such property ag

follows:

1. If the Grantor, the Grantor’s spouse and/or
any one or more descendants of the Grantor shall have caused
there to be created a foundation known as The Genger Foundation,
and if at such time said Foundation shall be in existence and
shall be a Qualified Charitable Organization, then, in such

event, the Trustees shall pay such property to said Foundation.

2. T£ at such time either The Genger Foundation
created as aforesaid shall not be in existence or said Founda-
tion shall be in existence but shall not be a Qualified Charit-
able Organization, and if at such time the Trustees are autho-
rized under applicable law to cause to be organized a corpora-
tion under and in accordance with the laws of any state of the
United States which the Trustees, in their discretion, shall
select, which corporation (i) shall be known by the name of The
Genger Foundation (or by such other name ag the Trustees, in
their discretion, shall select if the name of The Genger Founda-
tion shall not be available to be utilized as the name of said
corporation), (ii) shall have as its purposes the encouragement,
promotion, support and enhancement of non-orthodox study and
education for children in the State of Israel pertaining to the

customs, practices and ancient and modern history of the Jewish

-~10-

<< 0Z2990G/2121 4abuay ‘y ies

20°L1 91-40-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 13 of 262

 

Eb/tld

people and shall maintain all of the property held by it. and

use all of the net income thereof received from time to time,

for the encouragement, promotion, support and enhancement of

such study and education for children, (iii) shall be required
to maintain all of the property held by it, and use all of the
net income thereof received from time to time, for such pur-
poses, with such property and income to be expended for such
purposes in such amounts, at such time or times and to or for
the use or benefit of such recipient or recipients as the direc-
tors, trustees and/or the officers of such corporation shall, in
their discretion, determine from time to time, subject, however,
to the other provisions of this paragraph 2, (iv) shall have as
its initial directors or trustees the Trustees hereunder, the
Grantor's cousin, JEREMIAH WOHLBERG (now residing at 2325
Lindenmere Drive, Merrick, New York), if he shall not then be a
Trustee hereunder, and also such other individual or individ-
uala, if any, as may be designated by the Trustees, and there-
after to have as directors or trustees such individuals as shall
from time to time be determined as provided for in the certi-
ficate of incorporation and/or by-laws of said corperation, and
(v) shall be organized and maintained in such manner as to be
and continue to be a Qualified Charitable Organization, then, in

Such event, the Trustees shall Organize such a carporarion, and

the Trustees shall pay such property to such corporation.

-LIi-

<< 02990G22b21 Jafuag ‘y ibes

20:2) 91-40-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 14 of 262

 

Epic d

3. If at such time (i) either The Genger Foun-
dation created as aforesaid shall not be in existence or said
Foundation shall be in existence but shall not be a Qualified
Charitable Organization, and (ii) the Trustees are not author-
ized under applicable law to cause to be organized a corporation
of the nature referred to in paragraph 2 of this Section B,
then, in such event, the Trustees shall pay such property to the
JEWISH COMMUNAL FUND OF NEW YORK, New York, New York, to be
held, administered and disposed of pursuant to the rules and
regulations thereof as an Undesignated Philanthropic Fund to be
known as the Genger Philanthropic Fund and with the privilege of
making advisory recommendations with respect thereto to be held
in the first instance by the Trustees, said JEREMIAH WOHLBERG,
if he ghall not then be a Trustee hereunder, and also by such
other individual or individuals, if any, as che Trustees may
designate, and thereafter by such other individual or individu-
alg as such designees and their successors acting in such capac-
ity may from time to time designate, and it is requested (but
not directed) that the principal and income of such Fund shall
be utilized to encourage, promote, support and enhance non-
orthodox study and education for children in the State of Israel

pertaining to the customs, practices and ancient and modern

history of the Jewish people.

-12-

$< 02990G221-c1 daBuayg ‘y bes

£0°2) 91-10-2002
Evisbd

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 15 of 262

FOURTH: Additions to the Trusta,

Any person, including the Grantor, by a transfer to
take effect during the life of such person or upon the death of
such person, may, at any time or times, add to the principal of
any trust hereunder any property of any kind or nature accept-
able to the Trustees, and any such additional property 80
received by the Trustees pursuant to the provisions of this
Article shall thereafter be deemed to be part of the principal
of such trust subject to all of the terms, provisions and condi-

tions of this Trust Agreement.

FIFTH: Irrevocability,

This Trust Agreement and the trusts hereby created are

irrevocable and not subject to amendment or change.
SIXTH: overning Law.

This Trust Agreement and the trusts hereby created

Shall be governed by the laws of the State of New York.

SEVENTH: Trustees.

 

A, The initial Trustees acting hereunder shall be

LAWRENCE M. SMALL and SASH A. SPENCER.

B, Fach individual acting as a Trustee hereunder
(whether such Trustee is initially a party to this Trust Agree-

ment or a successor Trustee named in Section C of this Article

-13-

<< NZ990G2ZIZb Jabuag ‘y |bes

£0°2} 5b-10-2002
Evilid

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 16 of 262

or appointed pureuant to the provisions of this Section B) is

authorized and empowered to appoint another individual (other
than the Grantor) to act in his or her place and stead as a
Trustee hereunder, Each appointment of a successor Trustee
hereunder shall be made by the execution of an instrument of
appointment signed and acknowledged by the individyal who shall
have made such appointment and by delivering such instrument in
accordance with the provisions of Section G of this Article; and
any such appointment may be revoked in the same manner by the
individual Trustee who shall have made it at any time before the
occurrence of the event or events as of which such appointment
shall, by its provisions, become effective, Any appointment
made in accordance with the provisions of this Section B shall
be valid only if the individual so appointed shall, within
thirty (30) days after the later of (i) the date on which a copy
of such instrument of appointment is so delivered to him or her,
and (ii) the occurrence of the event or events as of which such
appointment shall, by its -provisions, become effective, qualify
as a Successor Trustee under this Trust Agreement in accordance
with the provisions of Section D of this Article. Each succes-
sor Trustee named in Section C of this Article or appointed in
accordance with the provisions of this Section B shall be vested
with the same powers and authority as the initial Trustees who
are parties to this Trust Agreement; provided, however, that no

such Trustee shall be permitted to exercise any authority or

-1i4-

$< 0299062221 Jafuag‘y bes

EQ‘LE 96-10-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 17 of 262

power which such Trustee shall be prohibited from exercising by

au capvese proviaion of this Truet Agrrement.

Cc. 1. If either LAWRENCE M. SMALL or SASH A,
SPENCER shall cease to act as a Trustee hereunder, and no suc-
cessor Trustee appointed by him pursuant to the provisions of
Section B of this Article shall quality and act as a Trustee
hereunder, MARTIN A. COLEMAN (now residing at 51 Cambridge Road,

Great Neck, New York 11023) shall act as Trustee hereunder.

2. If MARTIN A. COLEMAN shall fail or cease
cease to act aS a Trustee hereunder, and no successor Trustee
appointed by him pursuant to the provisions of Section B of this
Article shall quality and act as a Trustee hereunder, THOMAS G.
HARDY (now residing at 935 Park Avenue, New York, New York

10028) shall act as a Trustee hereunder.

¥

Dd, Each successor Trustee hereunder shall qualify as
such by accepting the trusteeship by the execution of a signed
and acknowledged instrumént of acceptance and by delivering such
instrument in accordance with the provisions of Section G of

this Article.

E. Any individual Trustee hereunder may resign as
such a Trustee by the execution of a signed and acknowledged
instrument of resignation and by delivering such instrument in

accordance with the provisions of Section G of this Article.

-15-

&
v/8ld <* 02990612521 sJabuag *y bes £0:Z) 94-10-2002
Ev/éld

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 18 of 262

Any such resignation shall become effective upon the receipt of
euch tusteumans af ronigqnarinn hy each individyal to whom it ig

delivered or mailed as aforesaid or at such later date as may be

specified therein,

F, If any individual while acting as a Trustee here-
under shall become incapable of diacharging his or her regponsi-
bilities and duties as such a Trustee by reason of a physical,
emotional or intellectual incapacity and such incapacity shall
be confirmed by each of two medical doctors in written state-
ments, copies of which shall be Gelivered or mailed as hereinat -
ter provided, the individual who is so incapacitated shall be
deemed for the purposes of construing and applying all of the
provisions of this Trust Agreement to have effectively resigned
as such Trustee in compliance with the provisions of Section E
of this Article, such resignation to be deemed to be effective
upon the delivery or mailing of the aforesaid statements as
hereinafter provided. Each of the aforesaid statements shall be
signed and acknowledged by the medical doctor making the same
and copies of the same shall be delivered or mailed by regis-
tered or certified mail to the individual, if any, who will
become the successor Trustee hereunder in the place and stead of
the incapacitated Trustee to whom such statement pertains, to
each Trustee, if any, then acting hereunder (other than the
incapacitated Trustee to whom such statement pertains), and also

to either (i) the Grantor (or, if the Grantor shall not then be

-16-

<< 02990622121 Jabuay ‘y iheg bO:Z) 91-40-2002
evjaed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 19 of 262

living. ta the everitore, adminiotvatoxo ox paorconal represanta
tives of the Grantor’s estate), or (ii) any one or more of the
adult individuals to whom or for whose use or benefit the income

of any trust hereunder may then be paid or applied.

G. Each instrument directed to be delivered in
accordance with the provisions of this Section G shall be deliv-
ered in person or by mailing a copy of the same by registered or
certified mail to each Trustee, if any, then acting hereunder
{other than the Trustee, if any, who shall have executed such
instrument), and to either (i) the Grantor (or, if the Grantor
is not then living, to the executors, personal representatives
or administrators of the Grantor’s estate), or (ii) any one or
more o£ the adult individuals to whom or for whose use or bene-
fit the income of any trust hereunder may then be paid or

applied.

H. No bond or other security shall be given by or
required in any jurisdiction (whether in the State of New York
or elsewhere) of any Trustee at any time acting hereunder
(whether such Trustee is named herein or appointed pursuant to
the provisions hereof) for the faithful performance of such
Trustee’s fiduciary duties in any capacity hereunder regardless
of whether such Trustee is or may become a non-resident of the

State of New York or elsewhere,

-17-

<< 02990622121 sabuag "y 16eg

90:5 91-40-2002
Eviied

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 20 of 262

account shall be a proper administration expense of the trust to

which such account relates.

B. If any Trustee shall resign as a Trustee here-
under, the continuing Trustee, if any, or, if there is no con-
tinuing Trustee, any successor Trustee who shall have qualified
to act in accordance with the provisions of Section D of Article
SEVENTH hereof, may deliver to the Trustee so resigning an
instrument whereby such resigning Trustee shall be released and
discharged, to the extent stated therein, of and from any and
all accountability, liability and responsibility for acts or
omissions as Trustee, Any such release and discharge shall be
binding upon all persons, whether or not then in being, then or
thereafter interested in either the income or the principal of
any trust hereunder and shall have the force and effect of a
final decree, judgment or order of a court of competent juris-
diction rendered in an appropriate action or proceeding for the
judicial settlement of the account of such Trustee in which
jurisdiction waa obtained of all necessary and proper parties.
The foregoing provision, however, shall not preclude any Trustee
80 resigning from having his or her account judicially settled,
and in any such proceeding it shall not be necessary to serve
any person who is under a disability if there is another party
to the proceeding who is not under any digability and who has
the game interest as the person who is under a disability, and,

in such event, it shall not be necessary to appoint a guardian

~19-

<4 02990G/ Zhzt sabuag ‘y ibes

¥0:2b 91-40-2002
€b/22d

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 21 of 262

ad litem for any such party who is under a disability. ‘The
exzpcuses Uf any judieial account rendered by a Trusree who shall
resign shall be a proper administration expense of the trust to

which such account relates.

Cc. In addition to the foregoing, the Trustees are
hereby authorized, at any time and from time to time, with re-
spect to any trust hereunder, to settle the account of the
Trustees by agreement between the Trustees and the then adult
individual or individuals to whom or for whose use or benefit
the income of such trust may then be paid or applied and the
adult or adults who would be entitled to the principal in case
such trust were to terminate at the time of such agreement,
excluding any such individual who is under a disability if there
is a party to the agreement who is not under any disability and
who has the same interest as the individual who is under a dis-
ability, which agreement shall bind all persons, whether or not
then in being, then or thereafter interested in either the
income or the principal cf such trust. Any such settlement
Shall have the game force and effect as a final decree, judgment
or order of a court of competent jurisdiction rendered in an
appropriate action or proceeding for the judicial settlement of
such account in which jurisdiction was obtained of all necessary
and proper parties. The expenses of any such account shall be

a proper administration expense of such trust.

-20-

€<< 02990G/ 2121 dabuag'y iies

P0°21 9}-10-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 22 of 262

D. To the extent parmitted by law, no Trustee shall
be accountable, liable or responsible for any act, default,

negligence, or omission of any other Trustee.

TENTH: Definitions.
Wherever used in this Trust Agreement:

1. The word "Trustees" and all references to
the Trustees shall mean and refer to the Trustees and successor
Trustees hereinabove named, any successor Trustee appointed pur-
suant to the provisions hereof, any substitute Trustee appointed
by a court of competent jurisdiction, the survivors or survivor
of them, and their and each of their successors or successor, as

may be acting hereunder from time to time.

2. The words "IN TRUST" shall mean "in trust,
nevertheless, to hold, manage, invest and reinvest, and, until
payment thereof as hereinafter directed, to receive the income

thereof, " .

3, The word "pay" shall, where applicable, mean
"convey, transfer and pay" and the word "payment" shall, where

applicable, mean "conveyance, transfer and payment."

4. The words "descendant" and "descendants, "
when used with respect to any person, shall be deemed to include
(i) every individual who is born to such person, (ii) every

individual who is lawfully adopted by such person, and (iii)

-21-

Ev/ezd << 02990G/2bZ1 Jabuag ‘y hes vO°Z) 9-10-2002
tribed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 23 of 262

every individual who is otherwise descended from such person,

whethwa by bhlelh, os by lawful adepilun, ve by a combloatlon

thereof.

5. The words "Internal Revenue Code" shall mean
and refer to "the United States Internal Revenue Code of 1986
(as amended from time to time)," and any reference to a specific
section, chapter or other provision of the Internal Revenue Code
shall mean and refer to said section, chapter or other provision
and any successor statute thereto pertaining to the same subject

matter as said section, chapter or other provision,

ELEVENTH: Administrative Powers.

A. In addition to and in amplification of the powers
given by law to trustees, the Trustees, but solely in their
fiduciary capacities, are hereby authorized and empowered, in

their discretion:

L. To sell, exchange, make contracts with
respect Co, grant options on or otherwise dispose of, at public
or private sale, at such prices, on such terms (including gales
on credit with or without security) and at such time or times as
the Trustees shall determine, any property, real or personal,

which may at any time form part of any crust hereunder,
2. To lease, for such periods (whether or not

any such period shall extend beyond the period prescribed by law

-22-

<< 02990G22b21 abuag "y (bes

GO:Lb 9b-10-2002
€v/Ged

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 24 of 262

or the probable term of any trust hereunder), on such terms and
conditions and at such time or times as the Trustees shall
determine, the whole or any portion or portions of any property,
real or personal, which may at any time form part of any trust
hereunder, whether the same be held in severalty or as
tenant-in-common with others or in a partnership, syndicate or
joint venture or otherwise, and release and convey any undivided
interest in any such property for the purpose of effecting par-
tition of the whole or any part thereof; and make, place, extend
or renew mortgages, pledges, building loan agreements or build-
ing loan mortgages upon or affecting any and all such property;
and make, execute and deliver such mortgages, pledges and agree-
ments, together with proper bonds, notes or other instruments of
indebtedness to accompany the same, and such extension or
renewal agreements,’ as to the Trustees shall seem necessary,
advisable or proper; and algo to repair, alter, reconstruct,
build upon or improve any such property and on such terms and at
such time or times as the‘Trustees shall determine, give and
grant to others the right so to do, or agree in, or so modify
any lease affecting any such property that the lessee may alter,
repair, reconstruct, build upon, improve, Mortgage and pledge
any such property; and generally to make, alter and modify all
agreements, leases, mortgages, pledges, building loans, sales,
exchanges, transfers and conveyances of or affecting any such
property which the Trustees shall determine to be necessary,

advisable or proper for the preservation, improvement, enhance-

~23-

<< 02990S/21 2) Jabuag'y ibes

SO-2 91-40-2002
€b/92 d

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 25 of 262

ment in value of, or betterment of or addition to, such prop-

erty.

3. To hold any part or all of the assets of any
trust hereunder invested in the same form of property in which
the same shall be invested when received by the Trustees, and
invest and reinvest the assets of any such trust, or any portion
thereof, in any form of investment which the Trustees may deter-
mine {including, without limitation, mutual funds, common trust
funds, investment trusts, general partnerships and limited part-
nerships), whether or not such investment is of the nature pre-
scribed by law as a legal investment for fiduciaries or is spec-
ulative in nature, and without regard to the percentage of the
assets of such trust which such investment or similar invest-

ments may constitute.

4. To vote in person or by proxy all stocks and
other securities held by any trust hereunder; grant, exercise,
sell or otherwise turn to account rights to subscribe for stock
and securities and options of any nature; amortize or refrain
from amortizing premiums on bonds or other securities which the
Trustees may purchase or receive; participate in reorganiza-
tions, mergers, liquidations or dissolutions, and contribute to
the expenses of, and deposit securities with, protective commit-
tees in connection therewith; participate in voting trusts; and

generally exercise, in respect of said stock and securities, all

~24-

<< 02950G2 2124 Jabuag‘y bes

SO:Zb 91-40-2002
eviléd

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 26 of 262

rights, powers or privwilages which may he lawfilly exercised hy

any person owning similar property in his or her own right.

5. To employ any investment counsel, corporate
custodians, agents, accountants, brokers and attorneys which the
Trustees may select and pay the charges thereof (ineluding
charges for preparation of trust tax returns, the Trustees‘
accounts and any other necessary trust records): and the Trust-
ees, or a partnership, corporation or other entity in which any
Trustee shall be interested, or by which any Trustee may be
employed, may be retained in any such capacity, and, in such
event, the charges which shall be payable to such Trustee, or to
any such partnership, corporation or other entity, shall be in
addition to compensation otherwise allowable to such Trustee and

may be paid without prior judicial approval.

6. In any case in which the Trustees are autho-
rized or required to pay or distribute any share of any trust
hereunder, to make such payment or distribution in kind, or
partly in kind and partly in money and, in connection therewith,
to allocate equal or unequal interests in, or amounts of, speci-
fic property in satisfaction of such payment or distribution;
provided, however, that any property distributed in kind shall
be valued, for purposes of such distribution, at its fair market

value on the date of distribution,

~25-

<< 02990G2 212) Jabuag "yibes

GO-Z} 91-40-2002
£P/82 d

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 27 of 262

7. dO settle, adjust, compromlse or submit to
arbitration any dispute, claim or controversy in which any trust

hereunder may be in any way interested.

8. To borrow money from any person, partner-
ship, corporation or other entity, who may be any Trustee or a
partnership, corporation or other entity in which any Trustee
may be interested, or by which any Trustee may be employed, for
the purpose of meeting any and alli charges againat any trust
hereunder or for any other purpose connected with the adminis-
tration, preservation, improvement or enhancement in value of
any such trust, and, in connection with any such borrowing, to
pledge, hypothecate or mortgage any part or all of the assete of

any such trust.

9. To keep any or all of the securities at any
time forming a part of any trust hereunder in the name of one or

more nominees.

10. In any case where doubt or uncertainty
exists under applicable law or this Trust Agreement, to credit
receipts and charge expenses to principal or income, or partly

to each.

11. By instrument or instruments signed by all
of the Trustees qualified and acting as such at any time with
respect to any trust hereunder, to dalegate, in whole or in

part, to any person or persons (including any one or more of the
-26-—

<< 0Z990G/Zi2) Jabuag *y ibes

90:21 9}-b0-2002
€b/6ed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 28 of 262

Trustees) the authority and power to (1) sign checks, drafts or
orders for the payment or withdrawal of funds from any bank
account or other depository in which funds of such trust shall
be held, (ii) endorse for sale, transfer or delivery, or sell,
transfer or deliver, or purchase or otherwise acquire, any and
all stocks, stock warrants, stock rights, bonds or other securi-
ties whatsoever with respect to such trust, and (iii) gain
access to any safe deposit box which may be in the names of the
Trustees and remove part or all of the contents of any such safe

deposit box and release and surrender the same.

12, To pay or deliver to either parent or to the
guardian of the property of any minor or to an adult with whom
such minor resides, and, with respect to any person for whom it
is permissible to do so under applicable law, to a custodian for
such person under a Uniform Gifta to Minors Act or Uniform
Transfers to Minors Act of any state until the age of eighteen
(18) years (or until such age in excess of eighteen (18) years
as shall be permissible under applicable law and which the
Trustees, in their discretion, shall select) any sum or prop-
erty, including income, which such minor or such person shall
either be entitled to receive or to have applied for his or her
usé or benefit under any of the provisions hereof, without
requiring that such parent, adult or custodian obtain letters of
guardianship or that such parent, guardian, adult or custodian

give any bond or other security for any such payment or delivery

-27-

<< 02990S2 221 Jabuag ’y bes

90:2} 9b-b0-2002
Ep/0Ed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 29 of 262

so mage; ana tne receipt or such parence, guardian, adule ox
custodian for the amount of such payment, or for the property so
delivered, shall be an absolute protection to the Trustees and
a complete release and discharge from all further accountability

in respect of any such payment or delivery.

13. If any beneficiary of any trust hereunder
shall, in the opinion of the Trustees, be or become incapaci-
tated (whether by reason of illness, age or other causes) the
Trustees may, in their discretion, wholly or partly in lieu of
paying net income or principal of such trust te such beneficiary
as authorized or directed by this Trust Agreement, dispose of

the same in one or more of the following ways:

(a) by making payment of such net income
or principal to a legally appointed guardian or

other fiduciary of such beneficiary;

(b) by making payment of such net income
or principal, on behalf of such beneficiary, to
any person with whom such beneficiary resides or

who has charge of his or her care; and/or

(c) by applying such net income or princi-
pal directly for the use or benefit of such ben-

eficiary.

-28-

<< 02990622121 Jabuag 'yibes

90°21 91-10-2002
Evied

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 30 of 262

14. To remove the assets of, hold and administer
any such assets in, and/or move the gitus of the administration
of any trust hereunder to, such location or locations (which may
be in a state or other jurisdiction other than the State of New
York) as the Trustees, in their discretion, shall select. If
the Trustees, in their discretion, shall determine it advisable
to move the situs of the administration of any trust hereunder
to a location where the judicial administration of trusts is
required or permitted, the Trustees are authorized to select and
request a court in such location having jurisdiction over the
administration of trusts to accept jurisdiction over the admin-
istration of such trust, and it is requested that auch court
accept, and that it be permitted to accept, jurisdiction over
the administration of such trust; and it is directed that the
administration of such trust shall be governed from time to time
by the laws of the jurisdiction in which the administration of

such trust is then located.

15. To make, or refrain from making, elections
or allocations permitted under any applicable tax law without
regard to the effect of any such election or allocation on the
interest of any beneficiary of any trust hereunder and, if any
such election or allocation shall be made, to apportion, or
refrain from apportioning, any benefits thereof among the
respective interests of the beneficiaries of such trust, all in

such manner ag the Trustees shall deem appropriate.

-29-

<< 0Z990G/2b21b Jabuag "y Bes

90:25 91-40-2002
fvized

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 31 of 262

16. To cetado or duvest tu gelidg the pavopeaty
held in any trust hereunder with the property held in one or
more of the other trusts hereunder or with the property held in
any other trust created by the Grantor or by any other person
for purposes of convenience or for the better investment

thereof,

17. To exercise all authority, powers, privi-
leges and discretion conferred in this Article after the termi-
nation of any trust created hereunder and until all of the

assets of such trust are fully distributed.

B, No person or party dealing with the Trustees
shall be bound to see to the application of any money or other

consideration paid by him or her to the Trustees.

Cc. Neither the principal nor the income of any trust
hereunder, or any part thereof, shall or may at any time be
liable or subject in any manner whatsoever to the debts or lia-
bilities of any beneficiary entitled to receive any principal or
income therefrom; nor shall the principal or income of any trust
hereunder be liable to attachment by garnishment proceedings or
other legal process issued by any creditor of any beneficiary of
Such trust for debts heretofore or hereafter contracted by such
beneficiary; nor shall any assignment, conveyance, charge,
encumbrance or order, either of principal or income, given by

any such beneficiary be valid.

-30-

<< 0Z990G/Z1Z1b Jafuag "yibes

90-2) 91-10-2002
evs/eed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 32 of 262

D. Whicseve.s ia Chis Trust Agreement it ia provided
that an instrument is to be “acknowledged,” such instrument
shall be acknowledged in such manner as would be required if the
same were & conveyance of real property entitled to be recorded

in the State of New York.

E, 1. To the fullest extent permitted by law, no
transaction or decision involving any trust hereunder shall be
deemed invalidated in any way by reason of any personal, benefi-
cial or other interest which any Trustee may have with respect
to such transaction or decision, including, without limitation,
any transaction or decision with respect to any corporation,
company, partnership, association, estate, trust or other entity
in which any Trustee may have an interest in a capacity other
than as a Trustee hereunder, regardless of any conflict of
interest as to any such transaction or decision, and any such
transaction or decision shall be lawful and proper and shall not
be questioned unless such’ Trustee is guilty of fraud with
respect thereto. Without limiting the foregoing, no Trustee
shall be disqualified or barred from acting as such or have any
liability hereunder in exercising any power, authority or dis-
cretion conferred upon the Trustees by reason of the fact that
such Trustee may be a stockholder, officer, director, partner,

executor, administrator, personal representative, trustee, bene-

-ficiary, or in any other way interested in the corporation, com-

pany, partnership, association, estate, trust or other entity

~31-

<< 02990G/2)21 Jabuag *y (bes

20°24 91-40-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 33 of 262

wheuse secucilles or property are the subject matter of the exer-

cise of such power, authority or discretion.

2. The Trustees hereunder shall be entitled to
compensation as officers, directors, fiduciaries or other parti-
cipants in any such entity notwithstanding the fact that they
are Trustees hereunder and are also entitled to receive reim-

bursement for their out-of-pocket expenses as such Trustees.

F. The Trustees shall be under no duty or obligation
and shall not be liable to any trust hereunder or to any person
or persons interested in any trust hereunder or be surcharged
for failure to buy, gell or engage in any transaction directly
or indirectly involving securities issued or to be issued by any
corporation or other business organization concerning which any
of the Trustees, in a capacity other than as a Trustee here-
under, may have acquired any information which has not been

disclosed to the public,
TWELFTH: Provisions Relating to the GST.
A. As used in this Article;

1. "GST" shall mean and refer to "the United
States generation-skipping transfer tax imposed by Chapter 13 of

the Internal Revenue Code."

-32-

Ev/vEd << 02990G/2121 sabuag ‘y thes LO:LL 91-10-2002
Ep/SEd

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 34 of 262

2. The words "inclusion ratio" shall have the
same meaning as those words are given in Section 2642 of the

Internal Revenue Code.

3. The words "Net Death Taxes" shall mean and
refer to "the aggregate death taxes (including, without limita-
tion, United States, state, local and other estate taxes and
inheritance taxes but not including any interest and penalties
thereon), after taking into account all applicable credits,

payable with respect to the estate of such beneficiary."

B. 1, Notwithstanding any other provision in this
Trust Agreement to the contrary, and in addition to any other
power of appointment hereinabove given by the previous provi-
sions of this Trust Agreement to any individual at whose death
the inclusion ratio with respect to any trust under this Trust
Agreement would, but for the provisions of this Section B, be
more than zero (such individual being referred to in this Arti-
cle as "such beneficiary"), the Trustees of such trust are
authorized and empowered, by an acknowledged instrument in writ-
ing (with such instrument to be filed with the court, if any,
then having jurisdiction over such trust, if such court shall
accept such instrument for filing), (1) to create in such bene-
ficiary a power (hereinafter referred to in this Section B ag
"such power"), to be exercised by a provision in his or her Will
expressly referring to this Article of this Trust Agreement, to

appoint to the creditors of his or her estate any portion of the

-33-

<< 029902212 dabuag yibes

20°24 98-10-2002
Evi9Ed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 35 of 262

property held in such trust at the death of such beneficiary,
and (li) to limit such power, by formula or otherwise, to less
than al] of the property held in such trust at the death of such
beneficiary; provided, however, that with respect to each such
trust, the maximum amount of property over which such power may
be created shall not, after taking into account the property, if
any, over which any other such power is created in such benefi-
ciliary, exceed the amount, if any, above which any further addi-
tion to the amount subject to such power would increase the Net
Death Taxes determined with respect to such beneficiary’s estate
by an amount equal to or greater than the net decrease in the
aggregate of (x) the GST and (y) any state and/or local tax on
generation-skipping transfers imposed as a result of the death
of such beneficiary that would result from such further addi-
tion. Unless such beneficiary's Will otherwise provides by
express reference to this Trust Agreement and such power, the
increase in the Net Death Taxes on such beneficiary’s estate
resulting from such power shall be paid from that part of the
principal of such trust over which such power is exercisable,
Tf, or to the extent that, such beneficiary shall fail so
expressly and so validly to exercise any power created in such
beneficiary by the Trustees pursuant to the provisions of this
paragraph, the unappointed portion (or, as the case may be, all)
of the property subject to such power shall pass pursuant to the
provisions of this Trust Agreement otherwise applicable to such

property.

-34-

<< 02990GZ212t Jabuag "y bes

20°} 9t-b0-2002
Ev/iLed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 36 of 262

2. The Touwslees axe Euveher authertend ond
empowered, by an acknowledged instrument in writing (with such
instrument to be filed with the court, if any, then having
jurisdiction over the trust to which such power relates, if such
court shall accept such instrument for filing), to revoke any
Power created by the Trustees pursuant to the provisions of
paragraph 1 of this Section B at any time prior to the death of
the beneficiary in whom such power was created, and to release,
in the manner set forth in Article THIRTEENTH hereof, the right
to create such a power. The Trustees shall not be liable for
any exercise, release or failure to exercise the authority and
power granted to them by the provisions of said paragraph 1 or
for the revocation of any power created by them pursuant to the
provisions of said paragraph 1, provided they utilize good faith
in considering whether or not to exercise or release such power
or to cauge such revocation, whether such consideration be at
their own instance or at the request of an individual who is a
beneficiary of a trust hereunder, the guardian or other fidu-

ciary of such an individual, or a member of hig or her family.

Cc. 1, Notwithstanding any other provision in this
Trust Agreement to the contrary, if at any time any property is
to be placed in a trust under the provisions of any Article of
this Trust Agreement, the Trustees shall, if need be, and if it
is possible to do so, divide such property and place the same in

separate trusts to the end that one such trust shall have an

-35-

<< 02990G/21Z1 saBuag “y 16es

80-2) 9b-10-2002
Ep/8Ed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 37 of 262

inclusion ratio of zero, and if any property which is directed
to be added to a trust hereunder shall have an inclusion ratio
which is different than the inclusion ratio of such trust, the
Trustees shall not make such addition but shall instead admin-
ister such property in a separate trust under this Trust aAgree-
ment; and, in each such instance, the property to be placed or
held in such a separate trust shall be held, administered and
disposed of by the Trustees pursuant to provisions identical to
the provisions of the trust to which, but for the provisions of

this paragraph 1, such property would have been placed or added.

2. If, pursuant to the provisions of paragraph
1 of this Section C, any property that would otherwise be held
in a single trust hereunder is instead held in separate trusts
hereunder, the Trustees of such trusts May, at any time or from
time to time, (i) make different tax elections and allocations
with respect to each guch trust, (i4) expend principal and
income and exercise any discretionary power differently with
respect to each such trust, (iii) invest each such trust differ-
ently, and/or (iv) take all other actions consistent with such
trusts being separate entities. Furthermore, the donee of any
power of appointment with respect to such trusts may exercise

such power differently with respect to each such trust.

D, Notwithstanding the provisions of the foregoing
Sections of this Article to the contrary, if any Trustee here-

under is a current beneficiary of the income of any trust here-

-36-

<< 02990G22bzt Jabuag "y bes

80°21 94-10-2002
£v/6Ed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 38 of 262

under, or may, in the discretion of the Trustees, be a current
income beneficiary of any such trust, then, in such event, such
Trustee shall not, in his or her capacity as a Trustee of such
trust, have any voice or vote or otherwise participate in any
decision pertaining to the matters relating to such trust that
are addressed in the foregoing Sections of this Article, and, in
each such event, the other Trustee or Trustees of such trust
shall make all decisions relating to such trust that pertain to

such matters.

THIRTEENTH: Release of Powers.

Any beneficiary and any Trustee hereunder may at any
time or times release any discretionary power of appointment or
discretionary power to distribute principal or income or any
other discretionary power hereby given to such beneficiary or
Trustee, either with or without consideration, with respect to
the whole or any part of the property subject to such power and
also in such manner as to reduce or limit the persons or objects
or classes of persons or objects in whose favor such power would
otherwise be exercisable, by an instrument signed and acknowl-
edged by the beneficiary or Trustee releasing such power and
delivered to (i) each Trustee then acting hereunder (other than
the Trustee, if any, who shall have executed such instrument),
(ii) the Grantor (or, if the Grantor is not then living, to the

executors, administrators or personal representatives of the

-37-

<€02990G/2b25 Jabuag ‘y Bes

80°21 91-40-2002
ep/0vd

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 39 of 262

Grantor's estate), or (ill) any one or more of the adult indi
viduals to whom or for whose use or benefit the income of any
trust hereunder may then be paid or applied. In the event of
the release of any such power by any Trustee, the remaining
Trustee or Trustees hereunder, if any, may thereafter exercise
such power, other than any discretionary power which was not
initially vested in such remaining Trustee or Trustees. ‘The
release of any power by any Trustee hereunder pursuant to the
provisions of this Article shall not be binding upon any Trustee
who may thereafter act as a Trustee hereunder unless such power
shall have been released by all of the Trustees then in office
who are vested with such power by their execution of a signed
and acknowledged instrument specifically providing that such
release is to be binding upon all successor Trustees hereunder.

FOURTEENTH: Provision With Respect To

Closely He Busi 8.

Without limiting ‘the powers and authority conferred
upon the Trustees by Article ELEVENTH hereof but in extension
thereof, the Trustees are specifically authorized and empowered,
in their discretion, to retain for as long as they, in their
discretion, shall deem advisable, any or all shares of stock in
any closely held corporation, or any indebtedness owing by any
such corporation, or any or all interests in any proprietorship,

unincorporated business, partnership, joint venture, realty or

-38-

<< 02Z990G/ZEzZ) Jabuag 'y bes

8O°L1 54-40-2002
Epsied

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 40 of 262

any other asset, whether owned individually, ae tenant.in-+com-
mon, partner or otherwise, regardless of whether such asset or
assets shall be producing profits or losses through ownership or
operation thereof, and regardless of the percentage of the
trusts hereunder which such assets or gimilar assets may consti-
tute; and their decision to retain and hold any such asset or
liability shall be binding and conclusive upon and shall not be
subject to question by any person interested, or who may become
interested, in any of the trusts hereunder, and the Trustees

shall not incur any liability by reason thereof.

FIFTEENTH: Headings.

The Article headings contained herein are inserted
only as a matter of convenience and in no way define, limit,
extend or describe the scope hereof or the intent of any provi-

sion hereof,

SIXTEENTH: Severability.

Should any part, clause, provision or condition hereof
be held to be void or invalid, then such invalidity shall not
affect any other part, clause, provision or condition hereof,

but the remainder hereof shall be effective as though such void

-39-

<< 02990G/2t21 Jabuay "yes

60°21 91-40-2002
Eb/zed

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 41 of 262

part, clause, provision or condition had not been contained

herein.

WITNESS the due execution hereof by the Grantor and

Trustees on the day and year first above written.

 

   

as Truste

-40-

<< 02990622021 dJabuag -y bes

60°21 91-10-2002
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 42 of 262

STATE OF NEW YORK )
) #68.:
COUNTY OF NEW YORK )

On this Z day of December, 1993, before me person-
ally appeared ARIE°GENGER, to me known and known to me to be a
person described in and who executed the foregoing instrument,
and he duly acknowledged to me that he executed the same.

Loe _ a v
ary Publ

BRIT GEIGER
Notary Public, State of New York

89.:

' . . No. XX-XXXXXXX &..al. in Kings Co.
Olunbea Certificate Filea in New York Court
) Commission Expires June 30, 19.
)
COUNTY -OF

Evitbd

)

ca
on this “5 ~ day of December, 1993, before me person-
ally appeared LAWRENCE M. SMALL, to me known and known to me to
be a person described in and who executed the foregoing instru-
ment, and he duly acknowledged to me that he executed the same.

Chamne.20. Deni,

CNotary Public

My Comraizcion Expires luly 31, 1907
STATE OF “haw Yok )
) gss.:
county oF hew Yo

A.

On this 16 day of December, 1993, before me person-
ally appeared SASH A. SPENCER, to me known and known to me to be
a person described in and who executed the foregoing instrument,
and he duly acknowledged to me that he executed the same.

Hein Dur-

Notary Public

STELLA M, ORSO
Notary Public, State of New Yark
No. 244524957
Qualified In Kings County

Cartificata Filed in New York County
Commission Expires March 30. 19.

~4i-

<< 0299062 2b21 Jabuag ‘y jbes 60-Lt 91-40-2002
OP/ZO/2O0L1)Filed 10/09/19 Page 43NSFSa!. 651089/2010

NYSCEF DOC. NO. 112 RECEIVED NYSCEF: 09/20/2011

  

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

ARIE GENGER and ORLY GENGER, inher | INDEXNO. 651089/2010
individual capacity and on behalf of the ORLY

GENGER 1993 Trust,
THIRD AMENDED AND
Plaintiffs, SUPPLEMENTAL COMPLAINT
-against-

SAGI GENGER, TPR INVESTMENT
ASSOCIATES, INC., DALIA GENGER, THE
SAGI GENGER 1993 TRUST, ROCHELLE
FANG, Individually and as Trustee of THE
SAGI GENGER 1993 TRUST, GLENCLOVA
INVESTMENT COMPANY, TR

INVESTORS, LLC, NEW TR EQUITY I,
LLC, NEW TR EQUITY II, LLC, JULES
TRUMP, EDDIE TRUMP, MARK HIRSCH,
and TRANS-RESOURCES, INC.

Defendants.

 

 

Plaintiffs Arie Genger and Orly Genger, in her individual capacity and on behalf of the
Orly Genger 1993 Trust, by their respective attorneys, for their Third Amended and
Supplemental Complaint against the defendants in this action allege, on information and belief,
as follows:
I. THE PARTIES

1. Plaintiff Arie Genger (“Arie”) is a resident of the State of Florida, and the father
of the Plaintiff Orly Genger (“Orly”) and the defendant Sagi Genger (“Sagi”).

2. Plaintiff Orly Genger is the adult daughter of Arie Genger and Dalia Genger, and
the beneficiary of the Orly Trust, and a resident of the State of New York and is-the beneficiary
of the Orly Genger 1993 Trust (the “Orly Trust”). She brings this action on behalf of the Orly

Trust as the beneficiary of the Orly Trust to protect lier interests thereunder.
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 44 of 262

3. Defendant Sagi Genger (“Sagi”) is the estranged adult son of plaintiff Arie
Genger and Defendant Dalia Genger, and is a resident of the City, County, and State of New
York, and maintains an office at 1211 Park Avenue, New York, NY 10128.

4, Defendant TPR Investment Associates, Inc. (“TPR”) is a Delaware Corporation
with a principal office located at 1211 Park Avenue, New York, NY 10128.

5. Atall relevant times to this Complaint Sagi is the President of defendant TPR and
continues to be a controlling member of TPR’s Board of Directors.

6. Defendant Dalia Genger (“Dalia”) is the mother of Sagi Genger and Orly Genger
and the former wife of the Plaintiff Arie Genger, and is a resident of the City, County and State
of New York. Dalia is the putative trustee of the Orly Trust and at relevant times to this
Complaint is believed to have been a director of TPR.

7. Defendant The Sagi Genger 1993 Trust (“Sagi Trust”) is a trust entity, and the
beneficiary of the Sagi Trust is Sagi.

8. Defendant Rochelle Fang (“Fang”) is the mother-in-law of the Defendant Sagi
Genger and was the Trustee of the Sagi Trust during relevant periods in 2008, and is a resident of
the City, County and State of New York.

9. Defendant Glenclova Investment Company (“Glenclova’) is a Cayman Islands
company with a business address in the Bahamas, and an owner of common stock of Trans-
Resources, Inc. (“TRI”). On information and belief Glenclova is in turn owned by other off-
shore companies directly or indirectly controlled by the Trump Parties as defined below.

10. Defendant TR Investors, LLC (“TR Investors”) is a New Jersey Limited Liability

Company and an owner of common stock of TRI. On information and belief TR Investors is in
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 45 of 262

turn owned by other off-shore companies directly or indirectly controlled by the Trump Parties
as defined below.

11. Together Glenclova and TR Investors are controlled by the Trump Group of
South Africa and are collectively referred to herein as the “Trump Group”,

12. Defendant New TR Equity I, LLC (“New TR I’) is a Delaware Limited Liability
Company, controlled by Jules Trump and/or Eddie Trump.

13. Defendant New TR Equity II, LLC (“New TR II”) is a Delaware Limited Liability
Company, controlled by Jules Trump and/or Eddie Trump. |

14, Defendant Jules Trump is a resident of Florida, and an officer and director of
Glenclova, |

15. Defendant Eddie Trump is a resident of Florida, and an officer and director of
Glenclova.

16. Defendant Mark Hirsch is a resident of New York, and an officer and director of
Glenclova.

17, The Trump Group, New TRI, New TR IL, Jules Trump, Eddie Trump and Mark
Hirsch are referred to herein as the “Trump Parties.”

18. Defendant Trans-Resources, Inc. (“TRI”) is a Delaware Corporation which is
doing business in the City, County and State of New York, with its principal place of business
located in the City, County and State of New York.

19, The claims set forth in this Complaint arise from the conduct of each of the
defendants, or their respective agents and co-conspirators, who committed one or more (i)

tortious acts within the state, (ii) tortious acts without New York State causing injury to the
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 46 of 262

Plaintiffs or their property within New York State, and (iii) breaches of contract or fiduciary duty
arising from contractual obligations, transactions and fiduciary obligations performed or to be
performed in New York State.
Il. NATURE OF THE CASE

' 20. In this case, Plaintiffs Arie and Orly, in her individual capacity and on behalf of
the Orly Trust, are seeking declaratory, injunctive, and other equitable relief, as well as
additional compensatory damages in an amount yet to be determined arising from, inter alia, the:
loss of Arie’s voting control of TRI and the tortious conduct of the defendants as set forth herein,
in connection with the Trump Parties’ campaign to take over and dilute the value of plaintiffs’
interests in TRI, a company founded by Arie nearly three decades ago, including the defendants’
wrongful, concerted efforts to strip Arie of his ownership and control of 52.85% of the shares of
TRI’s common stock, including the Orly Trust’s interest in a portion of this TRI stock, and to
oust Arie from his management control of TRI—all in an audacious series of breaches of
_ Contractual, fiduciary and legal obligations giving rise to each of the causes of action alleged in
this Complaint.
Ill, FACTS RELEVANT TO ALL CLAIMS

A. ~~ Background
21. The Plaintiff Arie is the founder and former Chairman of TRI, a private

corporation which, through its subsidiaries, is a leading distributor and manufacturer of
agricultural fertilizer worldwide.
22. Arie founded TRI in 1985. Until 2001, TRI was wholly-owned by TPR

Investment Associates, Inc. (“TPR”), a Genger family corporation established by Arie.
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 47 of 262

23. Prior to October 30, 2004, TPR was controlled by Plaintiff Arie who owned 51%
of TPR stock.

24. — Prior to October 30, 2004, Arie maintained majority control of TRI through his
51% majority ownership and control of TPR.

25. The minority 49% interest in TPR, prior to October 30, 2004, was owned by
D&K, Ltd. Partnership (“D&K”), also a Genger family company, which was in turn owned by
Arie’s wife, Dalia, (4%), the Sagi Trust and the Orly Trust (48% each).

| 26. The Sagi and Orly Trusts were established in 1993 by Arie as part of a family
estate plan. .

27. In 2001, defendants Glenclova and TR Investors became minority shareholders of
TRI, acquiring approximately 47.15% of TRI common stock.

28. Asa result of the Trump Group acquiring 47.15% of TRI common stock, TPR
became the owner of 52.85% of TRI stock with Arie maintaining a 51% controlling interest in
TPR. Through his 51% ownership of TPR, Arie maintained control of a majority 52.85%
| interest in TRI, the company he founded.

29. When the Trump Group became a minority shareholder of TRI, the Trump Group
and TPR entered into the 2001 TRI Stockholders Agreement, dated March 30, 2001 (the “2001
TRI Stockholders Agreement”) which, among other things, was intended to ensure that Arie
(through his controlling interest in TPR) would continue to contro] the majority voting rights of

TRI shares for the duration of his life.
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 48 of 262

30. The 2001 TRI Stockholders Agreement specifically recognized that Arie was the
51% owner of TPR and that Dalia and the Orly Trust and the Sagi Trust through the D&K
Limited Partnership together owned 49% of TPR.

31. The 2001 TRI Stockholders Agreement contains certain provisions restricting
the transfer of TPR’s majority interest in TRI to someone other than Arie during his lifetime,
except under certain enumerated conditions intended to ensure that Arie, as the majority
shareholder of TPR, would maintain control over 52.85% of TRI shares during his life. The
2001 Stockholders Agreement specifically provides that exclusive jurisdiction over disputes
| relating to this 2001 TRI Stockholders Agreement shall be in Federal courts or New York State
courts sitting in the City, State, and County of New York. The full terms and conditions of the
2001 TRI Stockholders Agreement are incorporated herein by reference.

B. The Genger Divorce and Court-Ordered Stipulation of Settlement
32. In 2002, Dalia and Arie became embroiled in a bitter divorce action venued in the

Supreme Court, New York County, entitled Dalia Genger v. Arie Genger, Index No. 302436-
2002 (“Genger Divorce Action”).

33. In October of 2004, Dalia and Arie agreed to a Stipulation of Settlement, which
was incorporated into a Judgment of Divorce in the Genger Divorce Action on January 7, 2005
(“Stipulation of Settlement”), attached hereto as Exhibit A. This Court-Ordered Stipulation of
Settlement, among other things equitably distributed between Arie and Dalia various marital
assets, including the ownership interests in the family holding company TPR which then held |
52.85% of TRI common stock which was controlled by Arie through his control of TPR.

Pursuant to the terms of the J udgment of Divorce, the New York State Supreme Court retained
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 49 of 262

jurisdiction over the parties with respect to the enforcement of the terms of the Stipulation of
Settlement. |
34. Pursuant to the terms of the Stipulation of Settlement and certain 2004 TPR

‘Transaction Documents (described below) implementing the Stipulation of Settlement, it was
agreed by and among Arie, Dalia, Sagi, Orly, the Orly Trust, and the Sagi Trust that as part of
the settlement of the Genger Divorce Action, that Arie would transfer his 51% interest in the
TPR manital asset to Dalia, in consideration of TPR concurrently divesting itself of its 52.85%
majority interest in TRI on the following terms and conditions, which were all part of a single

integrated transaction:
i. The defendant Sagi would become the President of TPR;

ii. TPR, by Sagi as President of TPR, would transfer to the plaintiff Arie
direct ownership of 794.40 shares of TRI common stock representing
13.99468% of the common stock of TRI;

ili. TPR, by Sagi as President of TPR, would transfer to each of the Sagi Trust
and Orly Trust, record ownership of 1,102.80 shares (or 19.42766 % each)
of TRI stock, subject to and on the further conditions that:

(a) the Sagi Trust and the Orly Trust would each execute and deliver a
2004 Voting Trust Agreement to Arie which provides further that:

(i) the Sagi Trust and the Orly Trust would immediately execute
and deliver to Arie an irrevocable voting proxy (“Putative
Irrevocable Proxies”) intended to ensure that Arie would maintain
voting control over the Sagi Trust TRI shares and the Orly Trust
TRI Shares for the duration of Arie’s life, and

(it) in the event that the Putative Irrevocable Proxies granted by the
Sagi Trust and the Orly Trust to Arie were ever held to be invalid
then:

(1) a Back-up Voting Trust Agreement would be entered
into promptly between each of the Sagi and Orly Trusts and Arie
which:
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 50 of 262

(a) grants Arie the right to vote the Orly Trust and Sagi
Trust TRI shares for the duration of Arie’s life,

(b) provides that Arie is entitled to keep possession of the
Sagi Trust and Orly Trust TRI Shares pursuant to a Voting
Trust Agreement in a form attached to the 2004 Voting
Trust Agreement, and

(c) provides that the Orly and Sagi Trust TRI shares would
not be sold without a prior Court order,

and the 2004 Voting Trust Agreement further provides that:

(2) pending the execution of the Back-up Voting Trust
Agreement, the Orly and Sagi Trusts would be obligated to
vote the Orly Trust and Sagi Trust Shares as directed by Arie
during his lifetime.

Id.(emphasis added)

35. The Court-Ordered Stipulation of Settlement in the Genger Divorce Action is
attached as Exhibit A hereto.

36. Article IT of the Stipulation of Settlement in the Divorce Action, entitled
“Distribution of Assets,” specifically provides, in pertinent part, as follows:

[2. (a)] “(i) [Dalia] shall receive ... sole ownership of the
husband’s [Arie’s] two hundred and fifty (250) shares of common
stock of TPR Investment Associates, Inc. (“TPR”), ... which
represents fifty-one percent (51%) of the issued and outstanding
shares of common stock of TPR (exclusive of the 1.96%
ownership of TPR, which the wife [Dalia] owns indirectly through
her general partnership interests in D&K [partnership].

* ££ &

“9. (a) TPR owns 3,000 shares of stock in Trans-Resources, Inc.

(“TRI Stock”) .... Concurrently with the execution of this

agreement, the TRI Stock shall be distributed as follows:

“(i) The husband [Arie], shall receive 794.40 shares of
the TRI Stock, representing 13.99468% of the common stock
of TRI; ,

8
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 51 of 262

(ii) Each of Sagi Genger and Orly Genger, will receive
in trust 1,102.80 shares of TRI Stock representing 19.42766%
of the common stock of TRI for each of Sagi and Orly, and
such trusts will simaltaneously therewith execute and deliver
irrevocable proxies to the husband for all of the TRI Stock
owned by the trusts; and

“(c) Concurrently with the execution of this Agreement,

each of the Husband and Wife will execute and deliver or cause
TPR to execute and deliver (i) all documents reasonably
necessary to effect the transfers required by subparagraph (a)
of this Section 9, and (ii) duly executed stock powers to transfer
the shares as required by subparagraph (a) of this Section 9.

* *

“(e) Following the foregoing transfers of the TRI Stock, the wife
[Dalia] will have no ownership interest in TRI.”

(Stipulation of Settlement, Exhibit A hereto, Article II, paragraph 2(a) (ii), p.5, and paragraph 9
(a), (c) & (e) at pp. 13, 14) (emphasis added),

37. The Stipulation of Settlement also provides that this TPR/TRI transaction was a
fundamental part of the Stipulation of Settlement, and specifically states in pertinent part, in
bold and capital letter type:

“A FUNDAMENTAL PART OF THIS AGREEMENT IS THE
HUSBAND’S RELINQUISHMENT OF HIS OWNERSHIP

OF SHARES OF COMMON STOCK IN TPR, AND THE
TRANSFER OF SUCH OWNERSHIP TO THE WIFE.”

Stipulation of Settlement, Exhibit A hereto, Article 3, para, 1.

38. The Stipulation of Settlement also included an express reformation clause which
provides that in the event that any term of the Stipulation of Settlement were to be voided bya
court of competent jurisdiction for any reason, then either Dalia.or Arie would be entitled to seek

court-ordered reformation of the Stipulation of Settlement in a New York Court to give effect to
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 52 of 262

the intent of the parties to the fullest extent permitted by the laws of the State of New York. This
reformation clause of the Stipulation of Settlement provides:
“ARTICLE XVI

POSSIBLE INVALIDITY

“If any provision of this [Stipulation of Settlement], for any reason
whatsoever, be declared . . . unenforceable by any Court of
competent jurisdiction ... the remainder of this Agreement and
the application of such provision to any person or situations, other
than those as to which such provision may have been invalid or
unenforceable shall not be affected thereby and shall continue to be
enforced to the fullest extent that such severance of the invalid
portions is possible without vitiating the original intent and
purposes and economic intentions of the parties (the “Original
Intent”), as herein set forth... . In the event a provision is
superseded under this [Stipulation of Settlement], cither party
may seek reformation of the affected provision in any court of
competent jurisdiction which shall be empowered to revise the
provision to reflect the parties’ Original Intent to the greatest
extent possible, consistent with New York law. It is the

intention of the parties hereto that this provision may be enforced
in equity in addition to, and not to the exclusion of, any other

remedies which may be available to the parties,”
(Stipulation of Settlement, ARTICLE XVI, Exhibit A at pages 47-48) (emphasis added)).

39. Dalia was represented by separate, independent legal counsel in connection with
the negotiation and her execution of the Stipulation of Settlement.

40. _ Dalia, through her counsel, received a complete copy of the 2001 TRI
Stockholders Agreement prior to the execution of the Stipulation of Settlement.

41. Sagi had full knowledge of the terms of the Stipulation of Settlement prior to, and
at the time that it was negotiated and executed, and was named as a fiduciary with regard to

certain marital property distributed or to be distributed under the Stipulation of Settlement.

10
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 53 of 262

42. Sagi and his own counsel were provided with a full and complete copy of the
2001 TRI Stockholders Agreement prior to the execution of the Stipulation of Settlement.

43. Edward Klimmennan, a partner at Sonnenschein, Nath & Rosenthal, LLP (now
known as SNR Denton), represented Arie in the Genger Divorce Action, had full knowledge of
the‘negotiation and terms of the Stipulation of Settlement at the time the Stipulation of
Settlement was.executed. Mr. Klimmerman signed the Stipulation of Settlement as a witness.
Mr. Klimmerman was also legal counsel for TRI and TPR at the time the Stipulation of
Settlement was executed.

44. As counsel for TRI and TPR, Mr. Klimmerman patticipated in the actual drafting
of the 2001 TRI Stockholders Agreement. As Arie’s counsel in the Genger Divorce Action, he
did not advise Arie that anything in the Stipulation of Settlement violated any term of the 2001
TRI Stockholders Agreement between TPR and the Trump Group.

45. Arie reasonably believed that the transfers set forth in the 2004 Transfer
Documents and Court-Ordered Stipulation of Settlement were valid and enforceable.

46. Dalia and her legal representatives reasonably believed that the 2004 Transfers
provided for in the Stipulation of Settlement were valid and enforceable at the time Dalia entered
into the Stipulation of Settlement.

47. Defendant Jules Trump, a representative of the Trump Group was aware of the
Genger Divorce Action, and prior to the execution of the Stipulation of Settlement testified as a

witness in the Genger Divorce Action in connection with the ownership of TRI shares.

11
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 54 of 262

Cc. The 2004 TPR Transfer of TRI Shares Pursuant to the Stipulation of

Settlement
48. To implement the TPR and TRI share transfer provisions in the Stipulation of

Settlement, Arie, the Sagi Trust, the Orly Trust and TPR, concurrently with the execution of the
Stipulation of Settlement, entered into the following “2004 TPR Transaction Documents” in
accordance with the express terms and intent set forth in the Stipulation of Settlement:

(i) a 2004 TPR Agreement to Transfer TRI Shares, dated
October 29, 2004 (the “2004 TPR Transfer Agreement”, attached
hereto as Exhibit B); and

(ii) a 2004 Voting Trust Agreement, dated October 29,
2004 (the “2004 Voting Trust Agreement”, attached hereto as
Exhibit C), which attached:

(a) Executed Documents referred to as Putative Irrevocable
Proxies, dated October 29, 2004, executed by the Sagi Trust and
the Orly Trust (“Putative Irrevocable Proxies”, attached hereto as
Exhibit D) which by their specific terms purported to grant to the
Plaintiff Arie the right to control and vote the Sagi Trust TRI
shares and the Orly Trust TRI shares for the duration of his life,
and

(b) a form Back-up Voting Trust Agreements (“Back up
Voting Trust Agreements”, attached here to Exhibit E), which
were to be executed promptly by the Sagi Trust and the Orly Trust
in the event that the Putative Irrevocable Proxies granted by the
Sagi Trust and the Orly Trust to Arie were ever held to be invalid,
and provided that:

(i) the Sagi Trust and the Orly Trust were required
to vote the TRI shares in accordance with Arie’s directions
pending the execution of the Back-up Voting Trust Agreements in
accordance with the express intent in the Stipulation of Settlement
that Arie was to maintain voting control of the Sagi Trust and Orly
Trust TRI shares for the duration of his life; ;

(ii) Atie would be entitled to keep possession of the
Sagi Trust and Orly Trust TRI Shares pursuant to a Voting Trust
Agreement in the form attached to the 2004 Voting Trust
Agreement; and

12
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 55 of 262

49,

(iii) the Orly and Sagi Trust TRI shares would not
be sold without a prior Court Order. -

Each of the 2004 Transaction Documents confirm the stated intention of the

parties to the Stipulation of Settlement and 2004 Transaction Documents that Arie, for the

duration of his life, would continue to have voting control over 52.85% of the outstanding shares

of TRI that were previously owned by TPR and controlled in turn by Arie through his 51%

ownership of TPR.

Dz.

50.

provides :

The 2004 TPR Transfer Agreement-Exhibit B

The 2004 Transfer Agreement executed by Sagi himself on behalf of TPR,

“This letter will set forth our agreement pursuant to which you will
purchase the 3,000 shares of common stock (“the Shares”) of
Trans-Resources, Inc. (“TRI”) owned by TPR Investment
Associates, Inc. (“TPR”). TPR hereby sells, transfers and conveys
the Shares to you as follows:

(i) 794.40 shares to Arie Genger;
(ii) 1,102.80 Shares to the Sagi Genger 1993 Trust, and
(iii) 1,102.80 Shares to the Orly Genger 1993 Trust.

* ok

“The Shares represent 52.85% of the issued and outstanding shares
of TRI. The Shares are being transferred hereunder free and clear
of any liens, claims or encumbrances and such transfer does not
violate the Certificate of Incorporation of TPR or any
agreement to which TPR is subject.

“The trustees of the Sagi Genger 1993 Trust and of the Orly
Genger 1993 Trust (“Trusts”) have agreed to execute on behalf
of the Trusts (i) an Irrevocable Proxy to appoint Arie Genger
to vote the Shares owned by the Trusts and (ii) a voting trust
letter agreement, copies of which are annexed hereto.”

13
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 56 of 262

“In case, at any time hereinafter, any further action is
necessary or desirable to carry out the purposes of this Letter
Agreement, each of the parties hereto shall take or cause to be
taken all necessary action, including, without limitation, the
execution and delivery of such further instruments and documents
which may be reasonably requested by any party for such purpose
or otherwise to complete or perfect the transactions
contemplated hereby.”

This Letter Agreement shall be governed by the laws of the State
of New York without regard to conflicts of law principles.

(2004 TPR Transfer Agreement, Exhibit B) (emphasis added)

E. The 2004 Voting Trust Agreements (Exhibit C hereto}

51. In accordance with the terms of the Stipulation of Settlement (Exhibit A) and the
2004 TPR Transfer Agreement (Exhibit B), Arie and the Sagi and Orly Trusts, respectively,
entered into identical 2004 Voting Trust Letter Agreements in favor of Arie (Exhibit C) which
provide as follows:

“In connection with the transfer to the [Sagi and Orly Trusts] of
1,102.80 shares [each] of common stock (the “Shares”) of Trans-
Resources, Inc. (TRI) pursuant to the teruas and conditions of
the Stipulation of Settlement of even date herewith, the [Sagi
and Orly] trust is [each] granting to Arie Genger an irrevocable
proxy (“the Proxy”) for the shares, a copy of which is annexed
hereto.

- (Exhibit C)(emphasis added).

F. The 2004 Putative Irrevocable Proxies Executed By The Sagi and Orly
Trusts (Exhibit D, hereto)

52. Im accordance with the 2004 TPR Transfer Agreement, the Stipulation of
Settlement, and the 2004 Voting Trust Agreement, the Sagi and Orly Trusts executed two
identical Putative Irrevocable Proxies, each of which states, in relevant part, that:

“[The Sagi Trust and Orly Trust, each respectively], (“the Trust”)
being the current record and beneficial owner of 1,102.80 shares of

common stock of [TRI] does hereby constitute and appoint Arie
14
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 57 of 262

Genger, Chairman of the Board, Chief Executive Officer, and
owner of approximately fourteen percent (14%) of the shares
of common stock of TRI to vote as its proxy, all shares of

common stock of TRI which are now or hereafter owned by
the Trust, at any and all meetings of the stockholders of TRI,
regular or special, or by consent in lieu of meeting or any
adjournments thereof in the same manner and to the same extent
that the Trust might were the Trust present at said meeting (or
executing such consent), upon any issue or proposal which may be
brought before such meeting or by such consent.

“This Irrevocable Proxy shall he deemed coupled with an
interest and be irrevocable from the date hereof, and shall
continue for the duration of Arie Genger’s life.”

(Exhibit D)(emphasis added).

53. The 2004 Voting Trust Agreement further provides that in the event that the
Putative Irrevocable Proxies were ever declared invalid, the Orly and Sagi Trusts would be
obligated to enter into a Back-up Voting Trust Agreement (Exhibit E) to assure that Arie would
maintain voting control over a mejority of TRI shares for the duration of his life. This part of the
2004 Voting Trust Agreement, executed by the Sagi Trust and the Orly Trust, provides:

“In the event that for any reason the Proxy is declared invalid
and is no longer in effect, the Trust agrees, as promptly as
practicahle, to enter into a Voting Trust Agreement (the
“Voting Agreement”) with Arie Genger as the voting trustee,
which shall be substantially in the form annexed hereto.
During the time the Proxy is not in effect and prior to the time
the Voting Agreement is entered into, the Sagi Trust agrees to
vote the shares as directed in writing by Arie Genger.”

(2004 Voting Trust Agreement, Exhibit C ) (emphasis added).

G. Back-Up Voting Trust Agreement (Exhibit E hereto)

54. The Backup Voting Trust Agreement, which springs into effect upon the Putative

Irrevocable Proxies being voided, provides:

15
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 58 of 262

“The Trust Securities [the Sagi and Orly TRI Shares subject to
the Voting Trust] shall be held by the Trustee [Arie Genger]
for the purposes of and in accordance with this Agreement and

none of the Trust Securities shall be sold or otherwise disposed |
of by the Trustee except as herein expressly provided or in

accordance with a final order of any Court or administrative
agency with jurisdiction thereover.”

*« * *

“This Agreement shall continue in effect for the duration of
Arie Genger’s Life”

Exhibit E. (emphasis added)

55. In order to ensure that he maintained absolute control of the TRI shares for the
duration of his life, Arie never delivered physical copies of TPR’s TRI shares to the Orly or Sagi
Trusts.

H. The Intent of the Parties .
56. The written 2004 Transaction Documents and the Stipulation of Settlement reflect

 

the stated intention of all the parties to these collective documents, to wit, that in order to resolve
the contested Genger Divorce Action, Arie agreed as part of-the distribution of marital assets to
transfer his 51% interest in the family holding company, TPR, to Dalia, in exchange for Dalia
agreeing that TPR would concurrently divest itself of its 52.85% interest in the common stock of
TRI by distributing TPR’s 52.85% majority interest in TRI to Arie (14%), the Sagi Trust
(19.425%), and the Orly Trust (19.425%) each, on the express further condition that Arie
maintain voting rights for the Sagi Trust and Orly Trust TRI shares for the duration of his
life. |

57. Arie, Dalia, Sagi and Orly each reasonably believed that the 2004 Transfers

provided for in the Stipulation of Settlement were valid and enforceable.

16
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 59 of 262

58. Arie, Dalia, Sagi and Orly each reasonably believed that the Putative Irrevocable
Proxies and Voting Trust Agreements were valid and assured that Arie would be able to maintain
58.85% voting control for the duration of his life.

59. Accordingly, the concurrently executed integrated 2004 Transfer Documents were
intended to implement the terms of the Stipulation of Settlement which provided expressly that
Arie was to retain his 52.85% voting control over TRI and concomitantly continue to control the
management and Board of TRI during his lifetime.

60. It was also the parties’ stated intention, and all parties reasonably believed, that
the terms of the court-ordered Stipulation of Settlement with Dalia would not violate the terms or
intent of the 2001 TRI Stockholders Agreement because Arie would still control what had been
TPR’s voting majority of TRI shares.

61. The Genger Divorce Action was not concealed from TRI, the Trump Group, or
the Trump Parties at any time.

62. The 2004 transfers of TRI shares to Arie, the Sagi Trust and the Orly Trust were
reflected in the books and records of TRI. |

63. Prior to 2008, Jules Trump, and Mark Hirsch, each individually and on behalf of
the Trump Group between 2004 and 2008 had access to the books and records of TRI.

64. Between 2004 and 2008, as a Director of TRI, Jules Trump and Mark Hirsch,
each had a fiduciary duty and legal duty of reasonable care to the record and beneficial owners,
including TPR and TRI, to know the identity of all TRI shareholders of record as set forth in the

books and records of TRI- a close corporation.

17
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 60 of 262

65. Asa Directors of TRI, Jules Trump, and Mark Hirsch, each individually and on
behalf of TRI, had a fiduciary and legal duty of reasonable care to TPR and Arie to read all
corporate Board minutes and other documents presented to the Directors and/or shareholders of
TRI, in their entirety, prior to signing such documents.

66. — Prior to 2008, the books and records of TRI show that:-

(i) Arie was record owner of 794.40 shares of TRI, representing 13.9946% of the —_

common stock of TRI;
(ii) the Sagi Trust was the record owner of 1102.80 TRI shares, representing
19.42766% of the common stock of TRI; and
(ili) the Orly Trust was the record owner of 1102.80 TRI shares, representing
19.42766% of the common stock of TRI.
67. Prior to 2008, the 2004 Transfers and the record ownership of TRI shares was
known by:
(i) the officers and directors of TRI, in addition to Arie
(ii) TRI’s legal counsel; and
(ili) TRI’s Certified Public Accountant.
68. Tales Trump, and Mark Hirsch, each individually and on behalf of the Trump
Group executed corporate TRI documents as Director and/or on behalf of a shareholder of TRI
which indicated that Arie, the Orly Trust and the Sagi Trust were the record owners of TRI

shares.

18
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 61 of 262

69. The terms of the Stipulation of Settlement relating to the distribution of TPR and
TRI shares as marital assets in connection with the Genger Divorce Action were not in any way
or at any time concealed from TRI, the Trump Group, or the Trump Parties.

70. Prior to 2008, the Trump Group, through Jules Trump, who testified in the Genger
Divorce Action, and otherwise knew, and was aware that the Genger Divorce Action could
involve in some way the equitable distribution of TPR shares owned by Arie as part of the
divorce action. .

71. Prior to 2008, the Trump Group, through Jules Trump, who testified in the Genger
Divorce Action, knew, and was aware that the Genger Divorce Action involved in some way the
value of TPR’s ownership of TRI shares.

72, Prior to 2008, the Trump Group, through Jules Trump, who testified in the Genger
Divorce Action, knew, and was aware that the Genger Divorce Action involved in some way
Arie’s management and control over TRI, the company that he had founded and managed since
1985.

73. Prior to 2008, Jules Trump knew that ownership of TPR, as a marital asset which
owned 52.85% of TRI shares, was a major asset and was the subject of a claim by Dalia for
equitable distribution in the Genger Divorce Action.

74. Prior to 2008, the Trump Group, through Jules Trump, who testified in the Genger
Divorce Action, knew, and was aware that the Genger Divorce Action would involve in some
way the equitable distribution of TPR assets, including Arie’s 51% majority ownership of TPR.

75. ‘Prior to 2008, the Trump Group, through Jules Trump who testified in the Genger

Divorce Action, and otherwise knew, and was aware that the Genger Divorce Action could

19
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 62 of 262

involve D&K Limited Partnership, which was identified in the 2001 TRI Stockholders
Agreement as an owner of 49% of TPR (the majority Shareholder of TRI) and further disclosed
that in turn this 49% minority ownership of TPR by D&K was owned by Arie’s wife Dalia (4%)
the Sagi Trust (48%) and the Orly Trust (48%), and that these Trust interests could be effected
by the equitable distribution of TPR assets as part of the Genger Divorce Action.

76. | The Trump Group knew that the 2001 TRI Stockholders Agreement did not
contain an express provision setting forth the rights and obligations of TPR, Arie or the Trump
Group in the event of a contested divorce involving Arie’s ownership of TPR shares as marital
property, including TPR’s ownership of TRI shares under New York’s equitable distribution
laws or otherwise.

77. Prior to 2008, Arie had reason to believe that The Trump Group, through Jules
Trump, and otherwise, had notice of the 2004 Transfers.

78. Prior to 2008, Arie had reason to believe that The Trump Group had notice of the
2004 Transfers which were reflected in TRI corporate documents.

79. Prior to 2008, the Trump Group and Jules Trump, in particular, had knowledge of
facts in 2002-2004 including, but not limited, to the fact that Arie was involved in a bitter
contested divorce, and that the issue of Arie’s ownership interests in TRI, through TPR or
otherwise, was an issue raised in the Genger Divorce Action.

80. Between 2004 and 2008, Directors of TRI, its legal counsel, Secretary, as well as

its Controller, knew of the 2004 transfers.

20
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 63 of 262

81. Between 2004 and 2008, TRI, under Arie’s management, reported the new
company ownership resulting from the 2004 transfers to its lead bank, the IRS, and TRI’s
insurance company. .

82. Between October 2004 and August of 2008 nothing prevented the Trump Group,
Jules Trump, TRI or its officers or directors, or any of them, from making any inquiry
whatsoever of Arie, Orly, TPR, TRI, TRI’s general counsel, Dalia, Sagi, the Sagi Trust, the Orly
Trust, or D&K, concerning the effect, if any, that the Genger Divorce Action, or any judgment or
resolution of the Genger Divorce Action had, would or could have, on (i) the ownership of TPR,
(ii) Arie’s ownership of a majority interest of TPR, (iii) TPR’s ownership of TRI, (iv) Dalia’s
interest in D&K minority ownership of TRI, or the rights of the Sagi Trust or the Orly Trust as
limited partners of D&K which owned approximately 49% each of TPR -- which ownership was
acknowledged by the Trump Group in the 200] TRI Stockholders Agreement.

83. Between October 2004 and August of 2008 nothing prevented the Trump Group,

' Jules Trump, TRI or its officers or directors, or any of them, from making any inquiry
whatsoever of Arie, Orly, TPR, TRI, TRI’s general counsel, Dalia, Sagi, the Sagi Trust, the Orly
Trust, or D&K as to the identity of the record owners of TRL

84. Jules Trump, Eddie Trump and Mark Hirsch (an attorney) at all times relevant to
this complaint were sophisticated business individuals, with special expertise in corporate
governance and ownership. |

85. At all times relevant to this action the Trump Parties had access to independent

legal counsel.

21
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 64 of 262

86. Prior to 2008, the Trump Group, by Jules Trump, and otherwise, acted with
willful blindness and indifference to facts which put The Trump Group on notice of (i) the 2004
Transfers, and (ii) that Arie, the Sagi Trust and the Orly Trust were record owners of their
respective TRI shares.

87. The Trump Group, by Jules Trump, and otherwise, waived any objection to the
2004 Transfers.

88. Between 2004 and 2008, under Arie’s management, TRI’s business performance
improved consistently without any complaint or objection by TRI’s Board of Directors

including but not limited to representatives of the Trump Group.

L The Trump Parties’ 2008 Scheme and Conspiracy to Seize Majority Control
of TRI, Squeeze Out Arie as an Officer, Director and Shareholder of TRI
and Dilute the Value of Arie’s, Orly’s and the Orly Trust’s Interests in the

Affected TRI Shares
89. There was no hint of any substantial disagreement between Arie and the Trump

Group relating to the Genger Divorce Action, or otherwise, until June of 2008, when TRI’s value
increased substantially as a result of improved performance.

90. Inthe early Spring of 2008, TRI was facing a threat of foreclosure of one of its
major operating units by Bank Hapoalim, a long-time lender of TRI.

91. To address this foreclosure threat, Arie and the Trump Group explored the
possibility of a sale of assets and restructuring plan involving the spin-off of all of TRI’s North
American assets to a separate entity and a capital loan by the Trump Group into a residual TRI to
retire the Bank Hapoalim debt in exchange for increasing the equity position of the Tramp Group
in the restructured TRI so that the Trump Group would obtain a majority position (the “Funding

- Plan”).

22
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 65 of 262

92. Had the Funding Plan been implemented, in return for providing funding Jules
and Eddie Trump through TR-] and TR-II would, for the first time, have been permitted to obtain
a direct ownership interest in TRI, and the Trump Parties, under the Funding Plan, would have
obtained majority control over TRI, the company that Arie had founded and worked so hard to
make succeed.

93. TRI’s legal counsel advised that it would be necessary for a special committee of
the Board to be constituted in order for the Board to approve the Funding Plan without the vote
of Jules Trump who was an interested Director with a conflict of interest. .

94. Despite requests from Arie to constitute such a committee, the Trump Group
Directors failed to agree to the appointment of such committee.

95. The Board of TRI never constituted a special committee in order for the Board to
approve the Funding Plan.

96. The implementation of the Funding Plan was also subject to other conditions
relating to the value of the transaction which conditions were never met.

97. While the proposed Funding Plan was being worked on, the financial condition of
TRI began to improve substantially. By late June 2004, TRI was generating positive cash flow
of $15-20 million per month. This represented a dramatic improvement in TRI’s earnings within
a matter of months in 2008, and rendered the Funding Plan unnecessary.

98. As aresult, there was no longer a need for TRI or Arie to move forward with the

Trump Group Funding Plan that would have given the Trump Parties’ majority control of TRI.

23
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 66 of 262

99. To proceed with the Funding Agreement would have diluted the shares of existing
shareholders and cause TRI to pay the Trump Group unreasonable fees for a loan that was not
needed.

100. Based on the advice of TRI’s Delaware corporate counsel concerning the
establishment of an independent committee of the Board to approve the Funding Plan, which the
Trump Group refused to empanel, and the fact such a Funding Plan was no longer necessary
because of improved performance of TRI which permitted the satisfaction of the Bank Hapoalim
loan, the Funding Plan was rejected and the Bank Hapoalim loan satisfied with TRI’s own
substantially improved earnings without the need for funding from the Trump Parties or any
other third-party.

101. On information and belief, the Bank Haopolim’s threat of foreclosure and the
Funding Plan takeover proposed by the Trump Group were also engineered by Jules Trump,
individually, and on behalf of the Trump Group with the aid, assistance and further illegal
conduct of the Trump Group and a principal officer of Bank Haopolim with whom the Trump
Group had other business entanglements.

102, Thwarted in their effort to take over the controlling interest in TRI through the
rejected Funding Plan, the Trump Group, Mark Hirsch, Eddie Trump, and Jules Trump
formulated a further illegal scheme and plan to take over the then very profitable TRI, and oust
Arie as its CEO, and steal the Genger family TRI shares at a fraction of their value.

103. In furtherance of this plan, the Trump Group leveled an extortionate threat at Arie
demanding that unless Arie agreed to turn over majority control of TRI to the Trump Group

pursuant to the Funding Plan (which was no longer necessary ), the Trump Group would declare

24
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 67 of 262

that the 2004 TPR transfers of TRI shares to Arie, the Sagi Trust and the Orly Trust under the
Stipulation of Settlement were void under the 2001 TRI Stockholders Agreement even though
Arie as a permitted Transferee held 14% of TRI outright, and had received a Voting Trust
Agreement and Putative Irrevocable Proxies from the Sagi Trust and the Orly Trust which, on

their face, gave Arie the right during his lifetime to control the management of TRI, and vote the
same 52.85% shares of TRI stock that had been controlled by Arie through his 51% ownership of
TPR prior to the Stipulation of Settlement and the execution of the 2004 Transfer Documents.
Thus, there was virtually no effective difference in Arie’s control of TRI Shares as between his
majority control of TPR prior to the execution of the Stipulation of Settlement, and the intended
control that Arie would exercise after the Stipulation of Settlement and 2004 Transfer
Documents were executed.

| 104, At the time they made this threat in 2008, the Trump Parties, among other things,
knew that:

(i) the intent of the parties pursuant to the 2001 TRI Stockholders Agreement in
restricting certain transfers to Genger family members was to ensure that (a) Arie, personally,
would continue to have management and majority shareholder voting control over TPR’s TRI
shares for the duration of his life, and (b) prevent any other Genger family member from having
any management or voting control over TRI during Arie’s lifetime; |

(ii) pursuant to the terms of the Stipulation of Settlement and the 2004 TPR-TRI
Transfer Documents Arie, Dalia, Orly and Sagi, specifically intended to preserve Arie’s |
management and voting control of TRI, in the context of resolving the equitable distribution of

marital property issues concerning TPR raised in the Genger Divorce Action;

25
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 68 of 262

(iii) that as a condition for Arie transferring his 51% interest in TPR to Dalia in
the Genger Divorce Action, it was intended that pursuant to the Stipulation of Settlement and
2004 Transaction Documents Arie would receive valid Putative Irrevocable Proxies and Back-up
Voting Trust Agreements from the Sagi Trust and the Orly Trust designed to ensure that Arie.
would retain voting control over a majority of TRI shares for the duration of his life even if the
Putative Irrevocable Proxies were held to be invalid; and

(iv) that if the 2004 TPR transfer of TRI shares were voided, as threatened by the
Trump Group, then:

(a) 52.85% of TRI shares would revert to TPR, which would be
unjustly enriched because TPR, under the Stipulation of Settlement and implementing 2004
Transaction Documents, had already divested itself of those TRI shares in consideration of Arie
relinquishing his 51% ownership of TPR to Dalia; |

(b) that Arie would be the beneficial owners of such 3000 TRI Shares, and
Arie would have the right to vote the 52.85% of TRI shares that were returned to TPR, subject to
the Orly and Sagi Trust rights to receive certain of these shares upon Arie’s death;

(c) Sagi was not authorized to act on bebalf of TPR to sell any of the
TRI shares without the consent of Arie as the beneficial owner of the Arie TRI Shares, and the
beneficial holder of the voting rights to TPR’s TRI Shares;

| (d) = Arie would be entitled to reform the Stipulation of Settlement,

pursuant to the express terms of the Stipulation of Settlement, so that Arie would regain control

of 51% of TPR’s ownership and control of 52.85% of TRI’s shares:

26
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 69 of 262

(e) that the New York Supreme Court under the Judgment of Divorce, had
retained jurisdiction over Arie and Dalia in connection with enforcing the terms of the
Stipulation of Settlement, including Arie’s reformation claims; and

(f) TPR, under Sagi’s control, was not authorized to sell TRI shares to
the Trump Group without the consent of Arie, as beneficial owner of TPR’s record ownership of
the TRI shares, in the event the 2004 Transfers were held to be invalid;

(v) that if the Putative Irrevocable Proxies (Exhibit D) were held to be invalid,
that the Sagi and Orly Trust shares would be subject to the Back-Up Voting Trust Agreement
Exhibit E) which was referred to in the 2004 Voting Trust Agreement (Exhibit C).

105. Nevertheless, on August 8, 2008, the Trump Group, in furtherance of their plan to
pressure Arie and take over a majority contro] of TRI, sent a letter to TPR asserting that it had
the right under Section 3.2 of the 2001 TRI Stockholders Agreement to purchase all of the TRI
shares that were the subject of the Stipulation of Settlement transfers in 2004, at 2004 prices —a
small fraction of what is believed to have been a TRI value in excess of $1 billion in 2008, which
had net after-tax income in excess of $150 million in that year. The Trump Group provided no
such letter or notice to Orly or the Orly Trust or the Sagi Trust.

106. Three days later, on August 11, 2008, the Trump Parties, through Glenclova,
commenced an action in the Federal District Court of the Southern District of New York against
TPR (the “Federal Action”) claiming that the transfer of the TRI shares by TPR to Arie Genger,
the Orly Trust and the Sagi Trust pursuant to the express terms of the Stipulation of Settlement

and 2004 Transaction Documents, was void.

27
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 70 of 262

107. Notwithstanding the Trump Parties’ respective specific knowledge in 2008 of the
existence and terms of the Court-ordered Stipulation of Settlement and the 2004 TPR Transfer
Documents, the Trump Group did not name Arie, Dalia, the Sagi Trust or the Orly Trust as
parties in the Federal Action.

108. The Trump Parties knew at the time they commenced the Federal Action that Arie
was a known third party beneficiary under the 2001 TRI Stockholders Agreement and that the
2004 Transfers were approved in a Court-Ordered Stipulation of Settlement in the Genger
Divorce Action, but nevertheless opposed Arie’s motion to intervene in the Federal Action.

109. The Trump Parties also knew that Sagi, as a result of the Stipulation of Settlement
and 2004 TPR Transfer Documents, became the president of TPR, but that he had since become
estranged from his father, and that Sagi had installed his mother-in-law Rochelle Fang as the
nominal trustee of the Sagi Trust and that he exercised total dominion and control over her.

110. The Trump Parties also knew that if the 2004 TPR transfers of TRI shares to Arie,
the Sagi Trust and the Orly Trust pursuant to the “So-Ordered” Stipulation of Settlement and
2004 Transfer Documents were voided, that Arie’s transfer of his 51% ownership in TPR to
Dalia would also have to be voided, and that as a consequence Dalia, or Sagi as her successor-in-
interest, as a matter of New York law, would have to hold this 51% TPR interest in a
constructive trust for the benefit of Arie with respect to TPR’s ownership of the TRI Shares.

111. The Trump Parties knew that neither TPR, nor Sagi as its President, would be
authorized to sell any of TPR’s shares of TRI to the Trump Group in the event that the 2004 TPR

Transfers of TRI Shares to Arie, the Sagi Trust or the Orly Trust were voided because in that

28
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 71 of 262

event those TRI shares would be returned to TPR subject to a constructive trust for the benefit of
Arie.

112. Prior to August 22, 2008, the Trump Group also knew that in the event that the
2004 transfers by TPR of TRI Shares to Arie, the Sagi Trust or the Orly Trust were voided, Sagi,
as the President of TPR, also owed a separate fiduciary duty to Arie and the Orly Trust with
respect to the 3000 TRI shares that would revert to TPR.

113. TPR and Sagi each had a fiduciary and contractual duty to Arie to hold any TRI
Shares that reverted to TPR in a constructive trust for their respective benefits as the beneficial
owner of such shares, and also owed a fiduciary duty to Orly and the Orly Trust with respect to
her interest in a portion of these shares.

114. Nevertheless, in August, 2008, the Trump Group met, conspired and schemed
with Sagi and/or his representatives to contrive a plan to offer Sagi approximately $26.7 million
to induce Sagi to cause the Sagi Trust, through his mother-in-law F ang, to transfer to the Trump
Parties the Sagi Trust’s 19.425% of TRI shares that the Sagi Trust received pursuant to the
Stipulation of Settlement and 2004 TPR Transaction Documents. This $26.7 million payment
was a fraction of the value of those shares at that time given the performance of TRI which, in
2008 had after tax earnings of $150,000,000 of sales of approximately $1 billion.

115. As part of this conspiracy and scheme, the purchase of the Sagi Trust Shares was
to be conditioned on Sagi, purportedly as.the President of TPR, further agreeing that if the Court
in the Federal Action, or any other court, held that the 2004 TPR Transactions were void, then
TPR would be “deemed” the Seller of the Sagi Shares, even though the Sagi Trust could keep the

$26.7 million, and even though TPR had no right or authority to sell the Arie, the Sagi Trust and

29
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 72 of 262

J

Orly Trust Shares without the consent of Arie as beneficial owners of these respective shares,
subject to Orly’s interest to receive the Orly Trust TRI Shares upon Arie’s death, and Arie’s
beneficial interest in the voting rights for the Sagi Trust, Orly Trust and Arie TRI Shares.

116. The Trump Group defendants knew that if the $26.7 million purported purchase
price of the Sagi Trust Shares was paid to the Sagi Trust that the money would need to be
returned to TPR. |

117. The Trump Group defendants knew that Sagi, on behalf of TPR was not
authorized to sell the Sagi Trust Shares, in the event the 2004 Transfers were declared invalid.

118. The Trump Group defendants never sought or received a representation by TPR
or Sagi that Sagi, on behalf of TPR was authorized to sell any TRI Shares to the Trump Group.

119. The Trump Group defendants knew that Sagi on behalf of TPR was not
authorized to sell any of TPR’s TRI shares to the Trump Group in the event that the 2004 Shares
reverted to TPR that Sagi and TPR had a fiduciary and contractual duty to protect Arie’s control
over the 52.85% of TRI Shares for the duration of his life.

120. The Trump Group did not obtain a representation from Sagi or TPR as to whether
any sale by the Sagi Trust or TPR would be subject to Arie’s right to vote those Shares for the
duration of his life in accordance with the terms of the Court-ordered Stipulation of Settlement
~ and the 2004 Transaction Documents.

121. As part of this conspiracy and scheme the Trump Parties also required that in
order for Sagi to get the $26.7 million put in his Trust, Sagi purportedly as the President of TPR
would have to further agree in a “side letter” that if the Court in the Federal Action, or any other

court, held that the 2004 TPR Transactions were void, then TPR would also agree to sell the 14%

30
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 73 of 262

Arie TRI shares and the 19.425% Orly Trust Shares, which TPR had already sold to Arie and the
Orly Trust pursuant to the Stipulation of Settlement and the 2004 Transaction Documents, to the
Trump Parties at a price that was 60% less than the price per share to be paid to the Sagi Trust.
Again, Sagi had no authority to make this sale on behalf of TPR.

| 122. As part of the same conspiracy and scheme, the Trump Parties also insisted that
neither the Sagi Trust nor TPR take any action to protect the voting rights of Arie that were
granted to Arie by the Sagi Trust and the Orly Trust under the 2004 Voting Trust Agreements in
accordance with the 2004 TPR Transfer Agreement.

123. To induce Sagi to sell the Sagi Trust Shares to the Trump Parties, the Trump

Group proposed a scheme and conspiracy that the Trump Parties knew would require Sagi to use
his position as President of TPR to obtain a personal benefit by having $26.7 million paid to his
Sagi Trust, while selling out Arie’s and the Orly Trust’s TRI shares for a fraction of their real
value in an obvious breach of Sagi’s fiduciary and contractual duties to Arie and the Orly Trust,
which breaches of duty arose from, among other things, (i) Sagi’s self-dealing transactions as an
officer of TPR to get $26.7 million from the Trump Group for his Sagi Trust shares while at the
same time and at the expense of Arie and the Orly Trust agreeing to sell their TRI shares at a
price per share that was 60% lower than the deal Sagi was making for himself through the sale of
the Sagi Trust shares to the Trump Parties, (ii) ignoring Arie’s and the Orly Trust’s beneficial
interest in the value of TPR’s ownership of specific TRI stock that TPR had already transferred
to Arie and the Orly Trust for valuable consideration pursuant to the Stipulation of Settlement
and the 2004 TPR Transaction documents; (iii) inducing Fang as the Trustee of the Sagi Trust to

violate the 2004 Voting Trust Agreement with Arie; (iv) inducing the trustees of the Orly Trust

31
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 74 of 262

to violate their fiduciary obligations to the Orly Trust and Orly; (v) failing to protect Arie’s
voting rights to 52.85% of TRI shares in accordance with the express intent and provisions of the
Stipulation of Settlement and the 2004 Transaction Documents; (vi) disposing of and
substantially devaluing the asset value of TPR’s ownership of TRI shares, with knowledge that
such shares would be subject to Arie’s claims for imposing a constructive trust on such shares,
reformation and/or rescission under the terms of the Stipulation of Settlement with respect to
restoring Arie’s rights to a 51 % ownership of TPR insofar as TPR’s ownership of TRI shares
was concerned; (vii) failing to disclose to Arie, Orly, or the Orly Trust the terms of the Trump
Parties’ proposed scheme and plan to purchase the same TRI shares that TPR previously sold to
Arie and the Orly Trust under the Stipulation of Settlement and 2004 TPR Transfer Agreement,
(viii) failing to take all actions necessary to comply with the stated intentions of the parties to the
Stipulation of Settlement and 2004 Transaction Documents, and (ix) entering a self-interested,
unauthorized, ultra-vires agreement, ostensibly on behalf of TPR but in reality using his position
as President of TPR for his own personal gain to the detriment of Arie’s and the Orly Trust’s
legal and equitable interests in TPR’s ownership of the TRI shares that were transferred to each
of them by TPR four years earlier, pursuant to the Stipulation of Settlement and 2004
Transaction Documents.

124. In furtherance of this scheme and conspiracy, the Trump Parties, the Sagi Trust,
by Rochelle Fang, and Sagi, purportedly on behalf of TPR, executed a 2008 Stock Purchase
Agreement with the Sagi Trust without the knowledge or consent of Arie or the Orly Trust, to

sell the 1102.80 Sagi Trust Shares of TRI common stock representing 19.425% of the shares of

32
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 75 of 262

stock to the Trump Group and two new entities - TR I and TR q- for $26, 715 416.00. (“2008
Stock Purchase Agreement”, attached hereto as Exhibit F).

125. When combined with the Trump Parties’ minority share of 47.15 %, this Sagi
Trust sale would give the Trump Parties a 66.575% majority and controlling voting interest in
TRI, in direct derogation of the intent of the Court~Ordered Stipulation of Settlement and the
Putative Irrevocable Proxies and 2004 Voting Trust Letter Agreement.

126. The Trump Parties acknowledged the existence of the Putative Irrevocable
Proxies and 2004 Voting Trust Letter Agreement in the 2008 Stock Purchase Agreement,
representing and warranting that:

| “Such Purchaser hereby acknowledges receipt of copies of the
irrevocable proxy dated as of October 29, 2004, issued by Seller
[“Sagi Trust”] in favor of Arie Genger with respect to the shares
(the “Proxy”), a backup form of voting trust agreement and voting
trust certificate delivered in connection with the Proxy and the
Letter Agreement dated October 29, 2004 [2004 Voting Trust

Letter Agreement] with respect to the transfer of shares from TPR
to Seller”

127. The 2008 Stock Purchase Agreement also states that if the 2004 transfer of TRI
shares by TPR to the Sagi Trust were determined to be void and the shares returned to TPR then
TPR would be deemed the seller of the Sagi Trust Shares to the Trump Parties for $26.7 million,
even though this $26.7 million would have already been paid to the Sagi Trust controlled by Sagi
through his mother-in-law Fang. There was no provision with respect to the reallocation of the
sales proceeds to TPR.

128. The 2008 Stock Purchase Agreement violated the terms of the 2001 Stockholders

Agreement, including, but not limited to, Section 3.2 of that Agreement.

33
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 76 of 262

129. By entering into the 2008 Stock Purchase Agreement, the Trump Group
voluntarily and intentionally waived any right to purchase the Sagi Trust Shares under the 2001
Stockholders Agreement.

130. Also through its intentional conduct, including its violation of the 2001
Stockholders Agreement, the Trump Group is estopped from utilizing any purported right to
purchase under the 2001 Stockholders Agreement.

131. In addition, Sagi, ostensibly acting for TPR, but without authority and in violation
of his contractual, legal and fiduciary duties owed to Arie and Orly, signed a side letter on the
very same day as the 2008 Stock Purchase Agreement that provides that if the 2004 transfer by
TPR of TRI Shares to Arie and the Orly Trust under the Stipulation of Settlement and 2004
Transaction Documents were declared void, then Sagi, purportedly on behalf of TPR, would
transfer the Arie Shares and Orly Trust Shares to the Trump Parties at a price per share 60% per
share lower than the Sagi Trust was to receive under the 2008 Stock Purchase Agreement, which
would then be deemed a sale by TPR (“2008 Stock Purchase Side Letter Agreement”, attached
hereto as Exhibit G).

132. The terms of both the 2008 Stock Purchase Agreement and the Side Letter
violated the 2001 Stockholders Agreement, including, but not limited to Section 3.2 of the 2001
Stockholders Agreement. |

133. The Trump Group defendants waived, and are estopped from asserting, any right
under the 2001 Stockholders Agreement to purchase the Arie and Orly Trust TRI Shares from

TPR.

34
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 77 of 262

134. Neither Arie on behalf of TRI or the Board of Directors of TR] approved the
transaction set forth in the 2008 Stock Purchase Agreement and Side Letter.

135. This Side Letter was not only an insidious requirement mandated by the Trump
Parties to get a majority interest in TRI for the first time, but was tantamount to a $26.7 million
bribe offered by the Trump Parties to Sagi, the estranged son of Atie, to betray his father and rob
his sister of the true value of their respective legal and equitable interests in the TRI stock
previously owned by TPR in order for the Trump Group to completely squeeze out Arie and the
Orly Trust at unconscionably low prices. |

136. Atthe time the Trump Parties, TR-I and TR II, the Sagi Trust and Sagi
purportedly on behalf of TPR, executed the 2008 Stock Purchase Agreement, the Trump Parties
also knew that if the 2004 transactions were voided, TPR, Sagi, the Sagi Trust and the Trump
Parties would all be unjustly enriched by the 2008 Stock Purchase Agreement and Side Letter.

137. The Trump Parties also knew that if the 2004 TPR Transfers of TRI shares to
Arie, the Sagi Trust and the Orly Trust were voided, that these TRI shares recovered by TPR
would be the subject of a constructive trust established for the benefit of Arie, the Orly Trust and
the Sagi Trust.

138. -The Trump Parties, Sagi, and the Sagi Trust knew that Sagi, as an officer and
director of TPR, owed a fiduciary duty to Arie, the Orly Trust, and the Sagi Trust, not to devalue
or alienate Arie’s and the Orly Trust’s beneficial ownership of TPR insofar as TPR’s ownership
of the TRI shares was concemed, and not to strip Arie of bis voting rights with respect to these

TRI Shares.

35
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 78 of 262

139, The Trump Parties, Sagi and the Sagi Trust knew at the time they executed the
2008 Stock Purchase Agreement that pursuant to the Court Ordered Stipulation of Settlement,
Arie had a contractual right to seek to reform the terms of the Stipulation of Settlement in order
to give full effect to the intent of the parties with respect to his relinquishment of control in TPR
in exchange for Arie’s continuing contro! of 52.85% of TRI shares and outright ownership of |
14% of TRI’s stock, as a permitted transferee.

140, The Trump Parties, Sagi, and the Sagi Trust knew at the time they executed the
2008 Stock Purchase Agreement and Side Letter that Arie was entitled to rescission for failure of
consideration of that part of the Stipulation of Settlement that transferred his 51% of TPR to
Dalia, in exchange for Dalia’s agreement to have TPR concurrently transfer 14% of TRI’s shares
to Arie outright, and that Arie would maintain voting control, or 52.85% of TRI for the duration
of his life.

141. In connection with the 2008 Stock Purchase Agreement and in furtherance of the
plan and scheme to wrest control of TRI from Arie’s control, the Trump Parties aided and
abetted the preparation of a sworn affidavit swearing that the Sagi Trust shares had been lost,

when the Trump Parties knew that was not a true statement.

J. The Trump Parties Declare Themselves The Majority Owners Of TRI, and

Commence An Action In The Delaware Chancery Court To Determine The

Composition of TRI’s Board of Directors
142. On August 25, 2008, only three days after the 2008 Stock Purchase Agreement

and 2008 Stock Purchase Side Letter Agreement were executed, the Trump Group asserted that it
was in control of TRI through the acquisition of 1102.80 shares that were purportedly transferred

to them by the Sagi Trust.

36
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 79 of 262

143. On August 25, 2008, the Trump Parties commenced a Chancery Court in rem
summary proceeding in the State of Delaware pursuant to 8 Del.C § 225(a) to determine the
composition of the Board of Directors of TRI (“The Delaware Action”) and to declare, inter alia
that:

i, the Trump Parties are the majority shareholders of TRI and have the right to vote

all of its shares including the shares which were allegedly purchased pursuant to
the Stock Purchase Agreement;

ii, the 2004 transfers to Arie Genger, the Sagi Trust and the Orly Trust are void and
continue to belong to TPR; and

iii. _ that the Putative Irrevocable Proxies do not apply to the shares transferred
pursuant to the Stock Purchase Agreement.

144. Neither TPR, the Sagi Trust, nor the Orly Trust were a party to the Delaware
Action, although TPR was given an opportunity to participate in that action, and refused to do so.

145. The Trump Group as interested Directors in control of TRI had a fiduciary and
legal duty to authorize the appointment of separate, independent counsel for TRI in connection
with the Delaware proceeding and otherwise with respect to determining the beneficial and

record ownership of the Arie, Orly Trust and Sagi Trust TRI shares.

K. The July 23, 2010 Opinion of the Delaware Chancery Court

146. On July 23, 2010 the Delaware Chancery Court issued a lengthy written decision
which held that the transfers of TPR’s TRI shares to Asie, the Sagi Trust and the Orly Trust
pursuant to the Stipulation of Settlement and 2004 Transaction Documents were void and
ownership reverted to TPR and that TPR’s sale of the Sagi Trust TRI Shares to the Trump Group

pursuant to the 2008 Stockholders Agreement was valid.

37
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 80 of 262

147. The Chancery Court also held that the Sagi Trust Irrevocable Proxy was not valid
under New York or Delaware law. The Chancery Court in this § 225 proceeding held that the
Trump Group was entitled to elect a majority of TRI Board members.

148. While voiding the 2004 Transfers, however, the Chancery Court in this July 23
decision also held that because Arie was a “permitted transferee” under the 2001 TRI
Stockholders Agreement, the transfer of the TRI shares to him did not warrant a forfeiture of
Arie’s TRI Shares.

149. Because Arie was a permitted transferee of the TRI shares owned by TPR (a
Genger family holding company that Arie had created) the Trump Group would have no right to
Stop the transfer of these TPR TRI shares to Arie once it received contractual notice and Arie
agreed to be personally bound by the TRI Stockholders Agreement.

130. Under the Delaware Chancery Court’s July 23 decision, Arie would retain his TRI
shares once he gave formal notice of TPR’s 2004 transfer and agreed to be bound by the 2001
TRI Stockholders Agreement, which Arie promptly agreed to do shortly thereafter.

151. In its July 23, 2010 decision, the Court of Chancery also held that because neither
Orly nor the Orly Trust were parties to the Delaware Chancery Court action, the Delaware Court

declined to issue any ruling with respect to the Orly Trust TRI Shares.

L. The July 26, 2010 TRO in this New York Action

152. Based on the July 23, 2010 Chancery Court decision, Arie and Orly sought and
obtained a temporary restraining order from this Court, restraining Sagi and TPR from selling or
encumbering the Arie and Orly Trust TRI shares. This temporary restraining order was granted

on July 26, 2010 and extended by this Court on July 28, 2010.

38
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 81 of 262

M. The August Opinion of the Delaware Chancery Court
153. After being advised by the Trump Group of plaintiff being granted a TRO in this

New York Action, the Delaware Chancery Court indicated that it would reexamine its rulings
with regard to the Arie and Orly Trust TRI shares, and expressed concem about whether the New
York TRO was designed to undermine its ruling in the Delaware Court, which it was not.

154. On August 3, 2010, to allay the Court of Chancery’s concerns, Arie’s counsel in
this case wrote to this Court advising that because defendants Sagi and TPR had agreed to abide
by a status quo order entered by the Delaware Chancery Court, which provided that Arie would
be given notice in the event TPR or Sagi intended to sell the Arie and Orly TRI Shares to the
Trump Group, it was agreed among counsel for TPR, Sagi, Dalia and the plaintiffs, that the
temporary restraining order would be vacated and plaintiffs in this action would accordingly
withdraw their application for a preliminary injunction, without prejudice.

155. On August 9, 2010, the Chancery Court made an abrupt “about face” regarding its
determination earlier relating to the Arie and Orly Trust TRI Shares. In this second opinion, the .
Delaware Chancery reversed itself regarding the ownership of the Arie and Orly Trust Shares,
and held that the Trump Group had the right to purchase the Arie and Orly Trust TRI shares from
TPR under the 2008 Side Letter Agreement, even though the Court had held only two weeks
earlier that Arie was a permitted transferee under the Stockholders Agreement and should be
permitted to keep his shares, and that the Orly Trust was never a party to the § 225 proceeding.
The Chancery Court also held that Arie and the Orly Trust had no beneficial interest in the Arie
and Orly Trust TRI shares—even though TPR, Sagi, the Sagi Trust and the Orly Trust were

never parties to the Delaware § 225 proceeding.

39
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 82 of 262

N. The Delaware Chancery Court’s Final Judgment Order of August 18, 2010
156. OnAugust 18, 2010, the Delaware Chancery Court entered a Final Judgment

Order which found (i) that TPR’s 2004 transfers of the Arie TRI Shares, and the Orly Trust TRI
shares were void under the 2001 TRI Stockholders Agreement, (ii) that title to the Sagi Trust
TRI Shares, the Orly Trust TRI Shares and the Arie TRI Shares, all reverted to TPR; (iii) that the
Irrevocable Proxy for the Sagi Trust was not valid; (iv) that the sale of the Sagi Trust TRI shares
by Sagi on behalf of TPR was valid; (v) that the Side Letter was a valid agreement; and (vi) that
Arie and the Orly Trust had no beneficial or legal ownership interest in the Arie and Orly Trust
TRI shares.

157. There was no discussion or finding in the Chancery Court Decision as to whether
Sagi was authorized to sell the Arie, Orly and Sagi Trust TRI Shares out of TPR.

158. In addition to these holdings, the Chancery Court entered an anti-lawsuit
injunction, which prohibited Arie from “commenc[ing] or prosecut[ing] any legal proceeding . .
. in any [state] court [including the action in this Court which had already been commenced]
constituting a collateral attack on, attempt to prevent implementation of, or relitigation of any of
the [Chancery] Court’s holdings set out in paragraphs 2 through 16 inclusive (summarized
above), of this final judgment order’ pending a determination of an appeal to the Delaware
Supreme Court, with certain limited exceptions, but even the Chancery Court specifically
recognized Arie’s right to apply to this Court to seek to escrow the proceeds from TPR’s
impending sale of the Arie TRI Shares to the Trump Group, as follows: |

“Arie Genger shall have the right to seek an order from a court of
competent jurisdiction requiring TPR Investment Associates, Inc.
and its officers and directors to place in escrow the proceeds of

sale of the shares of TRI referenced in paragraph 14 of this Order.
[the “Arie TRI Shares”].”

40
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 83 of 262

Oo. Arie Appeals From the Chancery Court’s Final Judgment Order

159. Arie timely appealed from the Chancery Court’s rulings, arguing, inter alia, that
(i) the Trumps ratified the 2004 transfers, as a matter of law; (ii) the Irrevocable Proxy was valid
under New York law; and (iii) the Delaware Chancery Court had no jurisdiction to determine the
ownership of the Arie and Orly TRI shares or the validity of the Side Letter.

160. Under threat of contempt, Arie agreed to stay this case pending a final

determination by the Delaware Supreme Court.

P, The Purported Sale by TPR of the Arie and Orly Trust TRI Shares

161. While Arie’s appeal was pending, Arie was informed that TPR, without Arie’s
consent or approval, intended to sell the Arie TRI shares to the Trump Group for $7,424,994.

162. While the Trump Group and TPR agreed to hold $5,924,944 of these sale
proceeds in escrow pending a determination by the Delaware Supreme Court relative to the
ownership of the Arie and Orly Trust TRI shares, Sagi, as the CEO of TPR, insisted that TPR
was entitled to keep and spend the $1.5 million of the proceeds from the sale of the Arie TRI
shares, notwithstanding the pending appeal challenging the Chancery Court’s rulings relating to
the ownership of the Arie and Orly Trust TRI Shares.

163. While the appeal to the Delaware Supreme Court was pending, TPR, without the
consent or approval of Arie or Orly, also entered into an agreement to sell the Orly Trust TRI
Shares to the Trump Group for $10,314,005, with the proceed to be held in escrow by counsel
for Dalia as the nominal trustee of the Orly Trust.

164. The Trump Group as interested Directors in control of TRI had a fiduciary and
legal duty to authorize the appointment of separate, independent counsel for TRI in connection
with the Delaware proceeding and otherwise with respect to determining the beneficial and

41
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 84 of 262

record ownership of the Arie, Orly Trust and Sagi Trust TRI shares prior to TRI recording the

transfer of the Arie and Orly Trust Shares to the Trump Group in 2010.

165. Neither Sagi nor TPR had any authority to sell the Arie or Orly Trust Shares to
the Trump Group.
Q. This Court Enjoins TPR and Sagi From Taking or Using the $1.5 million
Sale Proceeds From the Purported TPR Sale of the Arie Shares to the Trump
Group ,
166. Arie moved by Order to Show Cause to restrain and enjoin Sagi and TPR from

using or disposing of the $1.5 million sale proceeds that were about to be released to TPR, and

requested that these specifically identified funds be placed in an acceptable escrow account or

paid into Court. This Court by its February 17, 2011 Decision and Order decreed as follows:

R.

167.

“ORDERED that the defendants Sagi Genger and TPR
Investment Associates, Inc., and their agents, servants, employees
and all other persons acting under the jurisdiction, supervision
and/or direction of the defendants, are enjoined and restrained,
during the pendency of this action, from doing or suffering to be
done, directly or through any attorney, agent, servant, or employee
or other person under the supervision or control of the defendants,
from taking, using, or spending or converting to their own use
otherwise, the $1.5 million proceeds from the sale of certain
common stock in Trans-Resources, Inc. in which plaintiff claims
an interest”

The Decision of the Delaware Supreme Court
On July 18, 2011, the Delaware Supreme Court reversed that part of the Delaware

Chancery Court’s Judgment that held that Arie and the Orly Trust were not the beneficial owners

of the Arie and Orly Trust TRI Shares.

168.

On Arie’s appeal the Delaware Supreme Court described the limited nature of the

§225 proceeding as follows:

A Section 225 proceeding is not an in.personam action.
Rather, it is “in the nature of an in rem proceeding,” where the

42
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 85 of 262

“defendants” are before the court, not individually, but rather, as
respondents being invited to litigate their claims to the res (here,
the disputed corporate office) or forever barred from doing so. °

ee &

[For example] in a Section 225 proceeding the court “cannot go
further and actually rescind a transaction procured through such
unlawful behavior or award money damages to those harmed by
that behavior.” That type of ultimate relief can only be obtained in
a plenary action in a court that has in personam jurisdiction over
any necessary or indispensable parties.

169. Further explaining the limited holding of the Delaware Chancery Court, the
Delaware Supreme Court held:

Given the jurisdictional limitations that inhere ina Section 225
action, we affirm the judgment of the Court of Chancery insofar as
it determines the record [emphasis in original] ownership of the
disputed Trans-Resources shares in the Side Letter Opinion and the
Final Judgment Order.

ek
An adjudication of who has the right to vote disputed corporate
shares for Section 225 purposes cannot constitute a binding
adjudication of who beneficially owns those shares, because a
Section 225 action is by its nature an in rem, not a plenary,
proceeding. Only in a plenary proceeding before a court that
has in personam jurisdiction over the litigants may the court
adjudicate the litigants’ property interest in disputed
corporate shares.

(Emphasis added)

170. . The Delaware Supreme Court also held that the issue of ultimate beneficial
ownership of the Arie TRI Shares and the Orly Trust TRI Shares was beyond the equity
jurisdiction of the Chancery Court in the summary § 225 in rem proceeding, and that the issue of
the beneficial ownership of those shares needed to be adjudicated in a plenary action in a

jurisdiction where the Court has in personam jurisdiction over all indispensible parties. These
43
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 86 of 262

necessary parties -- Arie, TPR, Sagi, Orly, the Orly Trust and the Trump Group -- are all parties
to this New York action , and have been served and have appeared in this case.

171, The Delaware Chancery Court’s holdings were limited to an in rem proceeding to
determine who held the record ownership of the shares at a point in time in order to determine
voting rights to elect members of the TRI Board based on the record owners of those shares at
the time of the election.

172. The Delaware Chancery Court was without jurisdiction to determine the ultimate
ownership of the Arie and Orly Trust TRI shares or any of the tort claims asserted by Plaintiffs
in this action, Nor did the Delaware Chancery Court have jurisdiction to determine Arie’s claims
for rescission, unjust enrichment, constructive trust or reformation arising from and in
connection with the Court-ordered Stipulation of Settlement, the 2004 Transaction Documents,
or the authority of Sagi to act on behalf of TPR.

173. The Delaware Supreme Court affirmed that portion of the Chancery Court tuling
that held that TPR’s 2004 transfers of TRI shares pursuant to the Stipulation of Settlement in the
Genger divorce and implementing 2004 TPR Transaction Documents violated the 2001 TRI
Stockholders Agreement and were void ab initio, for the purpose of the Delaware § 225

proceeding to determine composition of the TRI Board.

FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFF ARIE GENGER

(For a Declaratory Judgment Under CPLR 3001 that the
Stipulation of Settlement Entitles Plaintiff Arietoa __
Court-Ordered Reformation of the Terms of the Stipulation
of Settlement as Against All Defendants)

174. Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 173.

44
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 87 of 262

175. Article XVI of the Stipulation of Settlement provides that the parties to the
Stipulation of Settlement have a right to seek court-ordered reformation in a New York court in
order to reflect the parties’ original intent in the event a portion of the “So-Ordered” Stipulation
of Settlement is held to be invalid for any reason.

176. The concurrent transfer of Arie’s ownership of his 51% interest in TPR in
consideration of receiving a 14% interest in TRI and the right to control the voting rights of
52.85% of TRI Shares for the duration of Arie’s life was an essential, fundamental condition of
the transfers of TPR and TRI shares set forth in the Court-Ordered Stipulation of Settlement.

177. The Delaware Chancery Court, as affirmed by the Delaware Supreme Court, held
that TPR’s 2004 transfers of 52.85% of the shares of TRI Stock under the Stipulation of
Settlement and 2004 TPR Transfer Documents were invalid and void ab initio, and that the
Putative Irrevocable Proxies were invalid.

178. The provisions of the Court-Ordered Stipulation of Settlement relating to the
transfer of ownership of TPR in consideration of the 2004 Transfers were based upon the mutual
mistake of Dalia and Arie that the 2004 Transfers and Irrevocable Proxies were valid.

179. The Court-Ordered Stipulation of Settlement specifically provides that the parties
agree that if any of the terms of the Stipulation of Settlement is declared invalid by any court of
competent jurisdiction for any reason, Arie is entitled to seek an Order from this Court to reform
the Stipulation of Settlement, or obtain such other equitable or legal relief as is necessary to give
full meaning and expression to the original intent of the parties to the Court-Ordered Stipulation

of Settlement.

45
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 88 of 262

180. Arie is entitled to an Order of the New York Supreme Court to reform the terms
of the Court-Ordered Stipulation of Settlement to reflect the parties’ original intent to the
greatest extent possible.

181. Accordingly, Arie seeks an Order and declaratory judgment to reform the Court-
Ordered Stipulation of Settlement to provide as follows:

(i) That the transfer by Atie of his 51% interest in TPR to Dalia and the
concurrent transfer of the 3000 shares of TRI stock to Arie, the Orly Trust and the Sagi Trust,
respectively, as Originally set forth in the Stipulation of Settlement is voided ab initio as a result
of the Delaware Court finding that the 2004 Transfers are invalid;

(ii) _ that all the assets of TPR, other than the 3000 Arie, Orly Trust and Sagi
Trust TRI shares, remain the property of TPR or any successor in interest to those assets;

(iii) that pursuant to a further order of this Court the Court-Ordered Stipulation

of Settlement is modified ab initio to provide that the 3000 shares of TRI common stock that

 

were returned to TPR as a result of the Delaware Court Action voiding the original 2004
Transfers be placed in a newly formed single purpose entity controlled by Arie (“TPR2”);

. (iv) that Arie be declared the 51% owner of TPR2, which in turn shall be
declared, ab initio the record and beneficial owner of all of such 3000 TRI shares, as though no
2004 Transfers were consummated under the original terms of the Stipulation of Settlement:

(v) that the Orly Trust and Sagi Trust each be declared the owner of 24.5% of

TPR2 so that together they own the remaining 49% of TPR2:
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 89 of 262

(vt) that TPR2 shall not sell or transfer the 3000 TRI shares prior to Arie’s
death, unless such sale would be otherwise permitted and would not violate the terms of the 2001
Stockholders Agreement including, but not limited to, Article 2 of such agreement;

(vti) upon Arie’s death, 1102.8 of TRI shares, plus any stock dividends relating
thereto (“the Sagi Trust TRI Shares”) will be transferred by TPR2 outright to the Sagi Trust, and
1102.8 of TRI shares plus any stock dividends relating thereto (“the Orly Trust TRI Shares”) will
be transferred outright to the Orly Trust;

(viii) All cash dividends relating to the Sagi Trust and the Orly Trust TRI

Shares received by TPR2 during Arie’s lifetime will be distributed, after payment of
taxes and expenses to the Shareholders of TPR2, as if (a) Arie owned 794.40 shares,
representing 13.99468% of the common stock of TRI, and (b) the Sagi Trust and the Orly
Trust each owned 1102.8 shares, representing 19.42766% of TRI common stock;

(ix) Arie through his 51% control of TPR2 will retain all voting rights to the
3000 TRI shares and any additional TRI shares issued to TPR or TPR2 as stock dividends or
otherwise for the duration of his life.

(x) The Trump Group shall deliver to TPR2 the 1102.8 shares of TRI
common stock purportedly purchased under the 2008 Stock Purchase Agreement,

182. The $26,715,416.00 paid by the Trump Group to the Sagi Trust under the 2008
Stock Purchase Agreement will be returned to the Trump Group by TPR and the Sagi Trust.

183. The Trump Group shall deliver to TPR2 the 794.40 Arie and the 1102.8 Orly
Trust TRI shares purportedly sold to TPR under the Side Letter Agreement and 2010

Transaction.

47
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 90 of 262

184, The purported sales by TPR of the Arie and Orly Trust TRI shares to The Trump
Group, while the Delaware Supreme Court appeal was pending, will be declared null and void,
and the proceeds from these purported sales now held in escrow will be released to The Tramp
Group.

185. TRI shall record on its books that TPR2 is the record owner of 3000 shares of TRI
Common Stock, representing 52.85% of the issued common stock of TRI.

186. | TPR2 will consent to the terms of the 2001 Stockholders Agreement.

187, Arie, Orly, Dalia, Sagi, TPR and TRI shall be directed to take all other necessary
action and to execute all documents necessary to give full meaning to the intention of the parties
to the Court Ordered Stipulation of Settlement in light of the ruling of the Delaware court that
the 2004 Transfers were invalid.

188. There is a justiciable controversy.

189. There is no adequate remedy at law.

SECOND CAUSE OF ACTION ON BEHALF OF ARIE AND ORLY

(For the Imposition of a Constructive Trust against Sagi, TPR, Dalia, the Sagi Trust, Fang,
and the Trump Parties)

190. Plaintiffs repeat and re-allege the allegations in paragraphs | through 189, and
incorporate the allegations contained in paragraphs 209-219.

191. Upon the Delaware Court voiding TPR’s 2004 transfer of 52.85% of TRI shares
to Arie, the Sagi Trust and the Orly Trust, legal title to such TRI shares reverted to TPR subject
to Arie’s rights as a constructive beneficial owner of 51% of the shares of TPR with respect to

TPR’s ownership of 52.85% of TRI shares.

48
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 91 of 262

192. TPR is not entitled, in equity or good conscience, to retain any direct or indirect
benefit resulting from the record ownership of the 3000 shares of TRI stock reverting to TPR as
a result of the ruling of the Delaware courts .

193. TPR would be unjustly enriched at the expense of Arie if it were permitted to
retain any direct or indirect ownership or benefit from the sale of the 3000 shares of TRI stock
because record ownership of such TRI shares reverted to TPR as a result of the Delaware court
rulings.

194. _ Upon TPR becoming the record owner of Arie’s 794.4 shares of TRI stock as a
result of the Delaware Court rulings, such shares were immediately held in a constructive trust
by TPR for the benefit of Arie as the beneficial owner of those shares.

195. Upon TPR becoming the record owner of the 1102.8 shares of TRI stock
comprising the Orly Trust TRI shares, a constructive trust was immediately created in favor of
Arie with respect to the Orly Trust TRI Shares, including, but not limited to, the voting rights
appurtenant to such shares, all of which were held by TPR for the benefit of Arie, subject to the
Orly Trust’s right to receive the Orly Trust TRI Shares upon Arie’s death. |

196. Upon TPR becoming the record owner of the 1102.8 shares of TRI stock
comprising the Sagi Trust TRI shares, a constructive trust was immediately created in favor of
Arie with respect to the Sagi Trust TRI Shares, including, but not limited to, the voting rights
appurtenant to such shares, all of which were held by TPR for the benefit of Arie, subject to the

Sagi Trust’s right to receive the Sagi Trust TRI Shares upon Arie’s death.

49
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 92 of 262

197. Upon TPR becoming the record owner of all 3000 shares of TRI stock comprising
the Orly Trust Shares, the Sagi Trust Shares and the Arie Shares, TPR held the voting rights to |
such 3000 shares in a constructive trust for the benefit of Arie.

198. Arie’s beneficial ownership and voting rights with respect to the 3000 TRI shares,
which were held by TPR in a constructive trust for his benefit, were protected from further
transfer to The Trump Group from the moment record title reverted to TPR.

199. TPR was not authorized to transfer any of the 3000 TRI shares as to which it
became the record owner, without the consent of Arie as the beneficial owner of such TRI
Shares.

200. TPR is not authorized to vote any of the 3000 TRI shares that reverted to TPR as
record owner as a result of the Delaware Court rulings, except at the direction of Arie.

201. The Trump Group are not bona fide purchasers of any of the 3000 TRI shares that
reverted to TPR.

202. The Trump Group was on notice of Arie’s ownership and voting right claims with
respect to the 3000 TRI shares that reverted to TPR, as record owners.

203. The Trump Group knew and were on notice that TPR was not authorized to sell
TPR’s TRI shares without the prior consent of Arie.

204. The Trump Group knew and was on notice that Arie objected to the sale to The
Trump Group of any-of the 3000 TRI shares that reverted to TPR, as record owner under the
2008 Stock Purchase Agreement, the Side Letter Agreement or the 2010 purported sale of the

Arie and Orly Trust TRI shares.

30
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 93 of 262

205. The Constructive Trust in favor of Arie imposed upon the Arie, the Orly Trust

and the Sagi Trust TRI shares existed at the moment record ownership reverted to TPR, and
“attaches to any purported sale of these shares to The Trump Group, who were not bona fide
purchasers.

206. The Trump Group, in addition to TPR, would be unjustly enriched if they were
permitted to keep the benefit of the purported sale by TPR of the 3000 TRI shares to The Trump
Group, which sale Sagi was not authorized to enter into on behalf of TPR without the prior
consent of Arie because, inter alia,

(i) the Trump Group would become the owner of the Arie, Sagi Trust and Orly

Trust Shares, over the objection of Arie and without Arie’s required prior permission and
consent;

(ii) the Trump Group would obtain Arie’s right to vote these shares for the
duration of his lifetime, without Arie’s required prior permission and consent; and
(iii) these shares would be acquired substantially below their true value
without Arie’s required prior permission and consent;
(iv) _ the purported transaction by TPR was in derogation of Arie’s
beneficial ownership and voting rights appurtenant to such shares; and
{v) the Trump Group are not bona fide purchasers of such shares.

207. Plaintiffs have no adequate remedy at law.

31
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 94 of 262

THIRD CAUSE OF ACTION
ON BEHALF OF ARIE AND ORLY .

(Claim for Breach of Fiduciary Duty, Aiding and Abetting Breach of Fiduciary Duty and

Conspiracy to Breach Fiduciary Duty Against Sagi, TPR, the Sagi Trust, Fang, the Trump
Parties and TRI)

208. Plaintiffs repeat and reallege the allegations in paragraphs I through 207.

209. Sagi, individually and as an officer of TPR, owed a fiduciary duty of trust,
confidence and loyalty to Arie and the Orly Trust because, among other things, (i) he was
entrusted to manage TPR’s ownership of the TRI shares for the benefit of Arie and the Orly -
Trust upon the Chancery Court voiding the 2004 TPR transfers of TRI shares to Arie, the Sagi
Trust and the Orly Trust, and the resulting ownership of such 52.85 % of TRI shares by TPR; (ii)
he was entrusted to manage TPR’s record ownership of the TRI shares for the benefit of Arie and

‘the Orly Trust upon the Delaware Chancery Court voiding the 2004 TPR transfer of TRI shares
to Arie, the Sagi Trust and the Orly Trust; (iii) pursuant to the 2004 TPR Transfer Agreement,
Sagi was entrusted to take all actions necessary to ensure that Arie would maintain voting control .
of 52.85% of the stock of TRI in accordance with the express intent of all parties to the
Stipulation of Settlement and 2004 TPR Transaction Documents; (iv) through Fang and the Sagi
Trust, as his co-agents and alter egos, Sagi owed a duty of trust and confidence to Arie under the
2004 Voting Trust Agreement; and (v) as the successor to the rights and liabilities of Dalia under
the Stipulation of Settlement and the manager of TPR, as a family holding company, Sagi owed a
fiduciary duty to protect the assets of the Orly Trust for the benefit of his sister Orly and his
father, Arie, in connection with the ownership of TPR, TPR’s ownership of the TRI shares and

D&K’s minority ownership of TPR.

52
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 95 of 262

210. Asa fiduciary Sagi, individually, and as an officer of TPR, owed a duty of fidelity
and undivided loyalty to Arie, Orly, and the Orly Trust regarding the TRI shares,

211.. Fang, individually and as the trustee of the Sagi Trust, owed a fiduciary duty to
Arie under the 2004 Voting Trust Agreement and Side Letter.

212. The Trump Group, on becoming the majority shareholder of record in TRI, owed
a fiduciary duty of fidelity and loyalty to Arie as the known beneficial owner of record of the
Arie TRI shares. |

213. Jules Trump and Mark Hirsch, each individually and on behalf of the Trump
Group, and as Directors of TRI owed a fiduciary duty to TPR, and Arie as the beneficial owner
of TRI shares to read TRI corporate documents presented to him in their entirety and have
knowledge of the shareholders of record of TRI, a close corporation.

214, Sagi, TPR, the Sagi Trust, Fang, the Trump Parties each breached their respective
fiduciary duties as a result of the conduct set forth in the allegations of this complaint, including,
but not limited to their respective conduct in connection with the negotiation, execution and
implementation of the 2008 Stock Purchase Agreement and the Side Letters and the subsequent
transfer of the Arie and Orly Trust TRI Shares.

215. Sagi, TPR, the Sagi Trust, Fang, and the Trump Parties also knowingly aided,
abetted, induced, participated in, enabled and substantially assisted each other to breach each of
the other’s respective fiduciary duties to Arie, Orly and the Orly Trust by the conduct alleged
herein, including but not limited to misrepresenting to the Delaware Chancery Court that the

share certificates for the Sagi Trust TRI shares were lost despite having actual knowledge that:

33
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 96 of 262

such share certificates were held by Atie, and had not been delivered to the Sagi Trust, Sagi or
Fang.

216. TRI also knowingly aided, abetted, induced, participated in, enabled and
substantially assisted the respective breaches of fiduciary duties owed to Arie, Orly and the Orly
Trust by Sagi, TPR, the Sagi Trust, Fang and the Trump Parties.

217. Sagi, TPR, the Sagi Trust, Fang, and the Trump Parties, each acting in conspiracy
with, and as the co-agent of one another, entered into an illegal scheme, agreement, plan, and
artifice to breach each other’s respective fiduciary duties owed to Arie, Orly, and the Orly Trust
by the conduct alleged herein in furtherance of this conspiracy.

218. Asa result of such breaches of fiduciary duty, aiding and abetting of breaches of
fiduciary duties and conspiracies to breach fiduciary duty, by Sagi, TPR, the Sagi Trust, Fang,
the Trump Parties and TRI, and each of them, Arie suffered compensatory damages in an amount
to be determined,

219. Asa result of such breaches of fiduciary duty, aiding and abetting of breaches of
fiduciary duty and conspiracies to breach fiduciary duty, by Sagi, TPR, the Sagi Trust, Fang, the
Trump Parties and TRI, and each of them, Orly, individually and as the beneficiary of the Orly
Trust, suffered compensatory damages in an amount to be determined.

FOURTH CAUSE OF ACTION
ON BEHALF OF ARIE AND ORLY

 

(Claim for Unjust Enrichment and Rescission Against Sagi, TPR, Dalia, the Sagi Trust,
Fang, and the Trump Parties)

220. Plaintiffs repeat and reallege the allegations in paragraphs | through 219.
22]. Asa result of the Delaware Chancery Court holding, Dalia, TPR, Sagi, the Sagi

Trust and the Trump Parties would each be unjustly enriched at the expense of Arie and the Orly
54
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 97 of 262

Trust if each or any of them were allowed to retain any direct or indirect benefit or consideration
received by each of them from TPR’s ownership of TRI Shares, which none of them are entitled,
in equity or good conscience, to retain.

222. Plaintiff Aries entitled to rescind the transfer of his 51% interest in TPR to Dalia
pursuant to the Stipulation of Settlement and 2004 Transaction Documents based on failure of
consideration because, as a result of the holding by the Delaware Chancery Court, Arie did not
receive any of the consideration that was due to him pursuant to such Agreements, including and
not limited to (a) his 14% interest in the Arie TRI Shares, and his right to vote 52.85% of the TRI
Shares that he controlled prior to the Delaware Court voiding the 2004 Transfers.

223. Plaintiff the Orly Trust, is entitled to rescind the 2004 Transaction Documents
based on failure of consideration because as a result of the holding by the Delaware Court the
Orly Trust did not receive any of the consideration due to the Orly Trust pursuant to the 2004
Transfers.

224. Arie and the Orly Trust are each also entitled to rescission because of failure of
consideration based on mutual mistake as to the enforceability of the 2004 TPR Transfers of
TRI stock to Arie, the Sagi Trust and the Orly Trust pursuant to the Stipulation of Settlement and
the 2004 Transaction Documents.

225. Arie and the Orly Trust are each entitled to an accounting.

226. Arie and the Orly Trust have no adequate remedy at law.

FIFTH CAUSE OF ACTION

 

(Claim for Permanent Injunction Against Sagi, TPR, Dalia, the Sagi Trust, Fang and the
Trump Parties)

227. Plaintiffs repeat and re-allege the allegations in paragraphs ] through 226.

35
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 98 of 262

228. Plaintiffs are entitled to the issuance of a permanent injunction enjoining and
restraining Sagi, TPR, Dalia, the Sagi Trust, Fang and the Trump Parties, and each of them, from
directly or indirectly transferring, selling, acquiring, pledging, assigning, diluting, voting,
valuing, replacing, conveying, using, removing from the jurisdiction, or otherwise disposing of,
or encumbering the 3000 shares of TRI stock that reverted to TPR’s control as a result of the
Delaware Court rulings.

229. The failure to grant such permanent injunction will result in irreparable injury to
the Plaintiffs.

230. There is no adequate remedy at law.

231, The balance of equities favor the Plaintiffs.

SIXTH CAUSE OF ACTION

 

(Claim for Breach of Contract against TPR on Behalf of Arie and Orly)

232. Plaintiffs repeat and reallege the allegations in paragraphs | through 231.

233. TPR entered into the 2004 TPR Transfer Agreement with Arie.

234. TPR entered into the 2004 TPR Transfer Agreement with the Orly Trust.

23 5. TPR breached its express and implied covenants and representations thereunder in
connection with the transfer of TRI shares to Arie.

236. TPR breached its express and implied covenants and representations thereunder
by purporting to agree to transfer the Arie, Sagi Trust and Orly Trust TRI Shares to the Trump
Parties.

237. Arie and the Orly Trust performed their respective obligations under the 2004

TPR Transfer Agreement.

56
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 99 of 262

238. As aresult of such breach of contract, Arie lost the benefit of his bargain and
suffered damages in an amount yet to be determined. |

239. TPR breached its express and implied covenants and representations under the
2004 Transaction Documents in connection with the transfer of TRI shares to the Orly Trust.

240. The Orly Trust performed its obligations under the 2004 TPR Transfer
Agreement.

241. As aresult of such breach of contract, the Orly Trust lost the benefit of its bargain
and suffered damages in an amount yet to be determined, but believed to be in an amount to be
determined. |

SEVENTH CAUSE OF ACTION
ON BEHALF OF ARIE

 

(Claim for Breach of Contract against the Sagi Trust) .

242. Plaintiffs repeat and reallege the allegations in paragraphs 1 through 241.

243. The Sagi Trust entered into the 2004 Voting Trust Agreement with Arie.

244. The Sagi Trust breached its express and implied covenants and representations
thereunder in connection with Arie’s voting rights and control of TRI shares.

245. Arie performed his obligations under the 2004 Voting Trust Agreement.

246. As aresult of such breach of contract, Arie lost the benefit of his bargain and
suffered damages in an amount yet to be determined.

EIGHTH CAUSE OF ACTION

ON BEHALF OF ARIE AND ORLY

(Claim for Tortious Interference with Contract Against the Trump Parties)
247. Plaintiffs repeat and reallege the allegations in paragraphs | through 246.

37
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 100 of 262

248. The Trump Parties, and each of them, tortiously interfered with, among other
things, (i) the Stipulation of Settlement between Arie and Dalia, (ii) the 2004 TPR Transfer
Documents between Arie and the Orly Trust and TPR, (iii) the 2004 Voting Trust Agreement
between Arie and the Sagi Trust, and (iv) the 2004 Voting Trust Agreement between Arie and
the Orly Trust. |

249. The Trump Parties, and each of them, intentionally caused such breaches of
contract without justification, as a result of the conduct set forth herein. |

250. Asa result of the Trump Parties’ tortious interference with contract, Arie suffered
damages in an amount yet to be determined.

251. Asa result of the Trump Parties’ tortious interference with contract, Orly and the
Orly Trust suffered damages in an amount yet to be determined.

NINTH CAUSE OF ACTION ON BEHALF OF ARIE AND ORLY

 

(Claim for Aiding and Abetting Tortious Interference with Contract Against Sagi, Fang,
and the Sagi Trust)

252. Plaintiffs repeat and reallege the allegations in paragraphs | through 251.

253. Sagi, Fang, and the Sagi Trust each had knowledge of the Trump Parties’ tortious
interference with the 2004 TPR Transaction Agreement and the Stipulation of Settlement, and
each such defendant caused, encouraged and substantially assisted the Trump Parties in the
commission of the foregoing acts of tortious interference with 2004 TPR Transaction Agreement
and the Stipulation of Settlement.

254. Sagi, Fang, and TPR each had knowledge of the Trump Parties’ tortious
interference with the 2004 Voting Trust Agreement, and the Stipulation of Settlement, and each
such defendant caused, encouraged and substantially assisted the Trump Parties in the

38
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 101 of 262

commission of the foregoing acts of tortious interference with the 2004 Voting Trust
. Agreements.
255. By reason of the foregoing, Arie has been damaged in an amount to be
determined.
256. By reason of the foregoing, Orly, individually and as the beneficiary of the Orly
Trust has been damaged in an amount to be determined.
TENTH CAUSE OF ACTION ON BEHALF OF ARIE AND ORLY

(Claim for Preliminary Injunction Against the Trump Parties, Sagi Genger TPR and the
Sagi Trust Under CPLR 7109)

257. Plaintiffs repeat and reallege the allegations in paragraphs 1 through 256.

258. The Arie and Orly Trust TRI shares are unique chattel.

259. By virtue of the facts set forth above, Arie is the beneficial owner of the Arie TRI
shares.

260. Sagi is not authorized to take any action on behalf of TPR to sell, transfer, pledge,
dilute, or take any action on behalf of TPR relating to or concerming the 3000 TRI shares that
reverted to TPR, without the prior written consent of Arie and Sagi is not authorized to exercise
any and all rights, including TPR’s voting rights with respect to such 3000 TRI shares, except as
so directed by Arie as the beneficial owner of such shares and the voting rights appurtenant
thereto.

26]. Sagi is not authorized to take any action on behalf of TPR to sell, transfer, pledge,
dilute, or take any action on behalf of TPR relating to or concerning the Orly Trust TRI shares.

262. By virtue of the facts set forth above, the Orly Trust is entitled to the benefits
provided to it under the Stipulation of Settlement.

359
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 102 of 262

263. The Arie TRI shares, the Orly Trust TRI shares, and the Sagi Trust shares are
wrongfully being held by the Trump Parties.

264. Plaintiffs are entitled to a preliminary injunction, under CPLR 7109, that the Arie
TRI shares, the Orly Trust TRI shares, and the Sagi Trust TRI shares shall be restrained and
enjoined from transferring, selling, diluting, pledging, assigning or otherwise disposing of or
removing such shares from the State until the further order of the Court.

WHEREFORE, Plaintiffs demand Judgment in favor of Plaintiffs against the
Defendants as follows:

(a) on the First Cause of Action against all Defendants:. that this Coutt find and
declare that Arie is entitled to an Order from this Court to reform the terms of the Court-Ordered
Stipulation of Settlement to provide as follows:

(i) that the transfer by Arie of his 51% interest in TPR to Dalia and the
concurrent transfer of the 3000 shares of TRI stock to Arie, the Orly Trust and the Sagi Trust,
respectively, as originally set forth in the Stipulation of Settlement is voided ab initio as a result
of the Delaware Court finding that the 2004 Transfers are invalid; |

| (ii) that all the assets of TPR, other than the 3000 Arie, Orly Trust and Sagi Trust
TRI shares, remain the property of TPR or any successor in interest to those assets;

(ii1) that pursuant to a further order of this Court the Court-Ordered Stipulation of
Settlement is modified ab initio to provide that the 3000 shares of TRI common stock that were
returned to TPR as a result of the Delaware Court Action voiding the original 2004 Transfers be

placed in a newly formed single purpose entity controlled by Arie (hereinafter, “TPR2”);

60°
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 103 of 262

(iv) that Arie be declared the 51% owner of TPR2 which in turn shall be declared,
ab initio, the record and beneficial owner of all such 3000 TRI shares, as though no 2004
Transfers were consummated under the original terms of the Stipulation of Settlement;

(v) that the Orly Trust and Sagi Trust each be declared the owner of 24.5% of
TPR2 so that together they own the remaining 49% of TPR2;

(vi) that TPR2 shall not sell or transfer the 3000 TRI shares prior to Arie’s death,
unless such sale would otherwise be permitted and would not violate the terms of the 2001
Stockholders Agreement, including, but not limited to, Article 2 of such Agreement;

(vii) upon Arie’s death, 1102.8 of TRI shares, plus any stock dividends relating
thereto (“the Sagi Trust TRI shares”) will be transferred by TPR2 outright to the Sagi Trust, and
1102.8 of TRI shares, plus any stock dividends relating thereto (“the Orly Trust TRI Shares”)
will be transferred outright to the Orly Trust;

(viii) all cash dividends relating to the Sagi Trust and the Orly Trust TRI Shares
received by TPR2 during Arie’s lifetime will be distributed, after payment of taxes and expenses
to the Shareholders of TPR2, as if (a) Arie owned 794.40 shares, representing 13.99468% of the
common stock of TRI, and (b) the Sagi Trust and the Orly Trust each owned 1102.8 shares, .
representing 19.42766% of TRI common stock; |

(ix) Arie through his 51% control of TPR2 will retain all voting rights to the 3000
TRI shares and any additional TRI shares issued to TPR or TPR2 as stock dividends or otherwise
for the duration of his life.

(x) The Trump Group shall deliver to TPR2 the 1102.8 shares of TRI common |

stock purportedly purchased under the 2008 Stock Purchase Agreement.

61
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 104 of 262

(xi) The $26,715,416.00 paid by the Trump Group to the Sagi Trust under the
2008 Stock Purchase Agreement will be returned to the Trump Group by TPR and the Sagi
Trust. |

(xii) The Trump Group shall deliver to TPR2 the 794.40 Arie and the 1102.8 Orly
Trust TRI shares purportedly sold to TPR under the Side Letter Agreement and 2010
Transaction.

(xiii) The purported sales by TPR of the Arie and Orly Trust TRI Shares to the
Trump Group, while the Delaware Supreme Court appeal was pending, will be declared null and
void and the proceeds from these purported sales now held in escrow will be released to the
Trump Group.

(xiv) TRI shall record on its books that TPR2 is the record owner of 3000 shares
of TRI Common Stock, representing 52.85% of the issued common stock of TRI.

(xv)  TPR2 will consent to the terms of the 2001 Stockholders Agreement.

(xvi) Arie, Orly, Dalia, Sagi, TPR and TRI shall be directed to take all other
necessary action and to execute all documents necessary to give full meaning to the intention of
the parties to the Court-Ordered Stipulation of Settlement in light of the rulings of the Delaware
Court that the 2004 Transfers were invalid.

(xvii) Any other declaration as the Court may deem fair and reasonable to give
effect to the Original Intent of the parties to the Stipulation of Settlement.

(b) on the Second Cause of Action against Defendants Sagi, TPR, Dalia, the Sagi

Trust, Fang and the Trump Parties, that the Court find and declare that:

62
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 105 of 262

(i) upon the Delaware Court voiding TPR’s 2004 transfer of 52.85% of TRI
shares to Arie, the Sagi Trust and the Orly Trust, legal title to such TRI shares reverted to TPR
subject to Arie’s rights as a constructive beneficial owner of 51% of the shares of TPR with
respect to FPR’s ownership of 52.85% of TRI shares;

| (ii) upon TPR becoming the record owner of Arie’s 794.4 shares of TRI stock as a
result of the Delaware Court rulings, such shares were immediately held in a constructive trust
by TPR for the benefit of Arie as the beneficial owner of those shares;

(iii) upon TPR becoming the record owner of the 1102.8 shares of TRI stock
comprising the Orly Trust TRI shares, a constructive trust was immediately created in favor of
Arie with respect to the Orly Trust TRI Shares, including, but not limited to, the voting rights
appurtenant to such shares, all of which were held by TPR for the benefit of Arie, subject to the
Orly Trust’s right to receive the Orly Trust TRI Shares upon Arie’s death;

(iv) upon TPR becoming the record owner of the 1102.8 shares of TRI stock
comprising the Sagi Trust TRI shares, a constructive trust was immediately created in favor of
Arie with respect to the Sagi Trust TRI Shares, including, but not limited to, the voting rights
appurtenant to such shares, all of which were held by TPR for the benefit of Arie, subject to the
Sagi Trust’s right to receive the Sagi Trust TRI Shares upon Arie’s death;

(v) upon TPR becoming the record owner of all 3000 shares of TRI stock
comprising the Orly Trust Shares, the Sagi Shares and the Arie Shares, TPR held the voting

rights to such 3000 shares in a constructive trust for the benefit of Arie;

63
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 106 of 262

(vi) TPR was not authorized to transfer any of the 3000 TRI shares as to which it
became the record owner, without the consent of Arie as the beneficial owner of such TRI
Shares;

(vii) TPR is not authorized to vote any of the 3000 TRI shares that reverted to
TPR as record owner as a result of the Delaware Court rulings, except at the direction of Arie;

(viii) The Constructive Trust in favor of Arie imposed upon Arie, the Orly Trust
and the Sagi Trust TRI shares existed at the moment record ownership reverted to TPR, and
attaches to any purported sale of these shares to the Trump Group, who were not and are not
bona fide purchasers of any of the 3000 TRI shares that reverted to TPR.

(c) on the Third Cause of Action against Defendants Sagi, TPR, the Sagi Trust,
Fang, the Trump Parties and TRI, jointly and severally, as follows:

(i) awarding compensatory damages to the Plaintiff Arie in an amount to be
determined, plus an additional award of punitive damages in an amount to be determined, plus
Plaintiff's attorneys fees and costs incurred in connection with this action;

(ti) awarding compensatory damages to the Plaintiff Orly Genger individually and
as the beneficiary of the Orly Trust in an amount to be determined, plus an additional award of
punitive damages in an amount to be determined, plus Plaintiff s attorneys fees and costs
incurred in connection with this action;

| (d) on the Fourth Cause of Action against Defendants Sagi, TPR, Dalia, the Sagi
Trust, Fang, and the Trump Parties:
(i) rescinding Plaintiff Arie’s transfer of his 51% interest in TPR to Dalia pursuant

to the Stipulation of Settlement and 2004 Transaction Documents;

64
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 107 of 262

(ii) rescinding the 2004 Transaction Documents;
(iii) Defendants Sagi, TPR, Dalia, the Sagi Trust, Fang and the Trump Parties
must account to Arie and Orly, individually and as the beneficiary of the Orly Trust, for 3000
TRI Shares and/or their respective value that are now or ever have been in their respective
possession, custody or contro]; and
(iv) such other equitable relief as the Court may deem fair and reasonable;
(e) on the Fifth Cause of Action against Defendants Sagi, TPR, Dalia, the Sagi Trust,
Fang and the Trump Parties, permanently enjoining and restraining these Defendants, and
each of them, from directly or indirectly transferring, selling, acquiring, pledging, assigning,
diluting, voting, valuing, replacing, conveying, using, removing from the jurisdiction, or
otherwise disposing of, or encumbering the 3000 shares of TRI common stock that reverted to
TPR as a result of the Delaware court rulings.
(f) on the Sixth Cause of Action against Defendant TPR:
(i) awarding compensatory damages to the Plaintiff Arie in an amount to be
determined, plus Plaintiffs attomeys’ fees and costs incurred in connection with this action; and
(ii) awarding compensatory damages to the Plaintiff Orly individually and as the
beneficiary of the Orly Trust in an amount to be determined, plus Plaintiff's attorneys’ fees and
costs incurred in connection with this action.
(g) on the Seventh Cause of Action against Defendant Sagi Trust, a money judgment
awarding compensatory damages to the Plaintiff Arie in an amount to be determined, plus

Plainitiff’s attomeys’ fees and costs incurred in connection with this action;

65
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 108 of 262

(h) on the Eighth Cause of Action Against the Defendant Trump Parties, jointly and
severally: | |

(i) awarding compensatory damages to the Plaintiff Arie in an amount to be
determined, plus an additional award of punitive damages in an amount to be determined, plus
. Plaintiff's attorneys’ fees and costs incurred in connection with this action;

(ii) awarding compensatory damages to the Plaintiff Orly individually and as the
beneficiary of the Orly Trust in an amount to be determined, plus an additional award of punitive
damages in an amount to be determined, plus Plaintiffs attorneys’ fees and costs incurred in
connection with this action;

(i) on the Ninth Cause of Action Against Sagi, Fang, and the Sagi Trust:

(i) awarding compensatory damages to the Plaintiff Arie in an amount to be
determined, plus an additional award of punitive damages in an amount to be determined, plus
Plaintiff's attorneys’ fees and costs incurred in connection with this action; |

(ii) awarding compensatory damages to the Plaintiff Orly, individually and as the
beneficiary of the Orly Trust, in an amount to be determined, plus an additional award of |
punitive damages in an amount to be determined, plus Plaintiff's attomeys’ fees and costs
incurred in connection with this action; |

(j) on the Tenth Cause of Action for a Preliminary Injunction Against the Trump
Partics, Sagi Genger, TPR and the Sagi Trust Under CPLR 7109, and each of them for an
injunction or temporary restraining order under CPLR 7109, restraining and enjoining each of

them from transferring, selling, diluting, pledging, assigning or otherwise disposing of or

66
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 109 of 262

removing the Arie TR} Shares, the Orly Trust TRI shares, and the Sagi Trust TRI shares from the
State until the further Order of the Court.

(k) On all causes of action set forth in this Complaint, such other relief as this
court may deem just, together with the costs and disbursements incurred by plaintiffs in this

action, including the recovery of plaintiffs’ reasonable attorneys’ fees.

67
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 110 of 262

DATED: New York, New York
September 20, 2011

68

MITCHELL SILBERBERG & KNUPP LLP

 

rt D. Montclare atte ca
Lauren J. Wachtler (LW 4205)
12 E. 49th Street, 30th Floor
New York, New York 10017
(212) 509-3900

Attorneys for Plaintiff ARIE GENGER

ZEICHNER ELLMAN & KRAUSE LLP

By:

Ae Gfiver 7 es eh

Bryan D. Leinbach

575 Lexington Avenue

New York, New York 10022
Telephone: (212) 223-0400
Facsimile: (212) 753-0396

Attorneys for Plaintiff ORLY GENGER, in
her individual capacity and on behalf of the
ORLY GENGER 1993 Trust
 

MOTION/CASE IS RESPECTFULLY REFERRED TO JUSTICE

 

FOR THE FOLLOWING REASON(S):

 

 

 

b/DAPZ20L3) Filed 10/09/19 PaBBEKLNOof 6189/2010

-NYSCEF DOC. NO. .285 RECEIVED NYSCEF: 01/02/2013

~ SUPREME COURT OF THE STATE OF NEW ~ — NEW YORK COUN s
PRESENT: SALE Amend “8 i *P7

Justice

Benes - INDEXNO. | 1/2610

 

MOTION DATE

MOTION SEQ. NO. 000

MOTION CAL..NO.

 

 

 

 

CJ “
The following papers, numbered 1 to. were read on this motion to/for
/ PAPERS NUMBERED
Notice of Motion/ Order to Show Cause — Affidavits — Exhibits ... 5s
Answering Affidavits — Exhibits 45
Replying Affidavits : @

Cross-Motion: (© Yes [ No

Upon the foregoing papers, it is ordered that this motion
| /o pes eof Ly

the mene Oreirron
Aad Orde,

| Dated: ‘I le lia | POS

} oi i JSC.
Check one: [] FINAL DISPOSITION . NON-EINAL DISPOSITION

Check if appropriate: LC] DO NOT POST O REFERENCE

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 112 of 262

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK : PART 12

 

x
ARIE GENGER and ORLY GENGER, in her individual Index No. 651089/2010
capacity and on behalf of THE ORLY GENGER 1993
TRUST,
Argued: 3/13/12
Plaintiffs, Mot. seq. nos.: 006-007,
009-011, 015
-against-
AMENDED DECISION
AND ORDER
SAGI GENGER, TPR INVESTMENT ASSOCIATES,
INC., DALIA GENGER, THE SAGI GENGER 1993
TRUST, ROCHELLE FANG, individually and as trustee
of THE SAGI GENGER 1993 TRUST, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC,
NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC,
JULES TRUMP, EDDIE TRUMP and MARK HIRSCH,
Defendants.
X

 

BARBARA JAFFE, JSC:

By notices of motion dated October 14, 2011, defendants move pursuant to CPLR 3211
for an order dismissing various causes of action asserted in the third amended and supplemental
complaint of Arie Genger and his daughter Orly Genger, in her individual capacity and on behalf
of the Orly Genger 1993 Trust (complaint). By order to show cause dated September 13, 2012,
defendants Glenclova Investment Company, TR Investors, LLC, New TR Equity I, LLC, New
TR Equity Hl, LLC, Jules Trump, Eddie Trump, and Mark Hirsch (Trump Group) move pursuant
to CPLR 2214(c) for an order permitting them to supplement the record of its motion (sequence
15) with a recent decision of the Delaware Chancery Court. On or about October 17, 2012, I was
assigned to Part 12 where this action pends.

In his complaint, Arie advances 10 causes of action including, as pertinent here, a

declaratory judgment authorizing him to reform the divorce settlement stipulation between him

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 113 of 262

and his ex-wife, Dalia Genger, the mother of Orly and Sagi Genger and trustee of the Orly Trust;
constructive trust; breach of fiduciary duty, conspiracy and aiding and abetting breach of
fiduciary duty; unjust enrichment and rescission; breach of contract; tortious interference with
contract, and aiding and abetting tortious interference of contract; and preliminary and permanent
injunctions.

I, BACKGROUND

The history of this action is set out in opinions rendered by the justice previously
assigned, the Surrogate’s Court, the Delaware Chancery Court, the Delaware Supreme Court, and
the United States District Court for the Southern District of New York (Southern District).
Therefore, the only background provided here is for the purpose of addressing the instant
motions.

In 1993, as part of a family estate plan for the benefit of his children Sagi and Orly, Arie
established the Sagi Trust and the Orly Trust (the Trusts). In 2001, TPR Investment Associates
(TPR), a Genger family-controlled corporation, entered into a stockholders agreement with
Trump Group, whereby Trump Group obtained the right to purchase all of TPR’s 3,000 shares in
Trans-Resources, Inc. (TRI), another Genger family-controlled corporation. The agreement also
provided that consent was required for any share transfers, except those to a “permitted
transferee.” (Stockholders Agreement, § 3.1).

A._The divorce stipulation
In 2004, Arie and Dalia settled their bitterly contested divorce by entering into a so-

ordered stipulation distributing their marital assets, including their interests in TPR and TRI. At

the time, Arie held 51 percent of TPR’s stock with the remaining 49 percent held by D&K

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 114 of 262

Limited Partnership (D&K). Dalia held four percent of D&K; the Sagi Trust, and the Orly Trust
held 48 percent each. TPR held 52.85 percent of TRI’s common stock, and the remaining 47.15
percent was held by Trump Group.

Pursuant to the divorce stipulation and related documentation, Arie agreed to transfer his
51 percent interest in TPR to Dalia, with the proviso that TPR divest its 3,000 shares of TRI
common stock on the following terms: (1) Sagi would become TPR’s president and chief
executive officer; (2) TPR would transfer to Arie 794.4 shares of TRI common stock (the Arie
Shares), representing a 13.4 percent interest in TRI; (3) TPR would transfer to each of the Trusts
1,102.8 shares of TRI common stock (the Sagi Trust Shares and the Orly Trust Shares, each
representing a 19.43 percent interest in TRI); and (4) each of the Trusts would execute
agreements providing for, inter alia, Arie’s irrevocable right to vote the Sagi Trust Shares and
the Orly Trust Shares in TRI for the duration of his life. (2004 Transfers). The divorce
stipulation includes a clause which provides, in effect, that in the event any of the terms therein
are voided by a court of competent jurisdiction, the parties thereto may seek a court-ordered
reformation of the affected terms to give effect to the parties’ original intent. (Divorce
Stipulation, Art. XVI, at 47-48).

In 2007, Dalia commenced an arbitration proceeding against Arie, contesting the
distribution of marital assets under the divorce stipulation. In 2008, an arbitration award in the
proximate amount of $3.85 million was entered in Dalia’s favor.

B. Trump Group’s acquisition of TRI shares
In early 2008, when TRI faced financial difficulties, Arie, now in control of TRI by

virtue of the 2004 Transfers, explored the possibility of obtaining capital funding for it from

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 115 of 262

Trump Group, in exchange for increasing Trump Group’s equity position to become TRI’s
majority stockholder. While a funding plan was being negotiated and drafted, TRI’s financial
condition significantly improved. Arie then reneged on the funding agreement and threatened to
sue Trump Group if it challenged the 2004 Transfers.

Subsequently, Trump Group asserted its right under the TRI stockholders agreement to
purchase all of TPR’s 3,000 TRI shares, and maintained that the 2004 Transfers under the
divorce settlement and underlying transaction documents were invalid because Arie never sought
its consent, as is required by the TRI stockholders agreement. Thus, on August 11, 2008, Trump
Group filed an action in the Southern District against TPR and TRI, asserting that the 2004
Transfers were invalid as violative of the stockholders agreement. Arie intervened, and TPR
interposed a third-party complaint against him, seeking a declaratory judgment that TPR is the
true owner of all TRI shares, and that Arie had tortiously interfered with TPR’s contractual and
property rights in executing the divorce stipulation. In response, Arie asserted in his third-party
answer various counterclaims substantially similar to those asserted in the instant action.

On or about August 22, 2008, Trump Group and TPR entered into a stock purchase
agreement, whereby TPR agreed to sell the Sagi Trust’s 1102.8 shares of TRI common stock to
Trump Group for $26.7 million, which would result in Tramp Group becoming TRI’s majority
stockholder. On the same day, the parties entered into a side letter agreement, whereby TPR
agreed that, in the event that the 2004 Transfers of the TRI shares by TPR to the Orly Trust and
Arie were determined to be invalid, Trump Group would be entitled to purchase directly from

TPR the Orly Trust Shares and the Arie Shares at less than 60 percent of the per share price paid

by Trump Group for the Sagi Trust Shares.

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 116 of 262

On August 25, 2008, after purchasing the Sagi Trust Shares from TPR, Trump Group
commenced in the Delaware Chancery Court a “Section 225 proceeding” under Title 8 of the
Delaware Code, asserting that it was in control of TRI via its purchase of the Sagi Trust Shares
pursuant to the stock purchase agreement, and sought a judicial determination of the composition
of TRI’s board of directors. In an opinion dated July 23, 2010, the Chancery Court ruled, inter
alia, that because the 2004 Transfers violated the TRI stockholders agreement, and because
Trump Group never ratified the 2004 Transfers despite Arie’s contrary allegation, by virtue of the
stock purchase agreement, Trump Group owned the Sagi Trust Shares, giving it the majority
voting control of TRI. (7R Investors, LLC, v Genger, 2010 WL 2901704 [Del. Ch. Ct. 2010]).
The court concluded as follows:

[T]he Trump Group controls the Trans-Resources board for the following reasons: (1) the
Trump Group never received notice of the 2004 Transfers, which were made in violation
of the Stockholders Agreement, until June 2008; and (2) the Trump Group did not ratify
those Transfers when it bought the transferred shares from Sagi Genger and TPR.

Because it never ratified the wrongful transaction, the Trump Group was free to deal with
the relevant transferor, TPR, and its transferee, the Sagi Trust, and settle the matter by
acquiring the wrongly transferred shares in an agreed upon negotiation. In doing so, the
Trump Group clearly reserved its position that TPR made a void transfer, has proven that
its position was correct, and is entitled, as a result, to be deemed to have taken the shares
from TPR as a settlement of the improper Transfers. In the alternative, even if the Trump
Group ratified the 2004 Transfers-which it did not-I find that the Trump Group did not
purchase the shares from Sagi Genger subject to the proxy in favor of Arie Genger.
Therefore, the Trump Group holds a majority equity and voting stake in Trans-Resources,
and its ability to vote its shares is unaffected by the proxy.

(TR Investors, LLC, 2010 WL 2901704, *2).
Thereafter, in an opinion dated August 9, 2010, the Chancery Court expanded its ruling,

holding that the Arie and Orly Trust Shares transferred in 2004 were also invalid, thereby

entitling Trump Group to buy those shares from TPR pursuant to the side letter agreement if it

 
 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 117 of 262

chose to do so. (TR Investors, LLC v Genger, 2010 WL 3279385 [Del. Ch. Ct. 2010)). Plaintiffs
commenced the instant action promptly after the Chancery Court issued its July 2010 opinion.

While Arie was seeking relief in this court, he appealed the Chancery Court rulings. In an
opinion dated July 19, 2011, the Delaware Supreme Court affirmed that part of the Chancery
Court’s findings and rulings that Trump Group had legally purchased the Sagi Trust Shares from
TPR, giving it majority control of TRI, but it reversed the Chancery Court’s August opinion as to
the beneficial ownership of the Arie Shares and Orly Trust Shares absent personal jurisdiction
over TPR and the Orly Trust which were not parties to the section 225 proceeding. (Genger v TR
Investors, LLC, 26 A3d 180 [Del. Sup. Ct. 2011]). Promptly thereafter, Trump Group and Arie,
which were parties to the Delaware court proceedings, negotiated a form of the Revised Final
Judgment Order (Final Order) that reflected and implemented the various findings and rulings of
the Delaware Chancery Court and the Delaware Supreme Court. It expressly provides that
members of Trump Group are the “owners of .. . 67.7477 percent of the authorized and issued
stock” of TRI, that TPR is the “record owner of all [TRI] shares not presently owned” by Trump
Group, and that Arie and the Orly Trust “are not and have not been since at least the date of
execution of the Stockholders Agreement the record owners of any [TRI] shares.” (Final Order,
{ 2-8). The Final Order was adopted and signed by the Chancery Court, and entered in the
docket on or about August 19, 2011.

C. Additional lawsuits arising from Trump Group’s acquisition of TRI shares
On about July 22, 2011, in response to the Delaware Supreme Court’s ruling, Trump

Group commenced an action against Arie and TPR in the Delaware Chancery Court, seeking a

declaration that it is both the record and beneficial owner of the Arie Shares. On October 4,

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 118 of 262

2011, Dalia, as trustee of the Orly Trust, also filed an action in the Delaware Chancery Court
against Trump Group and TPR, seeking a declaration that the Orly Trust is the beneficial owner
of the Orly Trust Shares. Pursuant to two separate temporary restraining orders, dated October
26, 2011 and November 9, 2011, and issued by the previously assigned justice, Dalia, TPR and
Trump Group were prohibited from proceeding with the Delaware declaratory judgment actions.
In addition to the foregoing court actions, counsels for TPR and Trump Group, in their capacity
as escrow agents with respect to the sales of the Orly Trust Shares and the Arie Shares to Trump
Group, filed separate interpleader actions in the Southern District and deposited escrowed funds
of approximately $10.3 million and $7.4 million, respectively, with the Southern District clerk.
As a result, there were no less than six separate actions pending in three different jurisdictions
relating to the issue of the beneficial ownership of the Arie Shares and the Orly Trust Shares.
D._ Instant motions

On March 13, 2012, oral argument on defendants’ motions was heard by the previously
assigned justice pending the Southern District’s determination as to its jurisdiction to hear and
adjudicate the primary issue of whether Arie and the Orly Trust each, respectively, has a
beneficial interest in the Arie Shares and the Orly Trust Shares, which is at the heart of the
parties’ dispute. In an opinion dated June 14, 2012, the Southern District observed that the
parties had created “a headache-inducing jurisdictional conflict” in requesting that it “clean up
the mess they made by determining which of the federal or state courts should decide the issue
underpinning all their claims - that is, the beneficial ownership of the Arie Shares and Orly Trust

Shares.” (Glenclova Investments Co. v Trans-Resources, Inc., et al, __FSupp2d__, 2012 WL

2196670, at *5 [SDNY 2012]). While that court took “no position on the question of forum,” in

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 119 of 262

 

light of the temporary restraining orders staying litigation in Delaware as to the issue of
beneficial ownership of the Orly Trust Shares and “the difficulty the Delaware Chancery Court
may have in obtaining personal jurisdiction over Arie and Orly,” the Southern District concluded
that the foregoing “strongly suggests that the parties agree to litigate their claims in the New
York Supreme Court.” (/d. at 19).
II. ANALYSIS

In considering a motion to dismiss pursuant to CPLR 3211(a)(7), the court must
determine whether the pleadings state a cause of action. The motion must be denied if, from the
four corners of the pleadings, factual allegations are discerned which, taken together, manifest
any cause of action cognizable at law. (Richbell Info. Servs. v Jupiter Partners, 309 AD2d 288,
289 [1* Dept 2003], quoting 311 W. 232nd Owners Corp. v Jennifer Realty Corp., 98 NY2d 144,
151-152 [2002]). The pleadings are afforded a liberal construction, and the court is to accord
plaintiffs the benefit of every possible favorable inference. (Simkin v Blank, 19 NY3d 46, 52
[2012}). However, while factual allegations in a complaint should be accorded every favorable
inference, bare legal conclusions and inherently incredible facts are insufficient. (Matter of Sud v
Sud, 211 AD2d 423, 424 [1* Dept 1995]).

Moreover, “[w]hen the moving party offers evidentiary material, the court is required to
determine whether the proponent of the [complaint] has a cause of action, not whether [he or] she
has stated one.” (Asgahar v Tringali Realty, Inc., 18 AD3d 408, 409 [2d Dept 2005]). And, a

cause of action may not be maintained if it is barred by, inter alia, collateral estoppel, res judicata

or issue preclusion. (CPLR 321 1[a][5]).

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 120 of 262

A. Trump Group’s motion to dismiss (motion sequence number 011)

The complaint contains the following causes of action against Trump Group: declaratory
judgment to reform the divorce stipulation (first cause of action); constructive trust, unjust
enrichment, rescission, breach of fiduciary duty, aiding and abetting or conspiracy to commit a
breach (second, third, fourth, and fifth causes of action); tortious interference with contract (ninth
cause of action); and preliminary and permanent injunction (fifth and tenth causes of action).
The gist of the complaint is that, because the 2004 Transfers effected by the divorce stipulation
were held void and unenforceable by the Delaware courts, the divorce stipulation must be
reformed in such a manner that Arie will resume beneficial ownership of the 3,000 shares of TRI
stock that TPR owned before the 2004 Transfers. According to plaintiffs, any act of defendants
that is inconsistent with Arie’s beneficial ownership in such shares of stock is actionable and
warrants the payment of damages.

1. Collateral estoppel

Seeking dismissal of the complaint, Trump Group argues that plaintiffs’ claims are
collaterally estopped by the Delaware courts’ determination of factual and legal issues and even
if plaintiffs are entitled to relitigate the issues underlying their claims, the complaint nonetheless
does not state a cause of action. It identifies the following issues of fact and law that were
decided by the Delaware courts: the invalidity of the 2004 Transfers that Arie caused TPR to
make to himself and to the Orly and Sagi Trusts in violation of the TRI stockholders agreement,
thereby entitling Trump Group to purchase all of TPR’s 3,000 shares of stock in TRI; Trump

Group’s entitlement to control TRI as of 2004 when Arie caused TPR to breach the stockholders

agreement; Arie’s failure to provide notice of the 2004 Transfers and to obtain Trump Group’s

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 121 of 262

consent to the Transfers, which violated the stockholders agreement; and Trump Group’s
ownership of 67.7 percent of TRI shares upon its purchase of the Sagi Trust Shares from TPR
pursuant to the 2008 purchase agreement with TPR, which is now controlled by Sagi, as its
current president and chief executive officer.

Arie argues in opposition that because: (1) the issues listed by Trump Group were
decided in a statutorily limited section 225 in rem summary proceeding and not in a plenary
action; and (2) the Delaware Supreme Court held that an adjudication of the right to vote
corporate shares is not binding with respect to the beneficial ownership of such shares, the
section 225 proceeding in the Chancery Court did not result in a determination of the beneficial
ownership of all 3,000 TRI shares. He also contends that the Delaware courts’ findings do not
bind him because they neither conflict with the causes of action he advances in his complaint, nor
are they essential to the Delaware courts’ determinations, and because the court imposed on him
a higher burden of proof. (Arie’s Opposition Brief, at 11-13; Hearing Transcript, March 13,
2012, at 63). He does not contend that he did not have a full and fair opportunity to litigate in the
Delaware courts. Rather, he contends that “essential parties were missing.” (Arie’s opposition
brief, at 14).

Orly joins Arie’s arguments and adds that, contrary to the position taken by TPR and
Sagi, as well as Trump Group, she has legal standing to represent the Orly Trust, per the holding
of the previously assigned justice. (Genger v Genger, NY County, June 28, 2010, Feinman, J.,
index no. 109749/2009). Thus, both she and Dalia assert that they may act on behalf of the Orly
Trust unless and until the Surrogate’s Court rules otherwise in an appropriate action there. Orly

also denies that she is collaterally estopped by the Delaware decisions as she was not a party to

10

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 122 of 262

those proceedings and had no opportunity to litigate the issues there.

While a non-party may not be estopped from arguing a position previously litigated, many
of the issues listed by Trump Group are closely related to the Delaware courts’ invalidation of the
2004 Transfers and constitute the primary bases for the instant action, and Orly does not allege
that her participation as a litigant or party in the Delaware proceedings would have altered the
Delaware courts’ findings and rulings that relate to the invalidation. In any event, the Delaware
Supreme Court recognized that Delaware has no jurisdiction over the Orly Trust and TPR, and
thus specifically left open the issue of the beneficial ownership of-the Orly Trust Shares. Thus,
that Orly did not litigate the 2004 Transfers issues in Delaware does not appear to have
prejudiced her rights, and she does not argue otherwise. And, as Arie is estopped from arguing
some of the issues (infra, at 12-16), and as Orly does not distinguish her arguments and issues
from Arie’s, instead fully adopting them, to the extent that the Delaware findings and rulings on
the issues relating to such arguments apply to both Arie and Orly, and to which this court gives
full faith and credit (US Const, art IV, § 1; Ho v McCarthy, 90 AD3d 710, 711 [2d Dept 2011),
they also bind Orly here. In this regard, I need not decide whether there is any merit to Trump
Group’s argument that, although Orly and the Orly Trust were not parties in the Delaware
proceedings, their interest was fully represented by Arie, who acted as a fiduciary, was in privity
with Orly, and actively litigated the issues raised in the Delaware proceedings on behalf of Orly
and the Orly Trust.

Accordingly, where applicable, or unless otherwise specified or the context otherwise
requires, all references hereinafter to “Arie” include “Orly” and the “Orly Trust.” However, to

avoid any possibility of risk or confusion, the decretal paragraphs set forth at the conclusion of

11

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 123 of 262

this decision and order will, where applicable, reflect the separate rulings with respect to Arie
and Orly and/or the Orly Trust.

In claiming that he retains a beneficial interest in all 3,000 TRI shares including the Sagi
Trust Shares purchased by Trump Group from TPR, Arie overlooks the Final Order which he
himself negotiated and which gives neither Arie nor the Orly Trust record ownership of any TRI
shares. And he identifies no clause or provision in the Delaware courts’ opinions suggesting that
he has a beneficial ownership interest in the Sagi Trust Shares. Therefore, any allegation or
claim by Arie in opposition to Trump Group’s motion that TPR’s record ownership of all 3,000
TRI shares “remained subject to his beneficial ownership claims” has no factual or legal basis.
(Arie’s Opposition Brief, at 15-17). Indeed, Arie acknowledges that “[t]he Chancery Court also
held that the Trumps owned the Sagi [Trust] shares under the 2008 Agreement and that the Sagi
Trust Irrevocable Proxy [held by Arie] was not valid under New York or Delaware law.” (Id. at
9).

Many of Arie’s claims against Trump Group in this action are integrally related to the
Delaware courts’ invalidation of the 2004 Transfers, and the Delaware Supreme Court noted that
Arie had “voluntarily asked the trial court to determine that he beneficially owned 13.99 percent”
of TRI shares, and that Arie and Trump Group “were legally free to consent to the jurisdiction of
the Court of Chancery exercising plenary in personam jurisdiction over themselves personally.”
(Genger v TR Investors, LLC, 26 A3d 180, 202 [Del. Sup. Ct. 2011]).

That a section 225 proceeding was in rem has no bearing on the preclusive effect of a
decision on a subsequent action. (Johnston v Arbitrium [Cayman Islands] Handels AG, 198 F3d

342, 348 [2d Cir 1999] [“Under applicable Delaware law... the determination of an issue

12

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 124 of 262

actually litigated and decided against a defendant in an in rem case may have collateral estoppel
effect in a subsequent in personam proceeding”]). In Johnston, the Second Circuit expressly
rejected the argument that issues decided in a section 225 proceeding concerning disputed
ownership and control of corporate shares could not collaterally estop claims raised in a
subsequent in personam action involving findings and determinations made in the prior in rem
action. And TPR and the Orly Trust’s absence from Delaware was the basis for the Delaware
Supreme Court’s reversal of the Chancery Court’s ruling with respect to the issue of beneficial
ownership of the Arie Shares and the Orly Trust Shares, but not as to other findings and rulings
of the Chancery Court.

The higher burden of proof imposed on Arie in the Chancery Court to prove the factual
issues by clear and convincing evidence is immaterial. The Second Circuit in Kosakow v New
Rochelle Radiology Assoc., analyzed applicable New York law, as set forth by the Court of
Appeals in Schwartz and followed in Parker, supra, and stated, in relevant part:

The Schwartz opinion counsels that a functional approach should
be taken in analyzing collateral estoppel in New York, and that it
should not be applied rigidly ... Notably, under this functional
test, the court did not mention the burden of proof, let alone
describe it as a dispositive factor. While there is a certain logical
appeal to the decision in Nesbitt [that collateral estoppel may not
apply if there is a difference in the burden of proof], the value of
collateral estoppel in fostering judicial economy and avoiding
inconsistent results would be severely compromised if every shift in
the burden of proof would make collateral estoppel unavailable.
..- It follows that the New York Court of Appeals would similarly
reject the proposition that collateral estoppel can never be applied
where there is a difference in the burden of proof. Schwartz’s
practical approach to the issue dictates that parties not be permitted
to relitigate the same issues, despite differing burdens of proof,
where it is evident that burden of proof played little or no role in
the prior factual determination.

13

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 125 of 262

(Kosakow, 274 F3d 706, 731-732 [2d Cir 2001][emphasis added]), Absent any New York
authority to the contrary offered by Arie, Kosakow is persuasive. Moreover, the Chancery Court
imposed on Arie a higher burden of proof as a sanction for spoliating evidence and contempt of
court. To permit him to relitigate his claims here would render the sanction nugatory.

And, following Kosakow, the Second Circuit recently held that where a plaintiff had a full
and fair opportunity to litigate her claims in an earlier Article 78 proceeding under New York
law, she was collaterally estopped from advancing those claims in the federal action
notwithstanding the difference in the applicable burdens of proof between the proceeding and a
subsequent action in the federal court. (Constantine v Teachers Coll., 448 Fed Appx 92, 94-95,
2011 WL 4509542 [2d Cir 2011]).

Most importantly, the underlying facts and record clearly reflect that Arie had a full and
fair opportunity in the Delaware courts to litigate the issues regarding invalidation of the 2004
Transfers. (Schwartz v Public Adm’r of County of Bronx, 24 NY2d 65, 73 [1969] [while burden
of proving identity of issues rests on proponent of collateral estoppel, opponent bears burden of
proving that he or she did not have full and fair opportunity to litigate issues in earlier action]);
accord Parker v Blauvelt Volunteer Fire Co., 93 NY2d 343, 349 [1999]). Accordingly, to the
extent that the allegations in support of the causes of action asserted in the complaint are
contradicted by the findings and rulings of the Delaware courts, Arie is collaterally estopped
from relitigating them. (CPLR 321 1[a][5]).

2. Declaratory judgment to reform the divorce stipulation (first cause of action)
Arie seeks a declaratory judgment against Trump Group and other defendants to reform

the divorce stipulation based on: (1) the provision giving the parties the right to seek a

14

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 126 of 262

court-ordered reformation to reflect their original intent in the event that any portion of the
stipulation is held to be invalid; (2) the Delaware courts’ invalidation of the 2004 Transfers and
the irrevocable proxies held by Arie to vote the Orly Trust Shares and the Sagi Trust Shares; and
(3) his and Dalia’s mutual mistake in believing that the 2004 Transfers and the irrevocable
proxies were valid. In seeking reformation, Arie wants, inter alia, the 3,000 TRI shares held by
TPR prior to the 2004 Transfers placed in a new entity to be controlled by him, and for him to
retain all voting rights to such shares. (Complaint, J 175-189). This is the only cause of action
where Orly and the Orly Trust are not co-plaintiffs with Arie.

The Southern District observed not only that the instant action is “little more than a
collateral attack on the Delaware Supreme Court ruling,” but that authorizing Arie to reform the
corporate ownership structure in TPR and TRI, including allowing him to retain his voting rights
in all 3,000 shares of TRI stock, constitutes a collateral attack on the Delaware courts’
determinations, whereby they unequivocably ruled, inter alia, that he has no right to vote any of
the shares because the irrevocable voting proxies held by him pursuant to the 2004 Transfers are
invalid. (Glenclova Investments Co. v Trans-Resources, Inc., et al., __F Supp 2d__, 2012 WL
2196670, at *5). It also noted that Arie’s federal counterclaims, which are substantially similar
to those advanced here, including the reformation claim, are directed against 13 counterclaiming
defendants including Dalia, even though 12 of them were not parties to the divorce stipulation,
and “the majority of the counterclaims do not name Dalia at all.” (id. at 17). Moreover, the
Southern District observed that:

even though Arie is the party who made false representations in the

[Divorce] Stipulation of Settlement, his reformation claim does not
seek to right that wrong. Instead, he wants to change the terms of

15

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 127 of 262

the [Stipulation] in a manner designed to undo the Delaware

Chancery Court’s finding of liability against him, thereby allowing

him to avoid the consequences of his own breach of the 2001 [TRI]

Stockholders Agreement - Trump Group’s right to purchase those

invalidly transferred shares.
(Id. at 17). Consequently, Arie is collaterally estopped from seeking a declaratory judgment to
reform the divorce stipulation, at least as asserted against Trump Group, as it is “little more than
- acollateral attack on the Delaware Supreme Court ruling,” and as Trump Group is not a party to
the divorce stipulation. Although Arie maintains that Trump Group is a necessary party because
it holds the 3,000 TRI shares needed to implement the reformation, the remedy of reformation or
rescission is unavailable against a nonparty to a contract. (Baranek v Baranek, 54 AD3d 789, 790
[2d Dept 2008]).

And, as Trump Group was not a party to the divorce stipulation, Arie’s and Dalie’s
alleged “mutual mistake” in effecting the 2004 Transfers is immaterial and may not be used as a
defense in Arie’s dispute with Trump Group. Moreover, Arie seeks to undo the Delaware courts’
adverse findings against him and Trump Group’s right to buy the “invalidly transferred shares,”
notwithstanding that they were transferred as a result of his misrepresentation in the divorce
stipulation that no consent, other than TPR’s, was required for the 2004 Transfers. In any event,
any equitable or contractual right in favor of Arie to reform the divorce stipulation does not
override the pre-existing contractual right of Trump Group to purchase the invalidly transferred
shares, when it was Arie then in control of TPR who caused TPR to breach the TRI stockholders
agreement.

3. Constructive trust, unjust enrichment and rescission (second and fourth causes of action)

The elements of a cause of action for a constructive trust are: “(1) a confidential or

16

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 128 of 262

fiduciary relation; (2) a promise, express or implied; (3) a transfer made in reliance on that
promise; and (4) unjust enrichment.” (Wachovia Sec., LLC v Joseph, 56 AD3d 269, 271 [1* Dept
2008]). Arie asserts that New York courts frequently impose constructive trusts with “sufficient
flexibility” to prevent enrichment and that the “constructive trust doctrine is not rigidly limited.”
(Arie’s Opposition Brief, at 20).

Arie alleges that Trump Group is not a bona fide purchaser, and that a constructive trust
should be imposed in his favor with respect to all 3,000 shares of TRI stock that reverted to TPR
because Trump Group, as well as Sagi, TPR’s current president, owe fiduciary and contractual
duties to Arie and the Orly Trust. (/d. at 23). According to Trump Group, however, it had neither
a confidential nor fiduciary relationship with Arie and/or the Orly Trust.

Courts have held that “a person wrongfully acquiring property can be treated as a
constructive trustee notwithstanding the lack of a fiduciary relationship.” (See eg In re Koreag,
Controle et Revision S.A. v Refco F/X Assoc., 961 F2d 341, 353 [2d Cir 1992]), citing Simonds v
Simonds, 45 NY2d 233, 242 [1978]). Whether Trump Group was a bona fide purchaser or
whether it owed a confidential or fiduciary relationship need not be decided for purposes of
addressing Arie’s claim for a constructive trust.

In an earlier decision in this action entered on January 3, 2012 (motion sequence numbers
004 and 005), the previously assigned justice denied plaintiffs’ request for an order enjoining
defendants from taking certain actions, including any act to sell or transfer the Arie and Orly
Trust Shares pending a final adjudication of beneficial interest, finding that an injunction would
interfere with TRI’s management in which Trump Group holds majority control, that plaintiffs

have alternative remedies even if they obtain a final judicial determination of beneficial interest,

17

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 129 of 262

and that requiring Trump Group and TPR to comply with the court’s order in giving 10 business
days’ notice to plaintiffs of a proposed future transaction, except with respect to share dilution, is
sufficient to maintain the status quo. (Genger v Genger, Dec. 28, 2011 [Sup Ct, NY County]).

The same considerations render unnecessary Arie’s claim for a constructive trust as, inter
alia, the notice requirement affords plaintiffs a sufficient opportunity to seek judicial relief in the
event that defendants propose to enter into a transaction that may adversely affect plaintiffs’
asserted interest in the Arie Shares and the Orly Trust Shares.

In order to plead a cause of action for unjust enrichment adequately, a plaintiff must
allege “that (1) the other party was enriched, (2) at that party’s expense, and (3) that it is against
equity and good conscience to permit the other party to retain what is sought to be recovered.”
(Georgia Malone, Inc. v Rieder, 19 NY3d 511, 515 [2012], citing Mandarin Trading Lid. v
Wildenstein, 16 NY3d 173, 182 [2011]).

In his complaint, Arie alleges, inter alia, that: (1) TPR/Sagi had no authority to sell the
3,000 TRI shares to Trump Group when the Delaware courts had determined that the 2004
Transfers were void ab initio as the shares then reverted to TPR subject to Arie’s interest by
virtue of the divorce stipulation; (2) the purchase price paid by Trump Group for the 3,000 TRI
shares under the purchase agreement for the Sagi Trust Shares and the side letter agreement for
the Arie Shares and Orly Trust Shares was a fraction of the value of such shares; and (3) Trump
Group was not a bona fide purchaser and would be unjustly enriched if allowed to benefit from
TPR’s sale of the TRI shares.

Trump Group does not specifically deny that the per share price paid for the Arie and the

Orly Trust Shares was significantly lower than that for the Sagi Trust Shares, and its assertion

18

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 130 of 262

that the Delaware courts have held that it was “entitled to buy TPR’s TRI shares at 2004 values,
which were far less than the $26 million Trump Group paid TPR just for the Sagi Trust Shares”
does not defeat a claim of unjust enrichment because that portion of the Chancery Court’s
opinion does not address the purchase price for the Arie Shares and Orly Trust Shares or the side
letter agreement, nor does it compare the per share price difference. Moreover, Trump Group’s
contention that the claim for unjust enrichment requires a fiduciary or confidential relationship,
and must be pleaded with specificity, is not supported by the opinions it cites in its moving
papers. Rather, .a fiduciary or confidential relation is an element of a constructive trust claim.
(Supra, at 16-17). Consequently, Arie has sufficiently alleged, for the purpose of CPLR
3211(a)(7), a claim for unjust enrichment.

Rescission is a part of the fourth cause of action. As Trump Group was not a party to the
divorce stipulation, and for the reasons fully discussed above in connection with the dismissal of
the reformation claim (supra, at 16-18), rescission does not lie against Trump Group.

4. Permanent injunction (fifth cause of action) and preliminary injunction (tenth cause of action)

Plaintiffs seek to preliminarily and permanently enjoin Trump Group from transferring,
selling, pledging, assigning, diluting, voting or otherwise disposing of all 3,000 shares of TRI
stock that reverted to TPR as a result of the Delaware court rulings. The reasons set forth above
for dismissing the constructive trust claim (supra, at 16-18) apply equally here. In addition, the
Delaware courts held that Arie and the Orly Trust are not the record owners of any TRI shares,
and that no TRI shares owned by Trump Group or owned of record by TPR are subject to any
proxy of any kind in favor of Arie. (Final Order, §] 7-10). Thus, granting the requested

injunctive relief in plaintiffs’ favor to enjoin Trump Group and TPR from exercising their

19

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 131 of 262

respective voting rights in the TRI shares would constitute a collaterahattack on the court rulings.

>. Breach of fidueiary duty, conspiracy, and aiding and abetting breach of fiduciary duty

(third cause of action)

The elements of a cause of action for a breach of fiduciary duty are: “the existence of a
fiduciary relationship ..._ misconduct by the defendant, and . . . damages . . . caused by the
defendant’s misconduct.” (Rut v Young Adult Inst., Inc., 74 AD3d 776, 777 [2d Dept 2010]).
Arie alleges, inter alia, that: (1) upon becoming the majority shareholder of TRI in 2008 after
purchasing the Sagi Trust Shares from TPR, Trump Group owed a fiduciary duty to him and the
Orly Trust as the “known beneficial owners” of the Arie Shares and Orly Trust Shares in TRI;
and (2) as a majority shareholder, Trump Group breached its fiduciary duty by purchasing the
Arie Shares and the Orly Trust Shares at a significant discount, thereby advancing its scheme to
squeeze Arie out of TRI. (Complaint, #¥ 209-214).

Although Trump Group does not deny that it became a majority shareholder of TRI after
it purchased the Sagi Trust Shares in 2008 and that as a majority shareholder, it owed a fiduciary
duty to TRI minority shareholders (Richbell Info. Servs., 309 AD2d at 300 [“(a) majority
shareholder in a close corporation is in a fiduciary relationship with the minority”]), it denies
knowing that plaintiffs were beneficial owners of any TRI shares, and thus could owe them no
fiduciary duty.

Even assuming that Trump Group was unaware that plaintiffs were beneficial owners in
2008 when it entered into the side letter agreement to buy the Arie Shares and the Orly Trust
Shares, it became aware of it by 2011 when it exercised its option to buy Arie’s and the Orly

Trust’s shares, as since at least 2008, they asserted beneficial ownership in the shares, even if it

20

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 132 of 262

had not yet been judicially determined.

Trump Group also denies owing any duty because when it executed the side letter
agreement it was not a majority shareholder, and that, even assuming it owed a fiduciary duty,
the sole duty was to refrain from using its majority power to oppress the minority, and Arie does
not allege that TPR, the minority shareholder, was oppressed.

Here, the fiduciary duty arose in 2008 after the Sagi Trust Shares were purchased, and the
allegation is that the duty was breached in 2011 when Trump Group bought the Arie Shares and
the Orly Trust Shares at a deep discount with the intent of removing plaintiffs, who have
claimed, at least indirectly, to be putative minority shareholders of TRI through their interest in
TPR, after the Delaware courts ruled that the 2004 Transfers were void and the transferred Arie
Shares and Orly Trust Shares reverted to TPR. In any event, “whether such [fiduciary] obligation
exists is necessarily fact-specific to the particular case,” and it would be premature to dismiss the
claim before discovery is undertaken to ascertain the facts. (Weiner v Lazard Freres & Co., 241
AD2d 114, 122 [1* Dept 1998]}). Consequently, for all of these reasons and for purposes of
CPLR 3211(a)(7), the complaint adequately states a claim for breach of fiduciary duty against
Trump Group.

It is also alleged, in addition to the direct breach of fiduciary duty, that Trump Group
conspired with other defendants, and aided and abetted them in the breach of their fiduciary duty.
To state a claim of aiding and abetting a breach of fiduciary duty, the complaint must contain
facts to support “‘a fiduciary duty owed to plaintiff... a breach of that duty, and [the] defendant’s
substantial assistance in effecting the breach,” which resulted in damages. (Monaghan v Ford

Motor Co., 71 AD3d 848, 850 [2d Dept 2010]). While an entity such as TPR owes no fiduciary

21

 
 

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 133 of 262

duty to its shareholders under New York and Delaware laws, as argued by Trump Group, the
complaint is replete with allegations that Sagi, as TPR’s president, breached fiduciary duties he
owed to Arie, as well as other allegations that the 2008 purchase agreement and the side letter
agreement constituted a $26.7 million bribe offered by Trump Group to Sagi, to betray and rob
his father and sister of their interests in the relevant TRI shares, and to squeeze them out of TRI
at unconscionably low prices. (Complaint, 9 123, 135).

The complaint thus contains sufficient factual allegations supporting a claim that Sagi
breached his fiduciary duty to Arie (infra, at 27-28), as does the claim that Trump Group aided
and abetted Sagi in breaching it. Moreover, “actual knowledge” of the alleged wrongdoing “need
only be pleaded generally . . . particularly at the pre-discovery stage.” (Oster v Kirschner, 77
AD3d 51, 55 [1* Dept 2010]).

However, the complaint is not only bereft of an explicit and independent allegation of
conspiracy, but such a cause of action does not exist, as it is well settled that “a mere conspiracy
to commit a [tort] is never of itself a cause of action,” even though allegations of a conspiracy are
permitted to connect defendants with an otherwise actionable tort. (See Alexander & Alexander v
Fritzen, 68 NY2d 968, 969 [1986)]).

6. Tortious interference with contract (eighth cause of action)

The elements of a cause of action for tortious interference of contract are: “(1) the
existence of a valid contract between the plaintiff and a third party, (2) the defendant’s
knowledge of that contract, (3) the defendant’s intentional procurement of the third party’s
breach of that contract, and (4) damages.” (Chung v Wang, 79 AD3d 693, 694 [2d Dept 2010]).

The complaint contains allegations that Trump Group interfered with several contracts,

22

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 134 of 262

including the divorce stipulation, the 2004 Transfer documents between Arie and TPR, and the
2004 voting trust agreements between Arie and the Orly and Sagi Trusts. However, absent any
allegation in the complaint that Dalia breached the divorce stipulation and the related
documentation, there can be no finding that Trump Group tortiously interfered with the divorce
stipulation and the related documentation.

Although the Delaware courts held that the 2004 Transfers are void, Arie argues that the
Delaware Chancery Court held that the 2004 Transfers are unenforceable, whereas the 2004
Transfer documents and the 2004 voting trust agreements are void. (Arie’s Opposition Brief, at
32). He also maintains, however, that “[on] July 23, 2010, the Delaware Chancery Court issued a
lengthy written decision which held that the 2004 transfers of TPR’s TRI shares to Arie, the Sagi
Trust and the Orly Trust pursuant to the Divorce Decree were void... .” (/d. at 9). Arie then
asks that instead of considering the illegal contract void in toto, the illegal provision be severed,
thereby permitting the validation of the balance of the agreement. (/d. at 33). In his view,
because the 2004 Transfer documents and voting trust agreements contained “valid and binding
provisions” that required Sagi and TPR to take “all necessary actions . . . to complete or perfect
the transactions contemplated hereby,” a tortious interference claim may be alleged against
Trump Group for causing the other defendants to breach these contractual provisions. (/d.).

Trump Group, however, rightly maintains that “because the 2001 Stockholders
Agreement prohibited any transfers to the Trusts, any purported obligations on the part of TPR
and Sagi to cooperate with such improper transfers cannot be enforced and cannot give rise to an
interference claim [against Trump Group.]” (Trump Group’s Reply Brief, at 19). And, as Arie

failed to provide notice to Trump Group with respect to TPR’s transfer of the Arie Shares to

23

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 135 of 262

himself, which notice was required by the stockholders agreement even though he was a
permitted transferee, the transfer of the Arie Shares was also void, as determined by the Delaware

court.

B. Motion of TPR and Sagi Trust to dismiss (motion sequence number 010), motion of Rochelle

Fang, individually and as trustee of Sagi Trust to dismiss (motion sequence number 009), and
motion of Sagi to dismiss (motion sequence number 007)

The complaint contains various causes of action against TPR, Sagi Trust, Sagi and
Rochelle Fang (Fang), trustee of the Sagi Trust, including: a declaratory judgment to reform the
divorce stipulation (first cause of action); constructive trust (second cause of action); breach of
fiduciary duty, conspiracy and aiding and abetting in the breach of fiduciary duty (third cause of
action); unjust enrichment and rescission (fourth cause of action); breach of contract (sixth and
seventh causes of action); aiding and abetting tortious interference with contract (ninth cause of
action); as well as preliminary and permanent injunctions (fifth and tenth causes of action).
These defendants seek the dismissal of all of these causes of action as asserted against each of
them. They also contend that this court lacks jurisdiction over the Sagi Trust, but they do not
refute the assertion that the Sagi Trust is a New York trust and that its beneficiary resides in New
York.

1, Declaratory judgment for reformation (first cause of action)

It cannot be disputed that TPR, Sagi Trust, Sagi, and Fang are not parties to the divorce
stipulation. Yet, Arie argues in opposition to these defendants’ motions to dismiss that, because
reformation of the divorce stipulation requires these defendants’ participation, they are
“necessary parties” to the reformation process and that complete relief cannot be obtained in their

absence. (Arie’s Opposition Brief, at 9-10). The reasons set forth above, in connection with

24

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 136 of 262

Trump Group’s motion to dismiss the declaratory judgment for reformation against it (supra, at
14-16), apply equally to the instant claim against these defendants.
2. Constructive trust, unjust enrichment and rescission (second and fourth causes of action)

The cause of action for a constructive trust claim against TPR, Sagi, the Sagi Trust and
Fang fails for the same reasons set forth above in connection with dismissal of that cause of
action against Trump Group. (Supra, at 16-18). More specifically, as TPR and Sagi are required
to give 10 days’ notice to plaintiffs of a proposed transaction (except share dilution) involving
the Arie and Orly Trust Shares (Genger v Genger, Dec. 28, 2011 [Sup Ct, NY County]), such
notice is sufficient to afford them an opportunity to seek any necessary judicial relief.

Arie argues that allowing TPR to retain any benefit arising from its record ownership of
the TRI shares that reverted to it as a result of invalidation of the 2004 Transfers constitutes
unjust enrichment because TPR had divested itself of such TRI shares “in consideration for and
as a condition of Arie giving up his 51 percent ownership interest in TRI.” (Arie’s Opposition
Brief, at 10-12). However, it was Arie who had control of TPR before the 2004 Transfers and it
was he who caused TPR to enter into the 2004 Transfers, which were invalidated by the
Delaware courts.

However, to the extent that Arie alleges in the complaint that TPR entered into the 2008
side letter agreement with Trump Group to sell the Arie Shares and the Orly Trust Shares at a
discount and that TPR benefited from the transaction at his expense and that of Orly and the Orly
Trust, there exists a viable claim of unjust enrichment, which the Chancery Court apparently
noticed when it observed that “it may be that [Arie] Genger and Orly Genger have claims against

TPR and Sagi Genger over how the price paid by Trump Group for the Arie and Orly Shares was

25

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 137 of 262

allocated . . . If those transferees [i.e., Arie and the Orly Trust] have any beef with TPR or Sagi
Genger, the transferees are free to file suit against them.” (TR Investors, LLC v Genger, 2010 WL
3279385, *3 [Del. Ch. Ct. 2010).

Arie also argues that an inference must be drawn that “Fang benefited at Arie’s expense
from her involvement in the conspiracy designed to squeeze [him] out of TRI [and] her central
role and complicity in accepting the $26.7 million bribe paid to the Sagi Trust by Trump Group
for the purported sale of the Sagi Trust TRI shares.” (Arie’s Opposition Brief, at 12). He fails to
allege, however, with any particularity, that Fang, individually or in her capacity as trustee of the
Sagi Trust, was unjustly enriched, and at oral argument, Arie’s counsel stated, in relevant part
that the “claim is for aiding and abetting. For some reason [Fang] was brought back for a very
short period of time . . . to execute the 2008 Stockholders [sic] Agreement, and we have alleged
that they aided and abetted each other . . . and that [Fang] was the alter ego and co-agent of Sagi
in his breaches of fiduciary duty. That is why she’s in the case.” (Hearing Transcript, March 13,
2012, at 139). Thus, the claim against Fang is based on her aiding and abetting Sagi in his
breach of fiduciary duty, rather than on the allegation that she was unjust enriched, either
individually or as trustee for the Sagi Trust. Moreover, Arie does not explain in either the
complaint or his Opposition Brief how the Sagi Trust itself was unjustly enriched, and Arie failed
in the Delaware court proceedings to mount a successful challenge to Trump Group’s purchase of
the Sagi Trust Shares.

Sagi contends that as unjust enrichment constitutes a “quasi-contract claim” and as there
are “written contracts dealing with the same subject matter,” the cause of action for unjust

enrichment is not viable. (Sash Affirmation in Support of [Sagi] Motion to Dismiss, q 12).

26

 
 

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 138 of 262

However, Arie, Orly and/or the Orly Trust were not parties to the 2008 side letter agreement and
thus they have no standing to assert a breach of contract claim. Moreover, the side letter
agreement was executed by Trump Group and TPR, by Sagi, and he knew or should have known
that Arie and Orly have asserted beneficial interest claims in the Arie Shares and Orly Trust
Shares since at least 2008, but he nonetheless caused TPR to sell the Shares in 2011 at an
allegedly heavily discounted price. Indeed, Arie asserts that TPR is controlled by Sagi, and that
Sagi, inter alia, breached his fiduciary duties and was unjustly enriched. In light of the
foregoing, and given the position of the Delaware Chancery Court on the issue (supra, at 25-26),
the unjust enrichment claim against Sagi is viable.

As TPR, Sagi, the Sagi Trust and Fang were not parties to the divorce stipulation,
however, the cause of action seeking rescission has no factual or legal basis. (Supra, at 19).

3. Breach of fiduciary duty, conspiracy and aiding and abetting breach (third cause of action)

Arie fails to set forth any statutory or decisional law for the proposition that a corporation,
such as TPR, takes on or otherwise assumes the fiduciary duties of its directors and officers such
as Sagi, to its purported shareholders, such as Arie and the Orly Trust. Indeed, a corporation
owes no fiduciary duties to its shareholders. (See Gates v Bea Assoc., Inc., 1990 WL 180137, *6
[SD NY 1990] [to permit aiding and abetting claim against corporation would “completely
undermine and negate the rule that a corporation does not have fiduciary duties to its
shareholders.”]).

The breach of fiduciary claim against the Sagi Trust and Fang is based, according to Arie,
on their obligation, individually and as trustee under the divorce stipulation and the 2004

Transaction documents, to ensure that Arie would maintain voting control over the Sagi Trust

27

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 139 of 262

Shares for the duration of his life. (Arie’s Opposition Brief, at 17). However, the voting trust
agreements and the proxies held by Arie with respect to the Sagi Trust and Orly Trust Shares as
well as the Arie Shares were invalidated by the Delaware courts, due to Arie’s breach or
violation of the stockholders agreement.

Arie also alleges that the Sagi Trust and Fang aided and abetted Sagi and Trump Group in
breaching the respective fiduciary duties they owed to him. As the Delaware courts upheld the
sale of the Sagi Trust Shares to Trump Group, and absent any allegation that the Sagi Trust and
Fang owe Arie a fiduciary duty with respect to the Arie Shares and the Orly Trust Shares, the
Sagi Trust and Fang could not have aided and abetted Trump Group or Sagi in breaching their
fiduciary duties in such a transaction. Similarly, the complaint does not set forth facts as to why
Orly can assert a breach of fiduciary duty claim against Fang, inasmuch as Orly does not allege
that she is also a beneficiary of the Sagi Trust which Fang served as the trustee.

Sagi conclusorily denies owing a fiduciary duty to Arie, just as TPR owes no fiduciary
duty to Arie. However, the complaint is replete with allegations of a fiduciary duty owed to Arie
by Sagi, individually and as a TPR officer, which was breached by Sagi in causing TPR to enter
into the stock purchase and side letter agreements, when he used his position as president of TPR
and caused TPR to sell the Arie and Orly Trust Shares to Trump Group at a fraction of their fair
market value, And, Sagi does not dispute that a director or officer of a corporation owes
fiduciary duties to the corporation and its shareholders. Indeed, the Southern District observed
that, even if Arie’s reformation counterclaim constitutes a basis for abstaining from exercising
Jurisdiction, certain of his other counterclaims do not compel abstention, “particularly the claims

for breach of fiduciary duty against Sagi and others (premised on Sagi’s implementation of the

28

 
 

. Neen eee eee ey
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 140 of 262

2008 side letter agreements on behalf of TPR)... .” (Glenclova Investments Co. v Trans-
Resources, Inc., etal, __ F Supp 2d ___, 2012 WL 2196670, at *17 [SDNY 2012]). The aiding
and abetting breach of fiduciary duty claim against Sagi also survives Sagi’s motion to dismiss,
as discussed above relating to the survival of the breach of fiduciary duty claim against Trump
Group (supra, at 20-22), and it is alleged that Sagi assisted or aided and abetted Trump Group in
the breach of such duty.

4, Breach of contract against TPR and Sagi Trust (sixth and seventh causes of action)

To state a claim for breach of contract, the complaint must allege the existence of a
contract, plaintiff's performance, defendant’s nonperformance, and resulting damages. (Elisa
Dreier Reporting Corp. v Global NAPS Networks, Inc., 84 AD3d 122, 127 [2d Dept 2011)).

Arie alleges that “TPR breached the 2004 Transfer Agreement by executing the 2008
Stock Purchase and Side Letter Agreements and purporting to sell the TRI shares to Trump
Group in disregard of Arie’s beneficial and voting rights, thereby failing to effectuate the express
intent of the parties to the 2004 Transaction Documents and the [divorce stipulation.]” (Arie’s
Opposition Brief, at 22). As discussed supra, at 25, Arie brought about his own loss of voting
rights in the TRI shares, in spite of the voting trust agreements and the irrevocable proxies held
by him, by causing TPR to enter into the 2004 Transfers without obtaining the required consent,
as a result of which the Delaware courts found the proxies unenforceable. Moreover, Arie was
not a party to the 2008 side letter agreements which allegedly sought to deprive Arie and Orly of
the asserted claims of beneficial interests in the Arie and Orly Trust Shares when such shares
reverted to TRP, albeit such interests have not been judicially determined, and thus has no

standing to assert a breach of contract claim as to these agreements.

29

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 141 of 262

Further, the breach of contract claim in the seventh cause of action against the Sagi Trust
is not viable for the same reason that the breach of fiduciary duty claim against the Sagi Trust is
not, as discussed above. (Supra, at 27).

Arie also observes that defendants “conveniently ignore the fact that the Delaware Courts
made no determinations as to the validity of the Back-Up Voting Trust Agreements, the express
intent of which was to ensure that Arie would maintain voting control . . . in the event the
irrevocable proxies were determined to be invalid.” (Arie’s Opposition Brief, at 23). Having
failed to raise this claim or issue in Delaware, the argument is precluded, and in any event, does
not apply as to Orly as any voting right under the back-up voting trust agreements was held only
by Arie. In the Delaware proceedings, voting right was clearly an important issue for Arie.
Thus, his belated attempt to raise it now is untenable and a waste of judicial resources. (Olawoyin
v 520 W. 43” St. Partners, LLC, 34 Misc 3d 130 [A], 2011 NY Slip Op 52328 [U], *1 [App
Term, 1* Dept 2011] [plaintiff's claim “properly dismissed under familiar principles of res
judicata, since the claim could have been litigated in the prior . . . proceeding between the
parties”); see also Landau, P.C. v LaRossa, Mitchell & Ross, 11 NY3d 8, 12-13 [2008] [“once a
claim is brought to a final conclusion, all other claims arising out of the same transaction or
series of transactions are barred, even if based upon different theories or if seeking a different
remedy.”]).

5. Aiding and abetting tortious interference with contract (ninth cause of action)

In the complaint, Arie alleges that Sagi, Fang and the Sagi Trust “each had knowledge of

[Trump Group’s] tortious interference with the 2004 TPR Transaction Agreement and the

[divorce stipulation]” as well as “the 2004 Voting Trust Agreements,” and that each had aided

30

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 142 of 262

and abetted, and provided substantial assistance to Trump Group in committing tortious acts.
(Complaint, {J 253-256). As the tortious interference of contract claim against Trump Group
(eighth cause of action) is legally insufficient (supra, at 22-24), so too is the aiding and abetting
claim against Sagi, Fang and the Sagi Trust as they cannot have aided and abetted Trump Group
in committing a tort that could not have been committed. Moreover, no liability for tortious
interference generally attaches when the defendant is a party to the subject contract (UBS Sec.
L.L.C. v Highland Capital Mgt., L.P., 86 AD3d 469, 476-477 [1* Dept 2011]), and Arie offers no
proposition of law to the contrary.

In addition, Arie contends that the Sagi Trust “aided and abetted Trump Group’s tortious
interference with the Back-Up Voting Trust Agreement between Arie and the Orly Trusts.”
(Arie’s Opposition Brief, at 24). However, as discussed supra, at 30, any claim made by Arie
with respect to the back-up voting trust agreement is res judicata, and the allegation that the Sagi
Trust aided and abetted Trump Group in violating the agreement has no legal basis as the
agreement is longer legally enforceable.

6. Preliminary and permanent injunctions (fifth and tenth causes of action)

For the reasons set forth in conjunction with the dismissal of the fifth and tenth causes of
action against Trump Group (supra, at 19-20), these causes of action against TPR, Sagi, F ang
and the Sagi Trust are also not viable.

C. Motion of Dalia Genger to dismiss (motion sequence number 006)

In his complaint, Arie asserts causes of action against Dalia for a declaratory judgment to

reform the divorce stipulation (first cause of action), constructive trust (second cause of action),

unjust enrichment and rescission (fourth cause of action), and permanent injunction (fifth cause

31

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 143 of 262

of action).
1. Declaratory judgment for reformation (first cause of action)

According to Arie, the reformation claim is based on: (1) the right set forth in the divorce
stipulation entitling him to seek reformation when the 2004 Transfers were voided by the
Delaware courts; and (2) mutual mistake in that both he and Dalia reasonably believed that the
2004 Transfers were valid when they signed the divorce stipulation.

Dalia argues that the reformation claim must be dismissed because: (1) the relevant
provision in the divorce stipulation was not triggered by the Delaware court which held only that
Arie failed to give notice or seek consent of the other shareholders, such as the Trump Group, for
the 2004 Transfers and did not hold that the provision was void or unenforceable; (2) Arie is
barred from altering the economics of the divorce stipulation because the $3.85 million 2007-
2008 arbitration award in favor of Dalia effected a final resolution and conclusion of all disputes
thereunder; and (3) there was no mutual mistake because Arie knew that the consent of other
shareholders was required for the 2004 Transfers.

Although the Delaware courts’ ruling voiding the 2004 Transfers arguably gives rise to a
claim for contractual reformation, the scope of the reformation sought is precluded because Arie
seeks, inter alia, full control of all 3,000 shares of TRI stock and the voting rights related thereto,
and the Delaware courts ruled that Trump Group outright owns 67.7 percent of all TRI shares,
including the 1,100 Sagi Trust Shares, and that TPR is the record owner and has voting rights as
to those TRI shares that are not currently owned by Trump Group. Thus, the requested
reformation constitutes an impermissible collateral attack on the Delaware court’s decisions,

which are entitled to full faith and credit. Moreover, as observed by the Southern District,

32

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 144 of 262

instead of seeking to right the wrong he had committed with respect to the divorce stipulation,
Arie seeks a declaratory judgment to undo the Delaware rulings and avoid the consequences of
his own breach of the TRI stockholders agreement. (Supra, at 15-16). Thus, any right to
reformation Arie might have had pursuant to the divorce stipulation is vitiated by the Delaware
court rulings and by his own acts. |

As Arie’s claim is brought after the 2004 Transfers were invalidated by the Delaware
courts in 2010, it could not have been raised before or during the conclusion of the arbitration
proceedings in 2008. (See Indosuez Intl. Fin. v National Reserve Bank, 304 AD2d 429, 430 [1*
Dept 2003] [res judicata inapplicable if claim arose after conclusion of prior action]). Thus, the
arbitration award has no impact on the instant reformation claim.

In the alternative, Arie contends that the divorce stipulation may be equitably, as opposed
to contractually, reformed due to a “mutual mistake.” Although he maintains that both he and
Dalia “reasonably believed” that the 2004 Transfers were valid, he was discredited by the
Delaware courts, and Dalia denies it. Moreover, the Delaware Supreme Court specifically stated
that “[Arie’s] misrepresentation was false. In fact, the prior consent of Trump Group signatories
to the Stockholders Agreement . . . was required,” and that “when [Arie] effectuated the 2004
Transfers, [he] knew that neither [the Orly or the Sagi] Trust was a ‘Permitted Transferee’ of the
[TRI] shares under the Stockholders Agreement.” (Genger v TR Investors, LLC, 26 A3d 180,
184, 185 [Del. Sup. Ct. 2011]). Therefore, crediting Arie’s unsubstantiated or conclusory
allegation of a “mutual mistake,” would result in an improper end run around the Delaware
courts’ determinations.

And, the Court of Appeals recently rebuffed a husband’s attempt to reopen a divorce

33

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 145 of 202

settlement based on alleged post-divorce changes in asset valuation. (Simkin v Blank, 19 NY3d
46 [2012]). There, the husband alleged that he and his wife were mutually mistaken about the
value of an investment account as it had never actually existed due to Bernard Madoff’s Ponzi
scheme. First, the Court observed that “a claim predicated on mutual mistake must be pleaded
with the requisite particularity necessitated under CPLR 3016 (b) .. . [and] that the mutual
mistake must exist at the time the contract is entered into and must be substantial,” and that any
court-ordered relief of reformation is reserved only for “exceptional situations.” (id. at 52). The
Court, moreover, analogized the circumstances with a dispute over marital assets that
unexpectedly gained or lost value after the dissolution of the marriage. (Id. at 55). Here, it is
apparent that the value of TRI shares increased subsequent to the execution of the divorce
stipulation and that Arie did not expect that the economic scheme he had carefully devised under
it would be invalidated by the court.

2. Constructive trust, unjust enrichment and rescission (second and fourth causes of action)

Arie alleges that Dalia has been unjustly enriched because (1) the 2004 Transfers were

voided and the transferred shares reverted to TPR, and (2) if Dalia were permitted to retain the 51
percent interest in TPR she received under the divorce stipulation while Arie was divested of his
14 percent interest in TRI and his right to vote 52.25 percent of the TRI shares which he
controlled prior to the voiding of those transfers, Dalia would be unjustly enriched at his expense.
Thus, Dalia’s alleged unjust enrichment stems from the voiding of the 2004 Transfers by the
Delaware court. As the voiding of the 2004 Transfers was due to Arie’s own acts in causing TPR
to violate the shareholders agreement, as found by the Chancery Court, Arie cannot complain that

Dalia was unjustly enriched by it. The same holds true for the cause of action for rescission.

34

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 146 of 262

In addition, as unjust enrichment is an element required for the imposition of a
constructive trust, and as Arie has failed to show that Dalia was unjustly enriched, the
constructive trust cause of action cannot stand as a matter of law. (Simonds v Simonds, 45 NY2d
233, 242 [1978] [purpose of constructive trust is to prevent unjust enrichment]). Alternatively,
the constructive trust claim fails because the current facts do not warrant the relief requested, the
reasons for which are set forth above (supra, at 16-18) in conjunction with Trump Group’s
motion to dismiss an identical claim against it.

3. Permanent injunction (fifth cause of action)

Arie argues in opposition to Dalia’s motion to dismiss that Dalia should be permanently
enjoined from interfering with his asserted interest in the TRI shares because his claims of
reformation/rescission, constructive trust and unjust enrichment will result in an unraveling of
the 2004 Transaction documents and the divorce stipulation, and will likely result in Dalia
holding interests in the TRI shares. Thus, Arie argues that an injunction will prevent her from
interfering with his interests in those shares. (Arie’s Opposition Brief, at 20-21). Because all of
the above claims against Dalia have no merit, there is no basis for granting injunctive relief.

D. Motion of Trump Group to supplement the record (motion sequence number 015)
The Trump Group’s motion to supplement the record on its motion is denied as, in light
of the above findings, the documents it seeks to add are unnecessary.
Ill. CONCLUSION
Based on all of the foregoing, it is hereby
ORDERED, that with respect to motion sequence number 006, the motion of defendant

Dalia Genger seeking dismissal of all causes of action asserted in the complaint as against her is

35

 
 

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 147 of 2627

granted in all respects, and the complaint is severed and dismissed as against said defendant with
costs and disbursements as taxed by the Clerk of the Court, and the Clerk is directed to enter
judgment accordingly; it is further

ORDERED, that with respect to motion sequence number 007, the motion of defendant
Sagi Genger seeking dismissal of all causes of action asserted in the complaint as against him is
granted to the extent of dismissing the first, second, fourth (rescission only), fifth, ninth and tenth
causes of action, and is otherwise denied; it is further

ORDERED, that with respect to motion sequence number 009, the motion of defendant
Rochelle Fang, individually and as trustee of the Sagi Genger 1993 Trust (the Sagi Trust),
seeking dismissal of all causes of action asserted in the complaint as against her is granted in all
respects, and the complaint is severed and dismissed as against said defendant with costs and
disbursements as taxed by the Clerk of the Court, and the Clerk is directed to enter judgment
accordingly; it is further

ORDERED, that with respect to motion sequence number 010, the motion of defendant
TPR Investment Associates (TPR) seeking dismissal of all causes of action asserted in the
complaint as against TPR is granted to the extent of dismissing the first, second, third, fourth
(rescission only), fifth, sixth, and tenth causes of action, and is otherwise denied; it is further

ORDERED, that with respect to the motion sequence number 010, the motion of the Sagi
Trust seeking dismissal of all causes of action asserted in the complaint as against the Sagi Trust
is granted in all respects, and the complaint is severed and dismissed as against said defendant
with costs and disbursements as taxed by the Clerk of the Court, and the Clerk is directed to enter

judgment accordingly; it is further

36

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 148 of 262

ORDERED, that with respect to motion sequence number 011, the motion of defendants
Glencova Invesment Company, TR Investors, LLC, New TR Equity I, LLC, New TR Equity II,
LLC, Jules Trump, Eddie Trump and Mark Hirsch (collectively, Trump Group) seeking dismissal
of all causes of action asserted in the complaint against Trump Group is granted to the extent of
dismissing the first, second, third (conspiracy only), fourth (rescission only), fifth, eighth and
tenth causes of action, and is otherwise denied; and it is further

ORDERED, that the conspiracy cause of action asserted against any of the defendants as
part of the aiding and abetting causes of action sounding in tort is dismissed; it is further

ORDERED, that defendants Glenclova Investment Company, TR Investors, LLC, New
TR Equity I, LLC, New TR Equity II, LLC, Jules Trump, Eddie Trump, and Mark Hirsch’s
motion for permission to supplement the record is denied.

ENTER:

4

Barbara  Jaife, ISC

  

DATED: January 3, 2013
New York, New York

37

 
FILED: NEW ORK SOUNEE5 GKERIOO4/E TBied 10/09/19 Page 149NiEZ6RO. 651089/2010

NYSCEF DOC. NO. 229

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 12

ARIE GENGER and ORLY GENGER, in her
individual capacity and on behalf of
THE ORLY GENGER 1993 TRUST,

Plaintiffs,

 

Index No. 651089-10
~against-
SAGI GENGER, TPR INVESTMENT ASSOCIATES, ORDER
INC., DALIA GENGER, THE SAGI GENGER 1993 Motion Sequence
TRUST, ROCHELLE FANG, individually and as Numbers 012 and 013

trustee of THE SAGI GENGER 1993 TRUST,
GLENCLOVA INVESTMENT COMPANY, TR INVESTORS,
LLC, NEW TR EQUITY I, LLC, NEW TR EQUITY II,
LLC, JULES TRUMP, EDDIE TRUMP AND MARK HIRSCH,

Defendants.

PAUL G. FEINMAN, J:

The instant motions, brought on by orders to show cause
assigned motion sequence numbers 012 and 013, respectively, are
filed by plaintiff Orly Genger, in her individual capacity and on
behalf of the Orly Genger 1993 Trust, seek temporary restraining
orders and preliminary injunctions against the defendants named
in the above-captioned action, from proceeding with that certain
action commenced in the Delaware Chancery Court entitled Dalia
Genger as Trustee of the Orly Genger 1993 Trust v. TR Investors
LLC et al (the Delaware Action), in which Dalia Genger sought a
declaratory judgment with respect to the beneficial ownership of
the Orly Trust shares. On October 26, 2011 and November 9, 2011,

after hearing from counsel for the plaintiff and the defendants,

RECEIVED NYSCEF: 04/10/2012

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 150 of 262

this Court issued temporary restraining orders (the TROs)
enjoining the defendants from proceeding with, or otherwise
making any motion in or concerning, the Delaware Action until
further order of this Court. The TROs were issued to maintain
the status quo in this matter, pending a decision of the United
States District Court for the Southern District of New York (the
Federal Court), which is anticipated to, inter alia, determine
the proper forum or jurisdiction for hearing and adjudicating the
beneficial interest in the disputed shares (the Federal Court
Decision). Inasmuch as the Federal Court Decision has not yet
been issued, the instant motions are held in abeyance, pending
the Federal Court’s resolution of the jurisdictional issue.

Accordingly, it is

ORDERED that the temporary restraining orders dated October
26, 2011 and November 9, 2011 shall continue pending further
order of this Court; and it is further

ORDERED that the parties are directed to notify the court
when the Federal Court Decision has issued in order that this

court may finally resolve the motions hereby held in abeyance.

Dated: April 9, 2012 fla. fC foam aim
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 151 of 262

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

ONE RODNEY SQUARE
FIRM/AFFILIATE OFFICES

P.O. BOX 636 ——  __ FIRMIAFFILIATE
WILMINGTON, DELAWARE 19899-0636 cnrcaco

HOUSTON

TEL: (302) 651-3000 LOS ANGELES
NEW YORK
FAX: (302) 651-3001 PALO ALTO

www.skadden.com WASHINGTON, D.C.

BEIJING
BRUSSELS
FRANKFURT
HONG KONG

LONDON

MOSCOW

MUNICH

PARIS
SAO PAULO
SHANGHAI

June 28, 2013 SINGAPORE

SYDNEY

TOKYO

TORONTO
VIENNA

DIRECT DIAL
(302) 651-3070

DIRECT FAX
(302) 434-3070

EMAIL AODRESS
THOMAS .ALLINGHMAN@SKADDEN.COM

BY EFILING AND ELECTRONIC MAIL

The Honorable Barbara Jaffe

Supreme Court of the State of New York
County of New York

60 Centre Street

New York, New York 10007

RE:  Genger, et al. v. Genger, et al.,
Index No. 651089/2010

Dear Justice Jaffe:

I write on behalf of the parties to the settlement agreement that was submitted
in camera to Your Honor yesterday, including Arie and Orly Genger and my clients,
the Trump Group. A material term of the agreement among the settling parties was
the dismissal of all claims presently pending against one another, in whatever
capacity they were brought. Certain of Orly Genger's claims against the Trump
Group in this action have been held by Justice Feinman to be derivative in nature,
brought by Orly on behalf of the Orly Genger 1993 Trust. (As I said on the call with
the Court yesterday, the Trump Group argued that Orly lacked standing to bring such
claims on behalf of the Orly Genger 1993 Trust, but Justice Feinman rejected our
arguments.) The language that was drafted during yesterday's conference call as a
potential "fix" for the issues raised by Mr. Dellaportas — that "nothing contained [in
the Order] shall in any way affect any derivative claims presently before the Court" -
- would have the effect of not dismissing Orly Genger's derivative claims against the
Trump Group, contrary to the agreement of the settling parties. Excluding such
claims from the claims that are to be dismissed is not what the Trump Group
bargained and paid for in the settlement, and as a consequence we cannot stipulate to
the entry of an order that includes such carve-out language. (I apologize to the Court
for not having affirmatively objected to this language during yesterday's call; though
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 152 of 262

The Honorable Barbara Jaffe
June 28, 2013
Page 2

I did express concern about drafting language by committee on the telephone, I
needed to compare the terms of our settlement agreement to the proposed language
before the conflict between the two became apparent to me.)

The Second Amended Stipulation and Order of Discontinuance with
Prejudice (Docket No. 471) (the "Stipulation and Order") that Ms. Wachtler
previously submitted was intended to reflect the agreement of the settling parties
regarding dismissal of all claims they have against one another and was agreed to by
all of the parties to that stipulation and order. The Trump Group cannot support or
stipulate to an order that does not effect a dismissal of all claims that the members of
the AG Group, including Orly Genger, have pending against my clients, and none of
the parties ever intended for the Trump Group to do that. For these reasons, we (and
all the settling parties) respectfully request that the Court enter the Stipulation and
Order previously submitted to the Court. Of course, nothing in the Stipulation and
Order precludes the Orly Trust from commencing a lawsuit for claims it may have
against any dismissed party or from pursuing claims in the action titled Dalia
Genger, as trustee of the Orly Genger 1993 Trust, v. TR Investors, LLC, et al., C.A.
No. 6906-CS (Del. Ch.).

I am, of course, available at the Court's call should the Court have any
questions concerning this matter.

Respectfully,

/s/ Thomas J. Allingham II

Thomas J. Allingham II

ce: All Counsel of Record (by eFiling and Electronic Mail)

718060-WILSRO1A - MSW
 

FILED: NEWCYORK] COUNTY 5OUNRKDOG OI) 201 Filed 10/09/19 Page 15S WIEXSNO. 651089/2010

NYSCEF boc. NO. 487 RECEIVED NYSCEF: 07/01/2013

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

ARIE GENGER and ORLY GENGER, in her individual
capacity and on behalf of the ORLY GENGER 1993

TRUST,
Plaintiffs,
- against - INDEX NO. 651089/2010 /
DECOWP _)
SAGI GENGER, TPR INVESTMENT ASSOCIATES, AMENDED STIPULATION OF
INC., DALIA GENGER, THE SAGI GENGER 1993 DISCONTINUANCE WITH

TRUST, ROCHELLE FANG, individually and as Trustee | PREJUDICE "
of the SAGI GENGER 1993 TRUST, GLENCLOVA
INVESTMENT CO., TR INVESTORS, LLC, NEW TR Hon. Barbara Jaffe
EQUITY I, LLC, NEW TR EQUITY II, LLC, JULES
TRUMP, EDDIE TRUMP, MARK HIRSCH, and Part 12
TRANS-RESOURCES, INC.,

Defendants.

 

SAGI GENGER, individually and as assignee of THE
SAGI GENGER 1993 TRUST, and TPR INVESTMENT
ASSOCIATES, INC.,

Cross-Claimants, Counterclaimants. and Third-
Party Claimants,

- against -

ARIE GENGER, ORLY GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC,
NEW TR EQUITY I, LLC, NEW TR EQUITY Hi, LLC,
JULES TRUMP, EDDIE TRUMP, MARK HIRSCH,
TRANS-RESOURCES, INC., and WILLIAM DOWD,

Cross-Claim, Counterclaim and/or Third-Party
Defendants.

 

 

$385242.1/43419-00001

 
 

De
: Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 154 of 262

GLENCLOVA INVESTMENT CO., TR INVESTORS,
LLC, NEW TR EQUITY I, LLC, NEW TR EQUITY II,
LLC, JULES TRUMP, EDDIE TRUMP, MARK
HIRSCH, and TRANS-RESOURCES, INC.,

Counterclaimants, Cross-Claimants, and Third-
Party Plaintiffs,

- against —

ARIE GENGER, ORLY GENGER, SAGI GENGER,
TPR INVESTMENT ASSOCIATES, INC., THE SAGI
GENGER 1993 TRUST, WILLIAM DOWD, ARNOLD
BROSER, DAVID BROSER, and ONE OR MORE
ENTITIES DIRECTED, OWNED OR CONTROLLED
BY ARNOLD BROSER AND/OR DAVID BROSER,

Counterclaim, Cross-Claim, and/or Third-Party
Defendants.

 

WHEREAS no party hereto isan infant or an incompetent as to whom a committee has been
appointed;

WHEREAS the parties hereto have entered into a confidential agreement finally resolving the
disputes between them as it relates to the subject matter of this action;

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel tor

Plaintiffs/Counterclaim Defendants Arie Genger and Orly Genger ("Orly"), in her individual capacity f
OS Lie tw ,
and the Orly Genger 1993 Trust, and Third-Party Defendants Arnold Broser, David Broser

and One or More Entities Directed, Owned or Controlled by Arnold Broser and/or David Broser

(collectively, the “AG Group”), and Defendants/Counterclaimants/Third-Party Plaintiffs Glenclova

 

Investment Co., TR Investors, LLC, New TR Equity I, LLC, New TR Equity H, LLC, Jules Trump,

Eddie Trump, Mark Hirsch, and Trans-Resources, Inc. (collectively, the “rump Group”), that:

$389781.1/43419-00001

 
 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 155 of 262

1. All claims, counterclaims and third-party claims of the AG Group in this action
against the Trump Group are discontinued with prejudice and without costs,

2. ‘All claims, counterclaims and third-party claims of the Trump Group in this action
against the AG Group are discontinued with prejudice and without costs,

3, Any and all orders, including, without limitation, the Order to Show Cause dated
August 8, 2011 (Mot. Seq. 5), the Order to Show Cause for Temporary Restraining Order and
Preliminary Injunction dated August 11, 2011 (Mot. Seq. 4), the Order to Show Cause and Temporary
Restraining Order dated November 9, 2011 (Mot. Seq. 13) (the "November 9, 2011 OSC") and the
Decision and Order dated December 28, 2011 entered in this action which restrain, enjoin or in any way
limit actions by any members of the Trump Group shall be, and are hereby, vacated and dissolved.
Except as specifically provided in paragraph 4 of this Stipulation, nothing in this Stipulation is intended
to vacate or dissolve any order entered in this action restraining, enjoining or in any way limiting acts by
Sagi Genger, TPR Investment Associates, Inc., Dalia Genger, individually and/or as Trustee of the Orly
Genger 1993 Trust, William Dowd, the Sagi Genger 1993 Trust, or Rochelle Fang, individually and/or
as Trustee of the Sagi Genger 1993 Trust.

4, Orly's applications that resulted in the Order to Show Cause and Temporary
Restraining Order entered October 26, 2011 (the "October 26, 2011 OSC") (Mot. Seq. 012) and the
November 9, 2011 OSC are hereby withdrawn. The parties hereto stipulate and agree that any and all
orders, restraints, injunctions or other limiting actions in the October 26, 2011 OSC and the November
9, 2011, which restrain, enjoin or in any way limit actions by any party, individual or entity from
proceeding in the matter entitled Dalia Genger, as Trustee of the Orly Genger 1993 Trust v. TR

Investors LLC et al., C.A. No. 6906-CS ( Del. Ch) shall be, and are hereby, vacated and dissolved.

2

5389781. 1/43419-00001
 

— ~
; . Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 156 of 262

5. Nothing in this Stipulation is intended to dismiss, discontinue or release any claim
asserted in this action as against Sagi Genger, TPR Investment Associates, Inc., Dalia Genger,
individually and/or as Trustee of the Orly Genger 1993 Trust, William Dowd, the Sagi Genger 1993

oT rust, or Rochelle Fang, individually and/or as Trustce of the Sagi Genger 1993 Trust.

(INTENTIONALLY BLANK]

$389781.1/43419-00001

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 157 of 262

ITIS FURTHER STIPULATED AND AGREED that this Stipulation may be executed by facsimile and
in counterparts that together shall constitute one and the same Stipulation.

DATED: New York, New York
June 21, 2013

FELDMAN GALE P. A.

&

LAWRENCE, WORDEN, RAINIS, & BARD
P.C.

ay thf

 

Michael P, Hogaf ”
Jeffrey D. Feldman

Ashley G. Kessler
mhogan@feldmangale.com

1700 Market Street, Suite 3010
Philadelphia, Pennsylvania 19103
(305) 358-5001

&

Russell T. McHugh
rmchugh@Iwrlawyer.com

225 Broad Hollow Road, Suite 10SE
Melville, New York 11747

(631) 694-0033

Attorneys for Third-Party Defendant
Arnold Broser

5389781.1/43419-00001

 

MITCHELL SILBERBERG & KNUPP LLP

Lf Lhhetine

Paul D, Montclare

pdm@msk.com

12 East 49th Street, 30th Floor
New York, New York 10017-1028
Telephone: (212) 509-3900
Facsimile: (212) 509-7239

Attorneys for Plaintiff Arie Genger

SKADDEN, ARPS, SLATE MEAGHER &
FLOM LLP

 

’ William P. Frank

Thomas J. Allingham II

John Boyle
William.Frank@skadden.com
Thomas.Allingham@skadden.com
John.Boyle@skadden.com

Four Times Square

New York, New York 10036
(212) 735-3000

Attorneys for Third Party Glenclova
Investment Company, TR Investors, LLC,
New TR Equity I, LLC, New TR Equity Il,
LLC, Jules Trump, Eddie Trump, Mark
Hirsch And Trans-Resources, Inc.
(Collectively, The “Trump Group”)
 

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 158 of 262

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed by facsimile and
in counterparts that together shall constitute one and the same Stipulation.

DATED: New York, New York
June 20, 2013

FELDMAN GALE P. A.

&

LAWRENCE, WORDEN, RAINIS, & BARD
P.C.

By:

 

Michael P. Hogan

Jeffrey D. Feldman

Ashley G. Kessler
mhogan@feldmangale.com

1700 Market Street, Suite 3010
Philadelphia, Pennsylvania 19103
(305) 358-5001

&

Russell T. McHugh
rmchugh@!wrlawyer,com

225 Broad Hollow Road, Suite 105E
Melville, New York 11747

(631) 694-0033

Attorneys for Third-Party Defendant
Arnold Broser

5389781 .1/43419-0000!

 

MITCHELL SILBERBERG & KNUPP LLP

By:

 

Paul D. Montclare
pdm@msk.com

12 East 49th Street, 30th Floor
New York, New York 10017-1028
Telephone: (212) 509-3900
Facsimile: (212) 509-7239

Attorneys for Plaintiff Arie Genger

SKADDEN, ARPS, SLATE MEAGHER &
FLOM LLP

 
   

J. Allingham

Boyle
illiam.Frank@skadden.com
Thomas.Allingham@skadden.com
John.Boyle@skadden.com

Four Times Square

New York, New York 10036
(212) 735-3000

Attorneys for Third Party Glenclova
Investment Company, TR Investors, LLC,
New TR Equity I, LLC, New TR Equity I,
LIC, Jules Trump, Eddie Trump, Mark
Hirsch And Trans-Resources, Inc.
(Collectively, The “Trump Group”)
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 159 of 262

ZEICHNER, ELLMAN & KRAUSE LLP THE FREYBERG LAW GROUP

 

 

\
|
By: coe Ce PH By:

Yoav M,\Griver Mark L. Freyberg
Brian D. Leinbach Mitchell Goldberg
YGriver@zeklaw.com mfreyberg@freyberglaw.com
BLeinbach@zeklaw.com mitchell@oglaw.net
575 Lexington Avenue 950 Third Avenue, 32nd Floor
New York, New York 10022 New York, New York 10022
(212) 223-0400 (212) 754-9200
J ° Attorneys for Plaintiff Orly Genger, in her Attorneys for Third Party Defendant
individual capacity and grdenattey the Orly David Broser
Genger 1993 Trust

Coe Renting pce

So-Ordered:

 

Hon. Barbara Jaffe

538978 1.1/43419-00001

 
 

 

ZEICHNER, ELLMAN & KRAUSE LLP

By:

 

Yoav M. Griver

Brian D. Leinbach
YGriver@zeklaw.com
BLeinbach@zeklaw.com
575 Lexington Avenue

New York, New York 10022
(212) 223-0400

Attorneys for Plaintiff Orly Genger, in her
individual capacity and on behalf of the Orly
Genger 1993 Trust

THE FREYBERG LAW GROUP

By:

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 160 of 262

  
      

Mark I’. Freyber,
Mitchell Goldberg
mfreyberg@freyberglaw.com
mitchell@oglaw.net

950 Third Avenue, 32nd Floor
New York, New York 10022
(212) 754-9200

Attorneys for Third Party Defendant
David Broser

 

5389781.1/43419-0000!
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 161 of 262

SETTLEMENT AGREEMENT AND RELEASE

 

This settlement agreement and release (this "Agreement") is entered into as of
June 16, 2013, by and between Arie Genger and Orly Genger (in her individual capacity and in *
her capacity as beneficiary of the Orly Genger 1993 Trust), Arnold Broser, David Broser, (in
their individual capacity and on behalf of all entities managed, owned or controlled in any way
by Arnold Broser or David Broser and which are in any way related to the subject matter hereof
(“Broser Entities” and collectively with Arie Genger and Orly Genger in all capacities referenced
above, the “AG Group”), and TR Investors, LLC ("TR Investors"), Glenclova Investment Co.
("Glenclova"), New TR Equity I, LLC ("New TR I"), New TR Equity I, LLC ("New TR II" and,
together with TR Investors, Glenclova and New TR I, the "Trump Entities"), Trans-Resources,
LLC (the successor to Trans-Resources, Inc. and together with its predecessor entities referred to
herein as, "Trans-Resources"), Jules Trump, Eddie Trump and Mark Hirsch (collectively, with
the Trump Entities and Trans-Resources, the "Trump Group"). The members of the AG Group
and the Trump Group are each referred to herein individually as a "Party" and together as the
"Parties".

WHEREAS, in March 2001, TR Investors, Glenclova, Trans-Resources and TPR
Investment Associates, Inc. ("TPR") entered into a stockholders agreement with respect the

commion stock of Trans-Resources (the "Stockholders Agreement");
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 162 of 262

WHEREAS, since August 2008, Arie Genger, Orly Genger, the Trump Group
and others have been engaged in various litigations (described below) concerning the ownership
and control of Trans-Resources; and

WHEREAS, the Parties wish to resolve all issues, disputes and disagreements
between them, including but not limited to the issue of ownership of all Trans-Resources shares;

NOW, THEREFORE, in consideration of the promises and representations
contained herein and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

1. Recitals. The above recitals are incorporated into and made a part of
this Agreement and are binding on all Parties hereto.

2. Initial Consideration from the Trump Group. | Upon dismissal with
prejudice of the claims, counterclaims, cross-claims, third-party claims, issues and matters as
provided in Paragraph 4 below, the Trump Group shall promptly:

(a) release all claims they may have to the (i) $7,428,994.00 plus
interest held by Skadden, Arps, Slate, Meagher & Flom LLP as escrow agent (the "Skadden
Escrow") and (ii) $10,314,005.00 plus interest held by with Pedowitz & Meister as escrow agent
(the "P&M Escrow");

(b) pay to Wachtel, Masyr & Missry, LLP as attorneys for the AG
Group (“Wachtel”) an amount in cash equal to $35,000,000.00 minus (i) the amount held in the

Skadden Escrow, and (ii) the amount held in the P&M Escrow.

tr
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 163 of 262

3. Further Consideration from the Trump Group. Trans-Resources on
behalf of the Trump Group shall pay: (i) $7,500,000 to Wachtel on the third anniversary of the
Effective Date (defined below), and (ii) $7,500,000 to Wachtel 364 days following the third
anniversary of the Effective Date The payments provided under this paragraph shall be (a)
subject to the terms and conditions herein and (b) evidenced by two (2) promissory notes that are
substantially in the form attached as Exhibit A hereto (the "Notes"). Notwithstanding anything
else herein, the maturity of the two $7,500,000 Notes shall be delayed beyond their due date until
the earlier (the “Extended Maturity Date”) of (A) such time as all pending claims, cross-claims
and counter-claims brought by any of TPR, Sagi Genger, the Sagi Genger 1993 Trust, the Orly
Genger 1993 Trust (other than the Orly Trust Action (as defined below)), D&K Limited
Partnership, D&K GP LLC, Rochelle Fang, and/or David Parnes (collectively, the “Sagi Group”)
against any member of the Trump Group have been dismissed with prejudice and the statute of
limitations shall have run with respect to any other potential claims of the Sagi Group that might
be the subject of the Indemnification provided for by Paragraph 5 below or (B) such time as each
member of the Sagi Group shall have provided the Trump Group with a release of the Trump
Group Released Parties (as defined below) and covenant not to sue in form and substance that is
the same as the AG release and covenant not to sue contained in Paragraph 6(a) below (the “Sagi
Group Release”).

Subject to the foregoing, the Notes shall become immediately due and payable upon the
occurrence of any transaction or series of transactions which shall result in the Trump Group
owning or controlling neither (i) a majority of the voting stock of Trans-Resources or its

successors or each of its two principal subsidiaries, Haifa Chemicals, Ltd. and Na-Churs Plant
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 164 of 262

Food Company or their successors, nor (ii) directly or indirectly, a majority of the assets
currently owned by Trans-Resources and its subsidiaries; provided, however, that in such event,
at the request of the Trump Group, the amounts then payable on the Notes shall be placed in
escrow for the duration of their original term or until the Extended Maturity Date (if applicable)
under the provisions of an escrow agreement on reasonable terms to be negotiated at such time in
good faith between Trans-Resources, the payee and an escrow agent selected by their mutual
consent, which shall provide for their release to the Trump Group in payment of Indemnification
Amounts, AG Group Release Amounts and Discovery Costs (as such terms are defined below),
if any, and payment to the payee of such amounts after reduction for Indemnification Amounts,
AG Group Release Amounts and Discovery Costs, if any, upon their original maturity date or the
Extended Maturity Date (if applicable), If Trans-Resources is unable to pay the Notes as and
when they mature, the Trump Group will be obligated to make payment thereon in an amount
equal to the lesser of (x) the outstanding amounts not paid by the obligor thereunder and (y) any
amount by which cash payments received by members of the Trump Group (other than Trans-
Resources) from Trans-Resources and its subsidiaries since the Effective Date (whether in the
form of dividends, distributions, compensation or otherwise) exceeds reasonable compensation
for services rendered plus payments for goods, services and assets provided by such persons in
amounts that would have been paid for such goods, services and assets in arms’ length
transactions with unaffiliated third parties; provided, however, that in neither case shall the
Trump Group be obligated to pay any amount that exceeds the outstanding amounts not paid by
| Trans-Resources on the Notes (subject to any Indemnification Amounts, AG Group Release

Amounts or Discovery Costs).
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 165 of 262

4, Dismissal of Claims with Prejudice. Within two (2) business days of the
Effective Date (defined below), the AG Group and the Trump Group shall take all actions
necessary or desirable to: (1) effect the dismissal with prejudice of all claims, counterclaims,
cross-claims, third-party claims, issues and matters between them, and to vacate all court orders
which restrain, enjoin or in any way limit actions by any members of the Trump Group, in each
pending action in which members of the AG Group and the Trump Group are parties (whether or
not service of process with respect thereto has been effected), including, without limitation, each
of the following pending actions (collectively, the Litigation"): Genger v. TR Investors, LLC,
No. 168, 2013 (Del.); TR Investors, LLC v, Genger, C.A. No. 6697-CS (Del. Ch.); Trans-
Resources, Inc. v. Genger, C.A. No. 4391-CS (Del. Ch.) (with respect to Arie Genger only); TR
Investors, LLC, et al. v. Genger, C.A. No. 3994-CS (Del. Ch.); Glenclova Investment Co. v.
Trans-Resources, Inc., at al., No. 08 Civ. 7140 (JFK) (S.D.N.Y.); Arie Genger and Orly Genger
v. Sagi Genger, et al., Index No. 651089/2010 (N.Y. Supr.); and (ii) have the New York State
Supreme Court enter a definitive non-appealable order declaring that members of the Trump
Group own all right, title and interest (beneficially, of record and otherwise) to the shares of
Trans-Resources purportedly transferred by TPR in October 2004 to Arie Genger (the (“Arie
Shares”) and to the Orly Genger 1993 Trust (the “Orly Trust Shares”), with the understanding
and agreement that should the request for the entry of such an order with respect to the “Orly
Trust Shares” be denied or not entered in a reasonably timely fashion, then the AG Group and
the Trump Group shall take all action necessary or desirable to have the New York State

Supreme Court vacate all court orders which restrain, enjoin or in any way limit actions by the
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 166 of 262

parties to the pending action captioned Dalia Genger, as Trustee of the Orly Genger 1993 Trust
v. TR Investors, LLC, et al, C.A. No. 6906-CS (Del. Ch.) (the "Orly Trust Action"), to prosecute,
defend, compromise, settle and otherwise deal with all claims, counterclaims, cross-claims, third-
party claims, issues and matters asserted therein; provided, however, that nothing in this
Agreement is intended to require or permit the dismissal of any claims, counterclaims, cross-
claims, third-party claims, issues and matters, (i) in Trans-Resources, Inc. v. Genger, C.A. No.
4391-CS (Del. Ch.) (the “Breach of Fiduciary Duty Case”), as between the Trump Group and
Avi Pelossof and/or William Dowd (subject to the exchange of general releases between the
members of the Trump Group and William Dowd as contemplated below) and (b) against TPR,
the Sagi Genger 1993 Trust, the Orly Genger 1993 Trust, D&K Limited Partnership, D&K GP
LLC, Sagi Genger or Dalia Genger. Any member of the AG Group including, without
limitation, Orly Genger, who is called to testify in the Litigation or the Orly Trust Action, agrees

to testify that he, she (in her individual capacity, en-behalfefthe-Orly-Genger-1993-Erist; and as

beneficiary of the Orly Genger 1993 Trust) or it has waived all claims he, she (in her individual

rd
capacity;-on-behelf- ef the-Orly-Goenger-1993 Trust, and as beneficiary of the Orly Genger 1993

Trust) or it had or may have to ownership (record, beneficial or otherwise) of any shares of

pk
Trans-Resources and that he, she (in her individual capacity, on-behaltefthe-Orly-Gengert003-

“Frust, and as beneficiary of the Orly Genger 1993 Trust) or it is opposed to the Orly Genger
1993 Trust seeking any remedy of any kind against any member of the Trump Group.
Notwithstanding the foregoing, upon receipt by the Trump Group of a general release in form

and substance reasonably satisfactory to it, the Trump Group shall provide the same general
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 167 of 262

release to William Dowd and cause the dismissal of the Breach of Fiduciary Duty Case as
between the Trump Group and him.

5. Indemnification.

(a) Upon closing of this Agreement, each of the members of the AG

Group with the exception of Arnold Broser and David Broser and the Broser Entities, jointly
and severally, agrees to indemnify and hold harmless (i) each of the members of the Trump
Group, and their respective past and present affiliates and direct and indirect subsidiaries, and (ii)
each of the past and present agents, representatives, officers, directors, advisors, employees,
general partners, limited partners, shareholders, members, predecessors, successors, heirs,
executors, administrators and assigns of each person and entity referenced in clause (i), from all
reasonable costs, expenses, attorneys' fees of counsel selected by the Trump Group (it being
agreed that the Trump Group will cooperate with the AG Group in all reasonable respects to
cause the amount of such costs, expenses and its attorneys’ fees to be minimized), settlements
and/or judgments (whether direct or related to joint and several liability) (the "Indemnification
Amounts") incurred as a result of, in connection with, or relating in any way to any (x) claims,
counterclaims, cross-claims or third-party claims raised or that could have been raised in the
Litigation, and (y) claims that are pending, have been brought, or that may in the future be
brought by or on behalf of any of TPR, the Sagi Genger 1993 Trust, the Orly Genger 1993 Trust
(other than those claims currently pending in the Orly Trust Action), D&K Limited Partnership,
D&K GP LLC, Sagi Genger, David Parnes or Dalia Genger, regardless of whether they were or
could have been raised in the Litigation or the Orly Trust Action, relating in any way, whether

directly or indirectly, to (A) the Shareholders Agreement entered into by Trans-Resources
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 168 of 262

shareholders and Trans-Resources on March 30, 2001, (B) the transfer of interests in TPR or the
purported transfer of shares of Trans-Resources by TPR in October 2004, (C) any activities or
developments relating to or conducted by Trans-Resources or any of its direct or indirect
subsidiaries that occurred prior to September 26, 2008, (D) the acquisition by the Trump Group
of all interests (record, beneficial or otherwise) of the so called “Arie Shares”, “Orly Trust
Shares” and the shares of Trans-Resources purportedly transferred by TPR in October 2004 to
the Sagi Genger 1993 Trust (the “Sagi Trust Shares”) (including, without limitation, the
negotiations for the ownership or acquisition of such shares), (E) the control of Trans-Resources
or any of its direct or indirect subsidiaries by the Trump Group through its acquisition of the
aforementioned shares, (F) records and documents (including but not limited to electronic files)
in the possession, custody or control of Trans-Resources or any of its direct or indirect
subsidiaries, (G) misrepresentations made or improper acts conducted prior to September 26,
2008 by any officer or director of Trans-Resources, (H) this Agreement, (I) the business or
operations of Trans-Resources or any of its direct or indirect subsidiaries conducted prior to
September 26, 2008 arising from or in any way related to the conduct of any member of the AG
Group, Avi Pelossof or William Dowd, or (J) the conduct of any other individual to the extent
Arie Genger is aware, or should have been aware, thereof. Notwithstanding the foregoing, the
indemnity provided for above shall not apply to any claims which may be brought subsequent to
the Effective Date (and which are entirely unrelated to any claim brought prior to such date) by
any of Sagi Genger, the Sagi Genger 1993 Trust or TPR and which arise solely out of actions
taken or not taken by members of the Trump Group which actions or inactions no member of the

AG Group was aware of or should have been aware of; provided, however, that such claim was
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 169 of 262

not encouraged or solicited by any member of the AG Group and no member thereof cooperates
in asserting, instituting or prosecuting such claim. Notwithstanding anything herein to the
contrary, the undertaking of William Wachtel hereunder shall not exceed under any circumstance
an amount greater than $5,000,000.

(b) The Trump Group may request payment or reimbursement of the
Indemnification Amounts at any time by providing a written statement or copy of an underlying
invoice or expense documentation to any member of the AG Group at the addresses set forth in
Paragraph 16 below, and the AG Group shall pay such indemnified expenses in full and in cash
within five (5) business days of the date such request is made. The supporting documentation
submitted with any payment or reimbursement request hereunder may be redacted as necessary
to preserve attorney-client privilege, attorney work product, or confidential information the
Trump Group may, in its reasonable determination, need to protect. The Trump Group will
provide the AG Group with reasonable notice prior to making any motion or taking any appeal
with respect to, or in, any past, present or future action or claim for which the Trump Group is
seeking indemnification, and such notice will be accompanied by a non-binding estimate of the
legal fees and costs associated with such motion or appeal. The Trump Group authorizes the AG
Group and their respective counsel to discuss directly with the Trump Group’s appointed counsel
the amount and scope of any invoice for which the Trump Group is seeking indemnification.
The AG Group in its sole discretion may settle any indemnified claim so long as there is no
monetary contribution to be paid by the Trump Group, and the Trump Group is released, in form

and substance reasonably satisfactory to it, from any liability relating to any such indemnified
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 170 of 262

claim. The Trump Group shall not enter into any settlement of any indemnified claim, or

discussions with respect thereto, without the express written consent of the AG Group.

(c) With respect to each Indemnification Amount, until such time as it
has been paid over to the Trump Group, the members of the AG Group shall remain jointly and
severally liable for such Indemnification Amount and, the Trump Group may at its option pursue
all legal remedies available to it and/or withhold an amount equal to such unreimbursed
Indemnification Amount from any payments by Trans-Resources to be made pursuant to the
Notes.

6. Releases.

(a) The AG Group Release. Effective on the Effective Date, each of
the members of the AG Group, for itself, himself or herself, and in all capacities, and on behalf
of its (and its respective affiliates' and direct and indirect subsidiaries’), his or her respective
agents, representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns, and any other persons or entities acting
in concert with any of them including, without limitation, any member of the Sagi Group which
he, she or it shall at any time directly or indirectly control or be deemed authorized to act on
behalf of (individually, an "AG Group Releasing Party" and collectively, the "AG Group
Releasing Parties"): (i) fully, finally, irrevocably and unconditionally waives, releases and
discharges each of the members of the Trump Group and its (and its respective past and present
affiliates’ and direct and indirect subsidiaries’), his or her respective past and present agents

10
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 171 of 262

(including Skadden, Arps, Slate, Meagher & Flom LLP in any capacity, including as Escrow
Agent for the Skadden Escrow or for any escrow in which it held, holds, or may hold, any
dividends or distributions from Trans-Resources), representatives, officers, directors, advisors,
employees, general partners, limited partners, shareholders, members, subsidiaries and affiliates,
and each of their respective predecessors, successors, heirs, executors, administrators and assigns
(collectively, the "Trump Group Released Parties"), from any and all claims, counterclaims,
demands, proceedings, actions, causes of action, orders, obligations, damages, debts, costs,
expenses and other liabilities whatsoever and however arising, whether known or unknown, past,
present or future, suspected or unsuspected, contingent or actual, both at law and in equity,
including without limitation, claims for fraud or fraud in the inducement (collectively, "Claims",
which such AG Group Releasing Party now has, has ever had or may hereafter claim to have
against any Trump Group Released Party or its, his or her assets, liabilities or operations from
the beginning of the world through the Effective Date (individually, an "AG Group Released
Claim" and collectively, the "AG Group Released Claims"); and (ii) agrees not to assert, institute
or prosecute, or encourage, solicit or cooperate with any other person or entity in asserting,
instituting or prosecuting, any proceeding against any of the Trump Group Released Parties in
any jurisdiction (domestic or foreign, including, without limitation, the State of Israel) with
respect to any AG Group Released Claim or any other Claim relating in any way, directly or
indirectly, to Trans-Resources or any of its direct or indirect subsidiaries, the ownership or
acquisition of Trans-Resources shares (including any dividends or distributions relating thereto
or any escrow in which such dividends or distributions may currently be or in the past have been

held), the Litigation, the Orly Trust Action, control of Trans-Resources or any of its direct or

11
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 172 of 262

indirect subsidiaries, the business or operations of Trans-Resources or any of its direct or indirect
subsidiaries, or arising out of this Agreement including, without limitation, the negotiation and
execution of this Agreement or the AG Group Releases provided hereunder; provided, however,
that this AG Group Release shall not apply to any Claims (x) seeking equitable relief to enforce
the terms of this Agreement or claims seeking payment of the Notes or any indemnification
payments required to be paid hereunder, (y) relating solely to events that transpired in their
entirety subsequent to the Effective Date and that could not, under any circumstances, have
possibly been pursued prior to the Effective Date whether or not then known, and (z) between
any of the AG Group Releasing Parties and TPR, and/or any other member of the Sagi Group.

If an AG Releasing Party brings an AG Group Released Claim or other Claim in
violation of the immediately preceding paragraph, the AG Group, jointly and severally, agrees to
indemnify the Trump Group for any and all settlements, judgments, costs and fees, including
legal fees and disbursements of counsel chosen by the Trump Group, incurred in working on,
preparing for or defending such claim ("AG Group Release Amounts"). With respect to each
AG Group Release Amount, until such time as such AG Group Release Amount has been paid
over to the Trump Group, the members of the AG Group shall remain jointly and severally liable
for such AG Group Release Amount, and the Trump Group may at its option pursue all legal
remedies available to it and/or withhold an amount equal to such unreimbursed AG Group
Release Amount from any payments to be made by Trans-Resources pursuant to the Notes. For
purposes of the removal of all doubt, it is the parties’ intention that no claims shall be brought or

pursued by any member of the AG Group against any member of the Trump Group for any

12
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 173 of 262

reason whatsoever (other than claims permitted under clause (x), (y) and (z) of the immediately
preceding paragraph).

(b) The Trump Group Release, Effective on the Effective Date, each
of the members of the Trump Group, for itself or himself, and in all capacities, and on behalf of
its (and its respective affiliates' and direct and indirect subsidiaries’), or his respective agents,
representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns, and any other persons or entities acting
in concert with any of them (individually, a "Trump Group Releasing Party" and collectively, the
"Trump Group Releasing Parties"): (i) fully, finally, irrevocably and unconditionally waives,
releases and discharges each of the members of the AG Group and its (and its respective past and
present affiliates' and direct and indirect subsidiaries’), his or her respective past and present
agents, representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns (collectively, the "AG Group Released
Parties"), from any and all claims, counterclaims, demands, proceedings, actions, causes of
action, orders, obligations, damages, debts, costs, expenses and other liabilities whatsoever and
however arising, whether known or unknown, past, present or future, suspected or unsuspected,
contingent or actual, both at law and in equity including, without limitation, claims for fraud or
fraud in inducement, ("Claims"), which such Trump Group Releasing Party now has, has ever
had or may hereafter claim to have against any AG Group Released Party or its, his or her assets,

liabilities or operations from the beginning of the world through the Effective Date (individually,

13
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 174 of 262

a"Trump Group Released Claim" and collectively, the "Trump Group Released Claims"); and (ii)
agrees not to assert, institute or prosecute, or encourage, solicit or cooperate with any other
person or entity in asserting, instituting or prosecuting, any proceeding against any member of

the AG Group Released Parties with respect to any Trump Group Released Claim or any other
Claim relating in any way, directly or indirectly, to Trans-Resources or any of its direct or
indirect subsidiaries, the ownership or acquisition of Trans-Resources shares, control of Trans-
Resources or any of its direct or indirect subsidiaries, the business or operations of Trans-

Resources or any of its direct or indirect subsidiaries, or the negotiation and execution of this

 

Agreement or the Trump Group Releases provided hereunder; provided, however, that this
Trump Group Release shall not apply to any Claims (x) seeking equitable relief to enforce the
terms of this Agreement or claims seeking payment of any indemnification payments required to
be paid hereunder, (y) relating solely to events that transpired in their entirety subsequent to the
Effective Date and that could not, under any circumstances, have possibly been pursued prior to
the Effective Date whether or not then known, and (z) between any of the Trump Group
Releasing Parties and Avi Pelossof, William Dowd (unless and until! the exchange of mutual
general releases between the Trump Group and William Dowd referred to above) and/or TPR.
Ifa Trump Group Releasing Party brings a Trump Group Released Claim or other Claim
in violation of the immediately preceding paragraph, the Trump Group, jointly and severally,
agrees to indemnify the AG Group for any and all settlements, judgments, costs and fees,
including legal fees and disbursements of counsel chosen by the AG Group, incurred in working
on, preparing for or defending such claim ("Trump Group Release Amounts"). With respect to

each Trump Group Release Amount, until such time as such Trump Group Release Amount has

14
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 175 of 262

been paid over to the AG Group, the members of the Trump Group shall remain jointly and
severally liable for such Trump Group Release Amount, and the AG Group may at its option
pursue all legal remedies available to it. For purposes of the removal of all doubt, it is the parties
intention that no claims shall be brought or pursued by any member of the Trump Group against
any member of the AG Group for any reason whatsoever (other than claims permitted under
clause (x), (y) and (z) of the immediately preceding paragraph).

7, Discovery Obligations. Effective on the Effective Date (defined
below), to the extent that a member of the AG Group or the Orly Genger 1993 Trust seeks
discovery or testimony from any member of the Trump Group, or if any member of the Trump
Group is subpoenaed by any party to an action in which any member of the AG Group or the
Orly Genger 1993 Trust is a party, each of the members of the AG Group, jointly and severally,
agrees that to the extent indemnities of the Trump Group provided for elsewhere in this
Agreement do not apply, they shall indemnify the Trump Group for any and all costs and fees,
including reasonable legal fees and disbursements of counsel to be chosen by the Trump Group
(it being understood that for the purposes of this Discovery Obligation indemnity only, the
indemnification for legal fees shall be limited to $750 per hour of legal services), incurred in
working on, preparing for or defending such claim, it being agreed that the Trump Group will
cooperate with the AG Group in all reasonable respects to cause the amount of such costs and
fees, including its attorneys’ fees and disbursements to be minimized ("Discovery Costs"). With
respect to each Discovery Cost, until such time as such Discovery Cost has been paid over to the
Trump Group, the members of the AG Group shall remain jointly and severally liable for such

Discovery Cost, and the Trump Group may at its option pursue all legal remedies available to it

15
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 176 of 262

and/or withhold an amount equal to such unreimbursed Discovery Cost from any payments to be
made by Trans-Resources pursuant to the Notes.

8. Cooperation.
(a) Each member of the AG Group shall take all actions necessary or desirable, as promptly
as practicable and as may be requested by the Trump Group from time to time including, without
limitation, testifying in the Orly Trust Action, to (i) effectuate the release of the AG Group
Released Claims and to prevent or preclude any other person or entity from asserting, instituting
or prosecuting, or encouraging, soliciting or cooperating with any other person or entity in
asserting, instituting or prosecuting, any proceeding or claims against any of the Trump Group
Released Parties with respect to any AG Group Released Claim or any other Claim relating in
any way, directly or indirectly, to Trans-Resources or any of its direct or indirect subsidiaries, the
ownership or acquisition of Trans-Resources shares, the control of Trans-Resources or any of its
direct or indirect subsidiaries, records and documents (including but not limited to electronic
files) in the possession, custody or control of Trans-Resources or any of its direct or indirect
subsidiaries or the business or operations of Trans-Resources or any of its direct or indirect
subsidiaries brought by any party without regard to whether such party is a signatory hereto and
(ii) cause the Orly Genger 1993 Trust to release any and all claims against the Trump Group
Released Parties, including, without limitation, any claims pending in the Orly Trust Action.

(b) | Asacondition to any settlement that any member of the AG Group shall enter
into with any member of the Sagi Group, the AG Group parties to such settlement shal] cause
each Sagi Group party to such settlement to (i) dismiss with prejudice all pending claims, cross-

claims and counter claims against any of the Trump Group Released Parties (as defined below)

16
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 177 of 262

and to provide the Sagi Group Release, and (ii) if the Orly Genger 1993 Trust is a party to such
settlement, cause it to agree in writing to become an AG Group member for purposes of
providing the indemnity contained in Paragraph 5. Likewise, as a condition to any agreement by
the AG Group to a replacement trustee for the Orly Genger 1993 Trust, the AG Group shall use
its best efforts to cause such trustee to agree in writing on behalf of the Orly Genger 1993 Trust
that it shall be a member of the AG Group for purposes of providing the indemnity contained in
Paragraph 5.

(c) Each member of the AG Group covenants that for so long as the indemnity
contained in Paragraph 5 remains in effect, he, she or it shall not contribute or deposit any
amounts, or permit to be contributed or deposited any amounts (including, without limitation,
any payments made under Paragraphs 2 and 3), to or with the Orly Genger 1993 Trust or to any
other trust or entity that any of them directly or indirectly controls or is or was established at
their direction, or that is or was established or exists for any of their direct or indirect benefit,
unless such trust or entity has agreed in writing to being a member of the AG Group for purposes
of providing the indemnity contained in Paragraph 5. The foregoing shall not restrict members
of the AG Group from investing in or with such entities provided that that such investment may
be liquidated, without restriction, by such member of the AG Group from time to time as may be
necessary to comply with the terms of the indemnity contained in Paragraph 5.

(d) | The AG Group covenants that, subject to any confidentiality orders of any court
_ of other restrictions imposed by law (i) with respect to any court filing made or received by it
concerning the Orly Genger 1993 Trust, it shall contemporaneously provide a copy thereof to the

Trump Group, and (ii) contemporaneously with its becoming aware of any changes or

17
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 178 of 262

contemplated material changes to the Orly Genger 1993 Trust including, without limitation, the
resignation of its trustee and/or the appointment of a replacement trustee, it shall provide written

notice thereof to the Trump Group.

9. Confidentiality. The Parties and their counsel shall not disclose the
terms of this Agreement, except if, upon written advice of counsel, it is required to do so by law.
Notwithstanding the foregoing, disclosure may be made by the Parties: (i) to their respective
accountants, financial advisors or attorneys (collectively, “Advisors”) as required to obtain tax or
legal advice, it being agreed that each Party shall apprise its Advisors of the obligation to
maintain such confidentiality and that each Party shall be accountable for any breach of this
provision by its respective Advisors, and (ii) notwithstanding anything to the contrary in this
Agreement, the Parties may disclose the terms of this Agreement if necessary in any action to
enforce this Agreement or as may be required to respond to a valid subpoena, court order or
other legal process. Each Party agrees that he, she or it will promptly give notice of any attempt
to compel disclosure of the terms of this Agreement to each of the other Parties, at least five (5)

days before compliance is required.

10. Third Party Beneficiaries. This Agreement shall have no third party
beneficiaries except for those persons and entities that are not Parties hereto but are covered by
the releases set forth in Paragraph 6 above, who may enforce those releases.

11. Binding Effect
This Agreement shall be binding upon and inure to the benefit of each of the Parties hereto and
(where applicable) their respective current and former agents, representatives, officers, directors,

advisors, employees, general partners, limited partners, shareholders, members, subsidiaries and
18
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 179 of 262

affiliates, and each of their respective predecessors, successors, heirs, executors, administrators
and assigns.
12. Representations and Warranties.

(a) Each Party represents that it, he or she is authorized to enter into
this Agreement and to grant the rights granted by it, him or her in this Agreement. Each Party
further represents that, to the extent any non-party consents are required for the performance of
any of its, his or her obligations under this Agreement (including, without limitation, with any
entity controlled by any Party, including any of its partners or equity holders), it, he or she has
obtained such consents.

(b) Each Party has the benefit of the advice of counsel! chosen and
employed by it, him or her concerning this Agreement.

(c) Each Party is the sole owner and holder of the Claims it is releasing
under this Agreement, and represents that none of the Claims released herein have been assigned,
pledged, encumbered, or otherwise transferred in whole or in part, to any other person or entity.

(d) Each member of the AG Group represents that he, she or it is
knowledgeable, sophisticated and experienced in business, financial and other matters relevant to
his, her or its entry into this Agreement and the transactions contemplated hereby, and has
engaged advisors, experienced in the matters contemplated by this Agreement. Each member of
the AG Group has undertaken such investigation and has been provided with and has evaluated
such documents and information as he, she or it has deemed necessary to enable him, her or it to
make an informed decision with respect to the execution, delivery and performance of this

Agreement and the transactions contemplated hereby. Each member of the AG Group is

19
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 180 of 262

consummating the transactions contemplated hereby without reliance upon any express or
implied representations or warranties of any nature, whether in writing, orally or otherwise, made
by or on behalf of or imputed to any of the Trump Group Released Parties, except as expressly
set forth in this Agreement, and no member of the AG Group shall make any Claim with respect
thereto. Each member of the AG Group acknowledges that he, she or it is taking full
responsibility for making his, her or its own evaluation of the adequacy and accuracy of all
documents or information that may have been furnished to him, her or it, and that no member of
the AG Group shall have any Claim against any of the Trump Group Released Parties with
respect thereto, including for Claims relating to the accuracy or completeness of the information
that may have been furnished to him her or it. Each member of the AG Group acknowledges and
understands that each member of the Trump Group Released Parties expressly disclaims any and
all liability that may be based on any of the documents and information that may have been
furnished to any member of the AG Group and all liability based on such documents or
information or errors therein or omissions therefrom. Accordingly, each member of the AG
Group acknowledges that none of the Trump Group Released Parties has made any
representation or warranty with respect to (i) any historical information, financial or otherwise,
including without limitation results of operations (or any component thereof), cash flows, or
financial condition (or any component thereof), of Trans-Resources and/or any of its subsidiaries,
(ii) any valuations or projections or estimates of future revenues, future results of operations (or
any component thereof), future cash flows or future financial condition (or any component
thereof) of Trans-Resources and/or any of its subsidiaries or the future business and operations of

Trans-Resources and/or any of its subsidiaries, (iii) any Claims any member of the AG Group

20
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 181 of 262

may have against any of the Trump Group Released Parties or (iv) any other information or
documents that may have been made available to any member of the AG Group or their
respective counsel, accountants or advisors with respect to any of the Trump Group Released
Parties any of their respective businesses, assets, liabilities or operations, except as expressly set
forth in this Agreement. In addition to the foregoing, each member of the AG Group
acknowledges that his, her or its entry into this Agreement and the transactions contemplated
hereby is based solely on his, her or its respective assessment and valuation of all Claims that he,
she or it may have against any of the Trump Group Released Parties and the likelihood of
success of such Claims in a court of competent jurisdiction. Each member of the AG Group
acknowledges that the consideration to be received by the AG Group pursuant to this Agreement
constitutes full and fair consideration for the release of all Claims contemplated hereunder.

(e) | Each member of the Trump Group represents that he, she or it is knowledgeable,
sophisticated and experienced in business, financial and other matters relevant to his, her or its |
entry into this Agreement and the transactions contemplated hereby, and has engaged advisors,
experienced in the matters contemplated by this Agreement. Each member of the Trump Group
has undertaken such investigation and has been provided with and has evaluated such documents
and information as he, she or it has deemed necessary to enable him, her or it to make an
informed decision with respect to the execution, delivery and performance of this Agreement and
the transactions contemplated hereby. Each member of the Trump Group is consummating the
transactions contemplated hereby without reliance upon any express or implied representations
or warranties of any nature, whether in writing, orally or otherwise, made by or on behalf of or

imputed to any of the AG Group Released Parties, except as expressly set forth in this

21
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 182 of 262

Agreement, and no member of the Trump Group shall make any Claim with respect

thereto. Each member of the Trump Group acknowledges that he, she or it is taking full
responsibility for making his, her or its own evaluation of the adequacy and accuracy of all
information that may have been furnished to him, her or it, and that no member of the Trump
Group shall have any Claim against any of the AG Group Released Parties with respect thereto,
including for Claims relating to the accuracy or completeness of the information that may have
been furnished to him her or it. Each member of the Trump Group acknowledges and
understands that each member of the AG Group Released Parties expressly disclaims any and all
liability that may be based on any of the documents and information that may have been
furnished to any member of the Trump Group and all liability based on such documents or
information or errors therein or omissions therefrom. Accordingly, each member of the Trump
Group acknowledges that none of the AG Group Released Parties has made any representation or
warranty with respect to (i) any historical information, financial or otherwise, including without
limitation results of operations (or any component thereof), cash flows, or financial condition (or
any component thereof), of Trans-Resources and/or any of its subsidiaries, (ii) any valuations or
projections or estimates of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component thereof) of Trans-
Resources and/or any of its subsidiaries or the future business and operations of Trans-Resources
and/or any of its subsidiaries, (iii) any claims any member of the Trump Group may have against
any of the AG Group Released Parties or (iv) any other information or documents that may have
been made available to any member of the Trump Group or their respective counsel, accountants

or advisors with respect to any of the AG Group Released Parties any of their respective

22
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 183 of 262

businesses, assets, liabilities or operations, except as expressly set forth in this Agreement. In
addition to the foregoing, each member of the Trump Group acknowledges that his, her or its
entry into this Agreement and the transactions contemplated hereby is based solely on his, her or
its respective assessment and valuation of all Claims that he, she or it may have against any of
the AG Group Released Parties and the likelihood of success of such Claims in a court of
competent jurisdiction. Each member of the Trump Group acknowledges that the consideration
to be received by the Trump Group pursuant to this Agreement constitutes full and fair
consideration for the release of all claims contemplated hereunder.

13. Attorneys’ Fees. The Parties agree to be responsible for their own attomeys' fees and
costs incurred in connection with this Agreement and negotiations related to and preparation of
this Agreement and not to seek from each other reimbursement of any such costs, expenses or
attorneys’ fees.

14. Governing Law.

This Agreement, and all disputes arising under this Agreement or related thereto, shall be
governed by, construed and interpreted in accordance with the laws of the State of Delaware,
applicable to instruments made, delivered and performed entirely in such state, without regard to
the choice of law provisions thereof.

15. Arbitration. UNLESS THIS AGREEMENT SPECIFICALLY PROVIDES FOR
ANOTHER TYPE OF DISPUTE RESOLUTION WITH RESPECT TO A PARTICULAR
KIND OF DISPUTE, ANY AND ALL CONTROVERSIES AND CLAIMS ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR

VALIDITY THEREOF, SHALL BE EXCLUSIVELY SETTLED BY FINAL AND BINDING

23
Case 1:19-cv-09365-AKH Document 1-2 . Filed 10/09/19 Page 184 of 262

ARBITRATION IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS
SECTION.

(a) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) then in effect (the “Rules”),
except as set forth herein. Any member of the Trump Group on behalf of the Trump Group, on
the one hand, and any member of the AG Group on behalf of the AG Group, on the other hand,
may demand arbitration by giving the other written notice to such effect in accordance with the

Rules.

(b) — The arbitration will be held before one neutral arbitrator. Within thirty (30)
days after the other Party’s receipt of the demand for arbitration, the Party seeking arbitration
will invite the other Party to join it in approaching the following list of individuals about serving
as arbitrator and will approach such individuals with such other Party (if its invitation is.accepted)
or without such other Party (if its invitation is rejected or not responded to within five (5)
business days): The Honorable William B. Chandler III, David A. Jenkins, Esq., Stephen E.
Jenkins, Esq., Robert J. Katzenstein, Esq., and Andre G. Bouchard, Esa, If only one such
individual is available and willing, he shall serve as the arbitrator. If more than one such
individual is available and willing, the Parties will mutually determine which of those so
available and willing will serve as the arbitrator. If the Parties are unable to agree, the arbitrator
will be selected by the AAA from the foregoing list in accordance with the listing, striking and
ranking procedure in the Rules, with each Party being given a limited number of strikes, except
for cause. If none of the foregoing individuals is available, the arbitrator will be selected by the
AAA in accordance with the listing, striking and ranking procedure in the Rules, with each Party

24
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 185 of 262

being given a limited number of strikes, except for cause. Any arbitrator appointed by the AAA
shall be a retired judge that presided over a state or federal court located in Delaware or a
practicing attorney licensed in Delaware with no less than fifteen years of experience with large
commercial cases. Any such arbitration proceedings shall be and remain confidential. The place

of arbitration shall be in Manhattan, New York or elsewhere if otherwise agreed to.

(c) Discovery will be limited to the request for and production of documents,
directly related to the issues in dispute, limited depositions of limited duration, and
interrogatories. Interrogatories will be allowed only as follows: a Party may request the other
Party to identify by name, last known address and telephone number (i) all persons having
knowledge of facts relevant to the dispute and a brief description of that person’s knowledge, and
(ii) any experts who may be called as an expert witness, the subject matter about which the
expert is expected to testify, the mental impressions and opinions held by the expert and the facts
known by the expert. All issues concerning discovery upon which the parties cannot agree will

be submitted to the arbitrator for determination.

(d) Each of the Parties agrees that it will use commercially reasonable efforts
to join (and will allow the other party to join) any third party that the Parties have agreed is
indispensable to the arbitration. If any such third party does not agree to be joined, the

arbitration will proceed nonetheless.

(e) The arbitrators are not empowered to award damages not permitted by the
terms of this Agreement and if so permitted, then not in excess of compensatory damages, except

with respect to indemnification obligations for punitive damages as provided hereunder, and

25
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 186 of 262

each Party irrevocably waives the right to recover punitive, exemplary or multiple damages with
respect to any dispute other than with respect to indemnification obligations for such punitive
damages as provided hereunder. The decision of, and award rendered by, the arbitrator will be
final and binding on the Parties, will be in writing and will include the findings of fact and

conclusions of law upon which it is based, if any.

(f) The Parties specifically acknowledge that this Agreement evidences a transaction
involving, affecting, affected by, and a part of, interstate commerce and that this agreement to
arbitrate is governed by and enforceable under the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.

(g) Except to the extent that any of the indemnification provisions contained herein
shall be applicable (i) the Parties shall each be responsible for their own costs and expenses
(including legal fees and disbursements) incurred in any arbitration, and (ii) the AG Group on the
one hand and the Trump Group on the other shall each be responsible for 50% of the fees and
disbursements of the arbitrator and of any costs and expenses payable to the AAA.

(h) With respect to the enforcement, modification or vacating of any arbitration
award (it being reconfirmed hereby that the arbitration award shall itself be final and binding on
the Parties), the Parties submit to the exclusive jurisdiction of one or the other of (i) the United
Stated District Court of the Southern District of New York sitting in the Borough of Manhattan
in the City of New York and (ii) the Commercial Division of the New York State Supreme Court
sitting in the Borough of Manhattan in the City of New York.

16. Notice. If any Party is required to give notice to any other Party under this Agreement,
such notice shal! be in writing and shall be deemed to have been duly given upon receipt of hand
delivery, one business day following its being sent to the recipient via Federal Express or another

26

716412-WILSROIA - MSW
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 187 of 262

nationally recognized over-night courier, or by e-mail with confirmation of receipt to the

following individuals or to such other address or person as such Parties may from time to time

specify by written notice given in the manner provided above:

If to the Trump Group:

With Copy to:

Mark S. Hirsch, Esq.

The Trump Group

41 Madison Avenue, Suite 4101
New York, NY 10010

Phone: (212) 838-1000

E-mail: mhirsch@trumpgroup.com

Thomas J. Allingham II, Esq.

Anthony W. Clark, Esq.

Douglas D. Herrmann, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square

P.O. Box 636

Wilmington, DE 19899

Phone: (302) 651-3000

E-mail: thomas.allingham@skadden.com

27
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 188 of 262

If to Arie Genger:

With Copy to:

If to Orly Genger:

With Copy to:

E-mail: anthony.clark@skadden.com

E-mail: douglas.herrmann@skadden.com

Arie Genger
104 West 40" Street, 19" Floor
New York, NY 10018

E-mail: wachtel@wmllp.com

Stephen P. Lamb, Esq.
Paul Weiss
500 Delaware Avenue, Suite 200

Wilmington, DE 19889

Orly Genger
104 West 40" Street, 19" Floor

New York, NY 10018

E-mail: wachtel@wmllp.com

28
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 189 of 262

William Wachtel

Wachtel Masyr & Missry LLP
885 second ave.

New York, NY 10017

If to Arnold Broser_or David Broser:

David Broser
104 West 40th, 19" FloorNew York, NY 10018

E-mail: wachtel@wmll.com

With Copy to:

William Wachtel
Wachtel Masyr & Missry LLP

885 second ave.
New York, NY 10017

29
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 190 of 262

17. Entire Agreement. This Agreement contains the entire agreement between the Parties
concerning the subject matter hereof. Neither this Agreement nor any of its terms or provisions
shall be binding on any Party until all the Parties hereto have signed. The Parties agree that all
drafts of this Agreement are strictly confidential and shall supplement and complement any
protection, which may attach to the exchange of confidential information in settlement
discussions, whether by common law or statute including, but not limited to, Federal Rule of
Evidence 408 and comparable state laws. Any and all prior discussions and agreements between
the Parties concerning the subject matter of this Agreement are merged into this Agreement

when signed. This Agreement may not be modified or amended, nor any of its provisions
waived, except by an instrument in writing signed by all Parties. No Party has made any
warranty or representation to the other Parties that is not set forth expressly herein. In entering
into this Agreement, no Party has relied on any statement or representation made by or on behalf
of any other Party, by or on behalf of any affiliate of such other Party, or by counsel for such
other Party that is not set forth expressly in this Agreement.

18. No Drafting Presumption. This Agreement shal! be interpreted or construed without
any presumption that the provisions hereof should be strictly construed against the drafter, it
being agreed that the Parties and their respective counsel and other agents have fully and equally
participated in the preparation, negotiation, review and approval of all provisions of this
Agreement.

19. No Admissions. The Parties have executed this Agreement for the sole purpose of
settling and disposing of all Claims between them, and it is expressly understood and agreed that

no Party hereto admits any wrongdoing on its, his or her part by executing this Agreement.

30
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 191 of 262

20. Binding Effect. It is the intention of the parties to extinguish all AG Group Released:
Claims and all Trump Group Released Claims and, consistent with such intention, each of the
Parties hereby waives any and all rights, to the extent permitted by law, to assert that the Release
provided by it in Paragraph 6 hereunder is unenforceable as to any claim whatsoever and for any
reason including, without limitation, any and all rights under section 1542 of the California Civil
Code, if applicable, or any other applicable similar law or principle of common law, which may
have the effect of limiting the Releases herein. Section 1542 of the California Civil Code
provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS

OR HER SETTLEMENT WITH THE DEBTOR.

21. | Headings. The section headings contained in this Agreement are for reference purposes
only and shall not in any way effect or control the meaning or interpretation of this Agreement.
22, Execution in Counterparts and by PDF e-mail. This Agreement may be executed in
multiple counterparts and by fax or PDF e-mail, each of which, when so executed and delivered,
shall be an original, but such counterparts shall together constitute one and the same instrument
and agreement.

23. Effective Date. This Agreement shall be effective immediately upon execution and

delivery by all Parties hereto (the "Effective Date").

31
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 192 of 262

IN WITNESS WHEREOEF, the Parties have caused this Agreement to be duly

executed as follows:

 

 

 

 

TR Investors, LLC Arie Genger

NL” a
Print: Date: @ Iics| (4
Title:
Date:

 

Glenclova Investment Co.

Orly Genger (in her individual capacity and
in her capacity as beneficiary of the

Orly Genger 1993 Trust)

 

Print:

 

Title:

 

Date:

 

O Cena

a

Date: 6/is is

U

32
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 193 of 262

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly

executed as follows:

TR Investors, LLC Arie Genger

 

By: a
Print MAA JS, Hirsreor Date:

 

 

Title: Eieew hye V P/ General Couracl)

Date: To ne IG, 2013

 

Glenclova Investment Co. Orly Genger (in her individual capacity and

in her capacity as beneficiary of the

By: fat Mok. Orly Genger 1993 Trust)

Print: Mark J. jhescy

 

Title: Exeewhve VEL Gem Counsel

Date:

 

Date: Jung fe, 2013

32
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 194 of 262

 

 

 

 

 

New TR Equity I, LLC Arnold Broser

By: Li hartd Es CO
Print: Date: (a We Lis

Title:

Date:

New TR Equity II, LLC David Broser

Print: Date: é/) b Ji 3

 

 

Title:

 

Date:

 

33
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 195 of 262

 

New TR Equity I, LLC Arnold Broser
By: Tew Mat.

AV
Print: Mani Sf, Hrarel Date:

 

 

Title: Execuhue VP Lorergwre | Guuel

Date: unt le, 201%

New TR Equity II, LLC David Broser
By: —rffu brad

Print: Mare J. Herel Date:

Title: Evcahe VP / Gene rel Coursel

Date: Jy /ts F 013

 

33
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 196 of 262

Trans-Resources, LLC

By. Zak back

Print: Janie S.A tavedf
Title: Executive VP/ bens ral Couced

Date: Jum _/6, 2013

34
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 197 of 262

Jules Trump
C7
Date: al \lo | AO(S

Eddie Trump

 

Date:

 

Mark Hirsch

 

Date:

 

35
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 198 of 262

Jules Trump

 

Date:

 

Eddie Trump

fa

<n

 

—[ r ;
Date: . June [Ww oof 4

 

Mark Hirsch

 

Date:

 

35
Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 199 of 262

Jules Trump

 

Date:

 

Eddie Trump

 

Date:

 

Mark Hirsch
a
¢ -

Date: J Une lé, 20/5

35
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 200 of 262

EXHiaIT A
ee 6/16/13

Draft - Confidential
[FORM OF SUBORDINATED NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED
WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF
APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS

THEREFROM.
TRANS-RESOURCES
SUBORDINATED NOTE
$7,500,000.00 June__, 2013

FOR VALUE RECEIVED, Trans-Resources, LLC a Delaware entity (the successor to
Trans-Resources, Inc. and referred to herein as the “Maker”), hereby promises to pay to the order
of [ } (the “Payee”), the principal sum of Seven Million, Five-Hundred
Thousand Dollars ($7,500,000.00) pursuant to the terms and conditions of and at the times
provided in the Settlement Agreement (as defined below).

1. Notes. This Subordinated Note (this “Note’) is issued pursuant to, and is subject
to the terms and conditions of, the Settlement Agreement and Release, dated as of June __, 2013
by and among the AG Group and the Trump Group, as amended, restated, supplemented or
otherwise modified from time to time (the “Settlement Agreement”). Terms used herein and not
otherwise defined herein shall have the respective meanings ascribed thereto in the Settlement
Agreement.

2. No Interest. This Note will not accrue interest, pursuant to the terms of the
Settlement Agreement.

3. Maturity. Subject to the terms and conditions of the Settlement Agreement and
this Paragraph 3, this Note shall mature and be redeemed or satisfied in full by the Maker in one
installment, which shall be paid by the Maker no later than the _ anniversary of the Effective
Date (the "Maturity Date"). Notwithstanding the foregoing, the Maturity Date shall
automatically be extended until the earlier (the “Extended Maturity Date”) of (i) such time as all
pending claims, cross-claims and counter-claims brought by any of TPR, Sagi Genger, the Sagi
Genger 1993 Trust, the Orly Genger 1993 Trust (other than the Orly Trust Action), D&K
Limited Partnership, D&K GP LLC, Rochelle Fang, and/or David Parnes (collectively, the “Sagi_
Group”) against any member of the Trump Group have been dismissed with prejudice and the
statute of limitations shall have run with respect to any other potential claims of the Sagi Group
that might be the subject of the indemnification obligations provided for by Paragraph 5 of the
Settlement Agreement and (ii) such time as each member of the Sagi Group shall have provided
the Trump Group with a release of the Trump Group Released Parties and covenant not to sue in
form and substance that is the same as the AG Group Release and covenant not to sue contained
in Paragraph 6(a) of the Settlement Agreement. Subject to the foregoing, this Note shall become
immediately due and payable upon the occurrence of any transaction or series of transactions
which shall result in the Trump Group owning or controlling neither (i) a majority of the voting
stock of Trans-Resources or its successors or each of its two principal subsidiaries, Haifa
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 201 of 262

Chemicals, Ltd. and Na-Churs Plant Food Company or their successors, nor (ii) directly or
indirectly, a majority of the assets currently owned by Trans-Resources and its subsidiaries;
provided, however, that in such event, at the request of the Trump Group, the amounts then
payable on this Note shall be placed in escrow until the Maturity Date or until the Extended
Maturity Date (if applicable) under the provisions of an escrow agreement on reasonable terms to
be negotiated at such time in good faith between the Maker, the Payee and an escrow agent
selected by mutual consent of the Maker and the Payee (such consent, not to be unreasonably
withheld, conditioned or delayed), which shall provide for the release of funds from such escrow
to the Maker in satisfaction of any and all Indemnification Amounts, AG Group Release
Amounts and Discovery Costs owing to Maker, if any, and payment to the Payee of any amounts
remaining in escrow after payment to Maker of all Indemnification Amounts, AG Group Release
Amounts and Discovery Costs, if any, upon the Maturity Date hereunder or the Extended
Maturity Date (if applicable).

 

4. Optional Prepayments. The Maker may voluntarily prepay this Note prior to the
Maturity Date, in whole or in part, at any time, without premium or penalty.

5. Adjustment. In accordance with the terms of the Settlement Agreement, in the
event that at any time Indemnification Amounts, Discovery Costs, AG Group Release Amounts,
or other amounts due and payable by the AG Group to the Trump Group pursuant to the
Settlement Agreement (the "Costs") have not been paid to the Trump Group in accordance with
the terms of the Settlement Agreement, the Maker may, upon written notice to the Payee, set off
and apply as a credit against the amount due under this Note any and all due, unpaid and
outstanding Costs. The rights and remedies described herein are in addition to any other rights
and remedies the Parties may have under the Settlement Agreement or other applicable law.

6. Subordination. Pursuant to the terms of the Settlement Agreement, this Note is
unsecured and shall be fully subordinated to any obligation of Trans-Resources, including, but
not limited to, outstanding credit facilities, bonds, loans, tax obligations and payables.

7, Enforcement. The Maker hereby agrees to pay on demand all reasonable costs
and expenses, including without limitation attorneys’ fees and costs of collection, incurred or
paid by the Payee in enforcing this Note in accordance with the Settlement Agreement.

8. Amendments. No failure or delay on the part of the Maker or the Payee in
exercising any tight, power, privilege or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or remedy. This Note
may not be amended and the provisions hereof may not be waived, except in accordance with the
terms of the Settlement Agreement.

9. Lost Notes, etc. If this Note is mutilated, destroyed, lost or stolen, upon receipt of
evidence satisfactory to the Maker of such loss, theft, destruction or mutilation of this Note and,
if requested in the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to the Maker, or, in the case of any such mutilation, upon
surrender and cancellation of this Note, the Maker shall issue a new Note of like tenor and
amount, in lieu of this Note.

 

-2-

Error! Unknown document property name.
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 202 of 262

10. ASSIGNMENT. THIS NOTE, INCLUDING THE RESPECTIVE RIGHTS
AND OBLIGATIONS OF THE MAKER AND THE PA YEE PURSUANT THIS NOTE, MAY
NOT BE ASSIGNED, TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF BY
EITHER THE MAKER OR THE PAYEE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER WHICH CONSENT MAY BE WITHHELD IN SUCH PARTY’S SOLE
DISCRETION.

Il. Binding Effect. The provisions of this Note shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns permitted hereby.

[signature page follows}

Error! Unknown document property name.
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 203 of 262

IN WITNESS WHEREOF, the Maker has caused this Subordinated Note to be duly
executed under seal on the date set forth above by a duly authorized representative of the Maker.

TRANS-RESOURCES, LLC

By:

 

Name:
Title:
 

 

Document 1-2 Filed 10/09/19 Page 204 of 262
1:14-cv-05683-KBF Document 94 Filed 01/Qiébo——2

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#
DATE FILED: D: JAN 0 5 Deals

bk
Wis
°
Oo
$
2
©
en)
O
o
pe
RT

       
 

   
 
   

 
 
  

    
  

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

sree teen sacneercensenannanernnnnecnancnnnnncereneensecesnccrsnseensons X nT seen
SAGI GENGER, :
Plaintiff,
-v- 14-cv-5683 (KBF)
ORLY GENGER, : OPINION & ORDER
Defendant. .
sesncesetnseceettnsssssnnsenaessseineensnneseesneteenneseee x

KATHERINE B. FORREST, District Judge:

As Tolstoy famously wrote, “Happy families are all alike; every unhappy
family is unhappy in its own way.” Leo Tolstoy, Anna Karenina 1 (Constance
Garnett trans., 1978). In the case of the wealthy Genger family, that unhappiness
has taken the form of a seemingly never-ending series of lawsuits stemming from
the divorce of Arie Genger and Dalia Genger, the family patriarch and matriarch,
respectively. Together, Arie, Dalia, their son Sagi, and their daughter Orly! have
employed a small army of lawyers to fight over the pieces of the family pie and, it
seems, to make each other’s lives as miserable as possible.

This latest installment in the Genger family’s litigation saga concerns a
straightforward contract dispute between Sagi and Orly. Sagi alleges that he and
Orly entered into a tri-party agreement with Dalia, under which Sagi and Orly

would receive shares of stock in exchange for providing Dalia with financial support

 

' For the sake of clarity, in this Opinion the Court will refer to the members of the Genger family by
their given names,

 

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 205 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 2 of 25

derived from the economic value obtained from that stock. Sagi contends that Orly
has breached the agreement, and now seeks damages from her. Orly, for her part,
denies the agreement's validity and enforceability, primarily because she claims she
never actually received the promised shares of stock, which means that the
agreement is not supported by consideration. But, as it turns out, Orly has
effectively monetized an interest in the very shares she claims not to have received
to the tune of $32.3 million.

Orly contends that this case is “an attempt to push the camel’s nose under
the tent flaps,” and that Sagi and Dalia “hope to create a pipeline allowing them to
siphon money from Orly for the rest of her life.” (ECF No. 92 at 1.) The Court sees
things differently: this case is a simple breach of contract action. Nothing more,
nothing less.

Because there is no triable issue as to whether there was a valid and
enforceable agreement supported by consideration, and for the reasons that follow,
the Court GRANTS Sagi’s motion for summary judgment, DENIES Orly’s motion
for summary judgment, and DENIES AS MOOT Orly’s motion to disqualify and all

pending motions in limine.

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 206 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 3 of 25

I. BACKGROUND
A. Factual Background?

The Genger family consists of father Arie, mother Dalia, son Sagi, and
daughter Orly. (DSOF { 5.) Sagi is currently the President and CEO of TPR
Investment Associates, Inc. (“TPR”). (DSOF 4 4.) In 2004, Arie and Dalia
divorced.3 (DSOF {/ 5; PRSOF 5.) As part of the divorce, Dalia agreed to convey
her marital rights to 794.40 shares of TRI to trusts benefiting Sagi and Orly (the
“Sagi Trust” and the “Orly Trust,”4 respectively) in exchange for a commitment by
Sagi and Orly to financially support her. This arrangement was effectuated via
three documents.

First, Dalia and Arie signed a stipulation of settlement finalizing the terms of

their divorce settlement (the “2004 Divorce Stipulation”), which was fully executed

 

? The following facts are taken from the Local Rule 56.1 statements submitted by the parties in
connection with this motion for summary judgment and their supporting materials (ECF No. 34
(“PSOF”), 37 (DSOF”’), 51 (“DRSOF’), 52 (“DCMUF’), 55 (“PRSOF”)), the factual materials
submitted with the parties’ letters dated November 25, 2014 (ECF Nos. 84-85), and public records of
the parties’ prior judicial proceedings. The Court cites to the parties’ factual submissions only when
they support a factual proposition, cite relevant material, and are not contradicted in pertinent part
by a counter-statement supported by citation to evidence that would be admissible. See Local Civil
Rule 56.1(d); Chimarev v. TD Waterhouse Investor Servs., Inc., 280 F, Supp. 2d 208, 223 (S.D.N.Y.
2003) (material facts set forth in a Rule 56.1 statement “are uncontested and may be accepted as
true” where a Rule 56.1 counter-statement was “deficient” because it consisted solely of “blanket
denials” and was “not supported by citation to any evidence”), aff'd, 99 Fed. App'x 259 (2d Cir. 2004).
The Court recites only those facts relevant to the claims and defenses currently at issue, but also
includes some factual allegations that are not material to the claims asserted but that are important
to understanding the context for this case. Some of defendant’s responses fail to directly address
straightforward factual allegations, and these failures are considered admissions as a matter of law.

See Local Civi] Rule 56.1(c); Gubitosi v. Kapica, 154 F.3d 30, 31 n.1 (2d Cir. 1998); NAS Elecs., Inc. v.
Transtech Elecs. PTE Ltd., 262 F.Supp.2d 134, 139 (S.D.N.Y. 2003).

3 The divorce was finalized by a 2005 judgment. (PRSOF 5.)

‘ The trusts are officially named the “Sagi Genger 1993 Trust” and the “Orly Genger 1993 Trust.”
(DSOF § 26.)

 

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 207 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 4 of 25

on October 30, 2004.5 (PSOF ¥ 1; DSOF 7.) In the 2004 Divorce Stipulation,
Dalia promised to convey equal interests in a total of 794.40 shares of TRI to the
Orly Trust and the Sagi Trust. (PSOF 4 1; DSOF § 27.) The 2004 Divorce
Stipulation contains an “entire understanding” clause, which is subject to a carve-
out for other agreements expressly incorporated by reference and those “entered
into concurrently herewith.” (DSOF § 24.)

The second was a letter signed by Sagi and Dalia dated October 30, 2004 (the
“2004 Promise”). (PSOF 4 3; DRSOF § 51.) In the 2004 Promise, Sagi agreed to
pay Dalia up to an amount equal to all dividends, distributions, proceeds or other
payments attributable to the TRI shares, upon Dalia’s demand. (PSOF {| 3.) The
2004 Promise also states that the agreement is made “in consideration of’ the
following: “Orly and [Sagi] are benefiting by the receipt of a total of 794.40 shares of
[TRI], or beneficials interests in those shares, by trusts for [their] benefit.” (DSOF
{| 52.) The parties dispute whether the 2004 Promise was intended to be integrated
with the 2004 Divorce Stipulation. (Gee DRSOF q 3.)

At the time the 2004 Promise was signed, Orly was vacationing in Fiji, and

thus could not contemporaneously sign the 2004 Promise. (PSOF { 4.) However,

 

5 The 2004 Divorce Stipulation states that it is “made as of October 26, 2004.” (DSOF 7.)

6 Beneficial] ownership is “[a] corporate shareholder's power to buy or sell the shares, though the
shareholder is not registered on the corporation's books as the owner.” Ownership, Black’s Law
Dictionary (9th ed. 2009); see also Cartica Mgmt. v. CorpBanca, S.A., No. 14—CV-2258 PKC, 2014
WL 4804491, at *15 (S.D.N.Y. Sept. 25, 2014) (explaining the definition of beneficial ownership
under federal securities law). Record ownership is determined based on who is “listed in the issuer's
books as the owner of stock on the record date.” Stockholder of Record, Black’s Law Dictionary (9th
ed. 2009).

 

 

 
 

Case 1:19-cv-09365-AKH_ Document 1-2 Filed 10/09/19 Page 208 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 5 of 25

before Sagi signed the 2004 Promise, Orly verbally agreed to indemnify Sagi for
50% of the payments he would have to make under the 2004 Promise.? (PSOF 4 4.)
The third agreement was a letter signed by Sagi and Orly dated November
10, 2004 (the “2004 Indemnity”). (PSOF 4 5.) In the 2004 Indemnity, Orly agreed
to indemnify Sagi “for and against one-half (1/2) of any and all payments, liabilities,
damages, claims, actions, losses, settlements, penalties, judgments or obligations
..-, Including [Sagi’s] reasonable counsel and other professional fees, expenses and
costs, which arise from [Sagi’s] undertakings in the [2004 Promise].” (PSOF 4 5.)
On August 22, 2008, Sagi-controlled TPR entered an agreement with the
Trump Group to sell the Sagi Trust’s shares of TRI to the Trump Group for $26.7
million. (DSOF {| 34.) Sagi also sold the Orly Trust’s TRI shares to the Trump
Group for approximately $10.3 million, subject to the condition that TPR was

determined to be an owner of the shares.2 (DSOF 4 35.)

 

7 In response to this factual allegation by Sagi, Orly counters that she does not remember a phone
call with Sagi on the day of the divorce, and makes several non-responsive statements concerning
the drafting and execution 2004 Promise and the 2004 Divorce Stipulation. (See DRSOF 4 4.) But
she does not actually deny making this oral promise.

8 At the initial case conference in the prior action, Orly’s counsel stated that they believed the 2004
Indemnity was a forgery, and they would investigate this theory by, inter alia, using the services of
an ink expert. (DRSOF § 11.) The ink expert's examination of the 2004 Indemnity was also
discussed at the October 31, 2014 status conference in the instant action; the Court ordered the
parties to meet and confer regarding any outstanding issues with respect to expert discovery (ECF
No. 48), and no such issues were subsequently raised with the Court.

Despite the considerable amount of discovery in this case, and her retention of an ink expert, Orly is
unable to point to any admissible evidence suggesting that the 2004 Indemnity is a forgery. Further,
in her briefing on this motion, Orly did not advance the argument that the 2004 Indemnity is a
forgery or is otherwise inauthentic. Most importantly, in her Rule 56.1 responses, Orly does not
affirmatively deny the existence of the 2004 Indemnity, or that she signed it. (See DRSOF 9 5, 11.)
A party cannot create a genuine issue of material disputed fact through mere say-go and the hiring of
an expert. There is accordingly no genuine issue of material disputed fact as to the authenticity of
the 2004 Indemnity or as to whether Orly signed it.

®° The parties dispute exactly what ownership interest was required by the condition. (See PRSOF
{| 35.)

 
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 209 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 6 of 25

In 2011, the Supreme Court of Delaware affirmed a judgment invalidating
the 2004 transfer of the TRI shares to the Orly Trust as to record ownership.
Genger v. TR Investors, LLC, 26 A.3d 180, 198-200 (Del. 2011). As a result of this
invalidation, record ownership of the TRI shares reverted to Sagi-controlled TPR.
In that same decision, the Supreme Court of Delaware held that because the trial
court lacked personal jurisdiction over the Orly Trust and TPR, it lacked the power
to declare who beneficially owned the TRI shares, and therefore reversed the
beneficial ownership determinations flowing from the trial court’s orders. Id, at
203.

On June 16, 2013, Orly entered into a settlement agreement (the “2013
Settlement Agreement”) with the Trump Group and others regarding her claims to
ownership of the TRI shares. (ECF No. 84 ex. A (“2013 S.A.”).) The agreement
provides that Orly, Arie, and their litigation funders! will receive $32.3 million! in
exchange for a declaration that the Trump Group owns “all right, title and interest
(beneficially, of record, and otherwise)” to the TRI shares, and that Orly waives all
of her claims to the TRI shares, both as a trust beneficiary!2 and individually. (2013
S.A. | 2-4.) The 2013 Settlement Agreement does not waive any of the Orly
Trust’s claims. (See 2013 S.A. { 4.) However, in the agreement Orly agreed to

cause the Orly Trust to do the same. (2013 S.A. ¥ 8(a)(ii).)

 

10 The 2013 Settlement Agreement refers to these parties collectively as the “AG Group.” (2013 S.A.
at 1.)

4! The $32.3 million consists of $17.3 million in cash upfront, plus two additional $7.5 million
payments to be made over four years. (2013 S.A. ]§ 2-3.)

'2 Specifically, as a beneficiary of the Orly Trust. (2013 S.A. 4 4.)

6

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 210 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 7 of 25

Then, on August 30, 2013, the Orly Trust (by Dalia), TPR, and the Trump
Group agreed that “the Trump Group owns, for all purposes, all right, title and
interest (beneficially, of record and otherwise) to all authorized and issued shares of
[TRI].” (ECF No. 85 ex. 5 {| 2.) This stipulated agreement was so-ordered by the
Delaware Court of Chancery. (ECF No. 85 ex. 5 at 7.) Subsequently, a court in this
District and New York's First Department both concluded that this so-ordered
stipulation determined the Trump Group to be the beneficial owner of the TRI
shares. TPR Inv. Assocs., Inc. v. Pedowitz & Meister LLP, No. 13 Civ. 8243 (JFK),
2014 U.S. Dist. LEXIS 67116, *5-6 (S.D.N.Y. May 15, 2014); Genger v. Genger, 121
A.D.3d 270, 280 (N.Y. App. Div. 2014).

On or about January 22, 2014, Dalia demanded $200,000 from Sagi under the
2004 Promise, which Sagi paid. (PSOF 4{ 6, 9.) On January 23, 2014, Sagi
informed Orly of Dalia’s demand.!3 (PSOF 4 7.) On February 17, 2014, Sagi
demanded $100,000 from Orly under the 2004 Indemnity. (PSOF 10.) Orly
refused to pay. (PSOF { 11.) This lawsuit for breach of contract followed.

B. Procedural Background!
1. General procedural background.

Sagi initially filed a breach of contract action against Orly in this Court on
February 18, 2014. (No. 14-cv-1006, ECF Nos. 1-2.) Orly filed a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) on May 2, 2014. (No. 14-cv-1006,

 

13 Sagi first provided Orly’s counsel with a written copy of Dalia’s demand on January 29, 2014.
(DSOF { 60.)

44 The Court recounts only the procedural history immediately relevant to the disposition of this
motion.

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 211 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 8 of 25

ECF No. 9.) Orly then filed a motion to dismiss for lack of subject-matter
jurisdiction under Rules 12(b)(1) and 12(h)(8) on May 29, 2014. (No. 14-cv-1006,
ECF No. 24.) That same day, Sagi filed a motion for summary judgment. (No. 14-
cv-1006, ECF No. 18.)

On July 22, 2014, the Court granted Orly’s Rule 12(b)(1) motion!5 and
dismissed the action without prejudice, after finding that diversity jurisdiction was
inappropriate because both Sagi and Orly were domiciled in New York on the date
the action was filed. (No. 14-cv-1006, ECF No. 52.) Two days later, on July 24,
2014, Sagi commenced the instant proceeding, which was initially assigned to Judge
Caproni. (ECF No. 1.) On August 5, 2014, the case was reassigned to this Court,
which set an accelerated schedule for discovery, briefing, and trial owing to the
material similarity between this action and the previous one. (ECF No. 9.)

Orly filed a motion to dismiss under Rule 12 on August 27, 2014. (ECF No.
10.) The motion became fully briefed on September 18, 2014. (ECF No. 19.) The
Court denied the motion on September 19, 2014, finding that (1) subject-matter
jurisdiction over this action was appropriate; (2) Sagi had sufficiently alleged the
elements of the causes of action; and (3) the parties’ briefing revealed a host of
factual issues outside the four corners of the complaint. (ECF No. 20.)

Both Sagi and Orly moved for summary judgment on October 20, 2014. (ECF
Nos. 32, 35.) Sagi filed motions in limine on November 17, 2014. (ECF No. 59.)

The following day, Orly filed motions in limine, (ECF No. 68), as well as a motion to

 

8 The Court also denied as moot Orly’s Rule 12(b)(6) motion to dismiss and Sagi’s motion for
summary judgment.
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 212 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 9 of 25

disqualify Sagi’s counsel John Dellaportas from acting as counsel at trial on
November 18, 2014, (ECF No. 65). Sagi and Orly submitted their oppositions to
each others’ motions in limine on November 24, 2014. (ECF Nos. 79, 81.)

Sagi then submitted his opposition to Orly’s motion to disqualify on
November 26, 2014. (ECF No. 89.) That same day, the Court issued an order
stating its intention to decide the case on summary judgment, and adjourning the
trial date and all other dates. (ECF No. 90.) The parties submitted reply briefs on

December 5 and 6, 2014. (ECF Nos. 91, 92.)

2. Motion to compel production of the 2013 Settlement Agreement.

On September 30, 2014,'6 Sagi filed a letter-motion to compel production of
the 2013 Settlement Agreement. (ECF Nos. 22-23.) Orly filed her opposition to the
letter-motion on October 3, 2014, (ECF No. 25), the same day she filed her Answer,
(ECF No. 24). On October 7, 2014, the Court denied Sagi’s letter-motion, based on
its mistaken belief that the 2013 Settlement Agreement was irrelevant to the claims
at issue. (ECF No. 26.)

Upon reviewing the parties’ summary judgment briefing, the Court realized
its mistake, and on November 18, 2014 the Court vacated the October 7, 2014 order
and granted Sagi’s letter-motion to compel.!7 (ECF No. 64.) In the November 18,
2014 order, the Court ordered the parties to submit three-page letters regarding the

potential impact of the 2010 Settlement Agreement on the claims and defenses at

 

16 Sagi filed the same letter twice; once on September 30, 2014, and again on October 1, 2014. (ECF
Nos. 22-23.) An additional exhibit is attached to the October 1, 2014 version.

7 This order refers to the 2013 Settlement Agreement as the “2010 Settlement Agreement.”

9
 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 213 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 10 of 25

issue not later than November 25, 2014. (ECF No. 64.) The parties submitted their
letters on November 25, 2014. (ECF Nos. 84-85.)

If. SUMMARY JUDGMENT STANDARD

Summary judgment may not be granted unless the movant shows, based on
admissible evidence in the record placed before the court, “that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of demonstrating
“the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.
317, 323 (1986). When the moving party does not bear the ultimate burden on a
particular claim or issue, it need only make a showing that the non-moving party
lacks evidence from which a reasonable jury could find in the non-moving party’s
favor at trial. Id, at 322-23. In making a determination on summary judgment, the
court must “construe all evidence in the light most favorable to the nonmoving
party, drawing all inferences and resolving all ambiguities in its favor.” Dickerson
v. Napolitano, 604 F.3d 732, 740 (2d Cir. 2010).

Once the moving party has asserted facts showing that the non-movant’s
claims cannot be sustained, the opposing party must set out specific facts showing a
genuine issue of material fact for trial. Price v. Cushman & Wakefield, Inc., 808 F.
Supp. 2d 670, 685 (S.D.N.Y. 2011); see also Wright v. Goord, 554 F.3d 255, 266 (2d
Cir. 2009). “[A] party may not rely on mere speculation or conjecture as to the true
nature of the facts to overcome a motion for summary judgment,” as “[mJere
conclusory allegations or denials . . . cannot by themselves create a genuine issue of

material fact where none would otherwise exist.” Hicks v. Baines, 593 F.3d 159,

10
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 214 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 11 of 25

 

 

166 (2d Cir. 2010) (citations omitted); see also Price, 808 F. Supp. 2d at 685 (“In
seeking to show that there is a genuine issue of material fact for trial, the non-
moving party cannot rely on mere allegations, denials, conjectures or conclusory
statements, but must present affirmative and specific evidence showing that there
is a genuine issue for trial.”).

Only disputes relating to material facts—“facts that might affect the outcome
of the suit under the governing law”’—will properly preclude the entry of summary
judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)

(the non-moving party “must do more than simply show that there is some

 

metaphysical doubt as to the material facts”).

III. DISCUSSION

Under New York law, to recover for breach of contract, a plaintiff must prove
“(1) the existence of a contract between [plaintiff] and that defendant; (2)
performance of the plaintiff's obligations under the contract; (3) breach of the
contract by that defendant; and (4) damages to the plaintiff caused by that
defendant's breach.” Diesel Props. S.r.1. v. Greystone Bus. Credit II LLC, 631 F.3d

42, 52 (2d Cir. 2011) (citation omitted); see also Flomenbaum v. N.Y. Univ., 71

 

A.D.3d 80, 91 (N.Y. App. Div. 2009); Clearmont Prop., LLC v. Eisner, 58 A.D.3d
1052, 1055 (N.Y. App. Div. 2009). There is no triable issue as to whether all four
elements are satisfied in this case. Accordingly, the Court grants Sagi summary

judgment as to his breach of contract claim. There is also no triable issue as to

11

 
 

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 215 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 12 of 25

Sagi’s promissory estoppel cause action, and so the Court grants him summary
Judgment on that alternative basis.

A. Enforceability
1, Integrated agreement.

Under New York law, “all writings which form part of a single transaction
and are designed to effectuate the same purpose [must] be read together, even
though they were executed on different dates and were not all between the same
parties.” This Is Me, Inc. v. Taylor, 157 F.3d 139, 143 (2d Cir. 1998); accord
Madeleine, L.L.C. v. Casden, 950 F. Supp. 2d 685, 695-96 (S.D.N.Y. 2013).
Contracts that are executed at different times “should be interpreted together if ‘the
parties assented to all the promises as a whole so that there would have been no
bargain whatever if any promise or set of promises had been stricken.”

Commander Qil Corp. v. Advance Food Serv. Equip., 991 F.2d 49, 53 (2d Cir. 1993)
(quoting 6 Samuel Williston & Richard A. Lord, A Treatise on the Law of Contracts,
§ 863:275 (3d ed. 1970)). Whether multiple documents should be read as
constituting a single agreement depends on the intent of the parties. TVT Records

vy. Island Def Jam Music Grp., 412 F.3d 82, 89 (2d Cir. 2005); accord Commander

 

Oil, 991 F.2d at 52-53; Madeleine, 950 F. Supp. 2d at 696. The intent of the parties
is “typically a question of fact for the jury, . . . [bJut if the documents in question
reflect no ambiguity as to whether they should be read as a single contract, the
question is a matter of law for the court.” TVT Records, 412 F.3d at 89 (citation

omitted).

12
Cael Pty SPOSeAIR= OBGUInRDhe EGP AAGUBPIL? EGOS SEPAE 22

In TVT Records, the Second Circuit determined two agreements to be
integrated based, inter alia, on the fact that the documents were intended to
effectuate the same result. Id. As the parties under the later agreement were
obligated to honor all of the terms and conditions of the earlier agreement, the later
agreement was “meaningless” without the first. Id. The fact that the documents
were “negotiated and signed at different times, memorialized in different documents
and involved different parties” did not dictate a contrary result, because these facts
did not address “the legally operative question: whether the contracts were part of a
single transaction intended to effectuate the same purpose.” Id, at 90 (citations
omitted).

Similarly, in This Is Me, the Second Circuit held that a jury was justified in
reading two contracts together where they were executed “more or less” (but not
exactly) concurrently, and where one of the two contracts stated that the two
contracts were intended to be executed together, but the other contract did not. 157
F.3d at 145. The Court also noted that counsel for a defendant conceded in a letter
that the two contracts were intended to be read together. Id.

The 2004 Promise and the 2004 Indemnity are sufficiently unambiguous such
that there is no triable issue as to whether they form an integrated agreement, even
though they were executed on different dates and were not all between the same
parties, and in this sense no different than the agreements at issue in TVT Records.
Indeed, neither agreement makes any sense without the promises expressed in the

other. Without the 2004 Indemnity, Sagi could be obligated under the 2004 Promise

13

 
Cassis Prey SPAGERAN, Copumnaaiag EiSPAMRILS PEgUSRET ae 252

to pay Dalia double the economic benefit he received from his shares of TRI, and
Orly would effectively have received the shares as a gift. Further, the 2004
Indemnity explicitly attaches and cross-references the 2004 Promise, which makes
the situation here directly analogous to that in TVT Records, where the later
agreement was “meaningless” without the earlier one. Id. at 89.

There is accordingly no triable issue as to whether the documents were
“designed to effectuate the same purpose” and to “be read together.” This Is Me,
157 F.3d at 143. For this reason, the Court will refer to the integrated agreement in
the rest of this Opinion as the “2004 Integrated Agreement.!8

2. Consideration.

Under New York law, to be valid, a contract must be supported by
consideration. Murray v. Northrop Grumman Info. Tech., Inc., 444 F.3d 169, 178
(2d Cir. 2006). Consideration to support an agreement exists where there is “either
a benefit to the promisor or a detriment to the promisee.” Hollander v. Lipman, 65
A.D.3d 1086, 1087 (N.Y. App. Div. 2009) (quoting Weiner v. McGraw-Hill, Inc., 443
N.E.2 441, 445 (N.Y. 1982)).

As a general matter, “[a] promise to perform a pre-existing legal obligation
does not amount to consideration.” Murray, 444 F.3d at 178 (citing Goncalves v.
Regent Int'l Hotels, Ltd., 447 N.E.2d 693, 700 (N.Y. 1983)). However, § 5-1105 of

New York’s General Obligations Law provides:

 

'8 Orly vigorously disputes whether the 2004 Divorce Stipulation is integrated with the 2004
Promise and the 2004 Indemnity. However, Sagi does not contend that the 2004 Divorce Stipulation
is integrated with the 2004 Promise and the 2004 Indemnity (ECF No. 57 at 10), and so the Court
need not reach this issue.

14
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 218 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 15 of 25

A promise in writing and signed by the promisor or by his
agent shall not be denied effect as a valid contractual
obligation on the ground that consideration for the
promise is past or executed, if the consideration is
expressed in the writing and is proved to have been given
or performed and would be a valid consideration but for
the time when it was given or performed.

N.Y. Gen. Oblig. Law § 5-1105.

To meet § 5-1105’s requirement that the consideration be “expressed” in the
writing, the recitation of consideration must not be vague or imprecise.!9 See
United Res. Recovery Corp. v. Ramo Venture Mgmt., Inc., 584 F. Supp. 2d 645, 656
(S.D.N.Y. 2008); Movado Grp., Inc. v. Presberg, 259 A.D.2d 371, 371 (N.Y. App. Div.
1999); Umscheid v. Simnacher, 482 N.Y.S.2d 295, 297 (N.Y. App. Div. 1984). For
example, courts have held that the statements “past work on the Company’s behalf”
and “services rendered on the respondent’s behalf’ are too vague and imprecise to

meet the expression requirement. United Res. Recovery, 584 F. Supp. 2d at 656;

 

9 In several cases, courts have stated that in order to recover under § 5-1105, “the writing must
contain an unequivocal promise to pay a sum certain, at a date certain, and must express
consideration for the promise.” E.g.. United Res, Recovery Corp. v, Ramo Venture Mgmt. Inc,, 584
F. Supp. 2d 645, 656 (S.D.N.Y. 2008) (quoting Umscheid v, Simnacher, 482 N.Y.S.2d 295, 297 (N.Y.
App. Div. 1984)); In re Maxwell Commce’n Corp,, 198 B.R. 63, 69 (S.D.N.Y. 1996) (same); Kreuter v.
Tsucalas, 734 N.Y.S.2d 185, 188 (N.Y. App. Div. 2001) (game). The citation provided for this
statement of law is typically the Second Department’s decision Umscheid v. Simnacher, 482
N.Y.S.2d 295 (N.Y. App. Div. 1984), which in turn cited as support Sarama v, John Mee, Inc., 102

Misc. 2d 132 (N.Y. Civ. Ct. 1979), and Citibank National Ass'n v. London, 526 F. Supp. 793 (S.D.

Tex. 1981), the latter of which cited only Sarama as support for this proposition.

However, Sarama in fact states that “[i]n order for plaintiff to recover for breach of contract,
defendant's letter must contain an unequivocal promise to pay a sum certain, at a date certain, and,
further, it must conform with General Obligations Law [§] 5-1105, by expressing in the letter the
consideration for the promise.” Sarama, 102 Misc. 2d at 133 (emphasis added). Sarama thus states
that the requirement of “an unequivocal promise to pay a sum certain, at a date certain” is a general
requirement for recovery for breach of contract under the facts of that case, not a requirement for
recovery under § 5-1105. The Court further notes that the “sum certain” and “date certain”
requirements are found nowhere in the text of § 5-1105, nor can they be implied from that text, and
that New York’s Court of Appeals has never embraced an interpretation of § 5-1105 encompassing
those requirements.

 

15

 
10-ry. _ _ j 9
(8 ase 114. cv-09683 RBF Bocument94 Filed OMOS/L

UR
U
is3)
©
oO
ROD
Mp5

Umscheid, 482 N.Y.S.2d at 297. By contrast, in Movado Group, Inc. v. Presberg, the
Appellate Division of New York’s First Judicial Department held that a
commitment to pay all of a company’s debts to a party on an “absolute,
unconditional, and continuing” basis was sufficient to establish past consideration
under § 5-1105, despite its being “a broad commitment, certainly not limited to one
opening transaction.” 259 A.D.2d at 371.

The 2004 Integrated Agreement clearly purports to provide each party with a
benefit in exchange for a legal obligation: Dalia receives financial support in
exchange for the transfer of the TRI shares to the Sagi Trust and the Orly Trust;
Sagi receives an ownership interest in the TRI shares? in exchange for a
commitment to financially support Dalia; and Orly receives an ownership interest
in TRI shares in exchange for a commitment to indemnify Sagi.

Orly contends that the 2004 Integrated Agreement is not supported by
consideration for two reasons. First, Orly contends that the 2004 Integrated is not
supported by consideration because the Orly Trust never received the TRI shares.
But the 2004 Promise states that Orly and Sagi are benefiting from receipt of either
the TRI shares or “beneficial interests in those shares,” by their respective trusts.

(ECF No. 1 ex. A.) Thus, the question becomes whether Orly has benefited from the

 

20 Sagi contends that the contract is supported by two forms of consideration: (1) the Orly Trust’s
receipt of the TRI shares as part of the divorce stipulation; (2) love, affection, and the end to parental
strife. (Compl. {j 8.) The Court rejects Sagi’s argument that the 2004 Integrated Agreement is
supported by consideration because Orly received an emotional and psychological benefit in helping
to bring about an end to her parents’ bitter divorce. Affection, love, and feelings cannot constitute
consideration under New York law. See, e.g., McRay v, Citrin, 706 N.Y.S. 2d 27, 28 (N.Y. App. Div.
2000); Rose v. Elias, 576 N.Y.S.2d 257, 258 (N.Y. App. Div. 1991); see also 22 N.Y. Jur. 2d Contracts
§§ 116-17.

16

 
Case _1:19-cy-09365-AKH Document 1-2 Filed 10/09/19 _Page 220 of 262
Case PTA-Gr-08683 BF Bocument 94 Filed 01/05/15 Page 17 of 25

Orly Trust’s receipt of beneficial interests in the TRI shares. There is no genuine
dispute as to whether she has so benefited: Orly’s claims to beneficial ownership of
the TRI shares individually and as a trust beneficiary enabled her to obtain $32.3
million from the Trump Group under the 2013 Settlement Agreement. Further, no
court has issued a binding final judgment that the Orly Trust did not receive a
beneficial interest in the TRI shares.?!

Second, Orly contends that the TRI shares cannot serve as valid
consideration because they had already been transferred when the 2004 Indemnity
was signed, and they were transferred pursuant to the 2004 Divorce Stipulation,
which is a separate agreement. This argument fails because the 2004 Integrated
Agreement satisfies § 5-1105 of New York’s General Obligations Law. The past
consideration is precisely and unambiguously stated in the 2004 Promise, which
states that “Orly and [Sagi] are benefiting by the receipt of a total of 794.40 shares
of Trans-Resources, Inc. (“TRI”), or beneficial interests in those shares, by trusts for
[their] benefit.” (ECF No. 1 ex. A.) This statement is sufficiently precise and
unambiguous so as to satisfy § 1105’s expression requirement—indeed, this
statement is considerably more exact than a promise to pay all of a company’s debts
on an ongoing basis, which was found to be sufficient in Movado Group. And as
established above, there is no triable issue as to whether Orly was for all intents

and purposes given a beneficial interest in the TRI shares.

 

1 The Delaware Court of Chancery’s beneficial ownership determinations were reversed by the

Supreme Court of Delaware's July 18, 2011 decision. Genger v. TR Jnvestors, LLC, 26 A.3d 180, 203
(Del, 2011).

17

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 221 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 18 of 25

Accordingly, there is no triable issue as to whether the 2004 Integrated
Agreement was supported by valid consideration.22

B. Defenses

There is no triable issue as to whether Orly has a viable defense to the 2004

Integrated Agreement.

1. Judicial estoppel.
The doctrine of judicial estoppel “protect[s] the integrity of the judicial

process by prohibiting parties from deliberately changing positions according to the
exigencies of the moment.” New Hampshire v. Maine, 532 U.S. 742, 749-50 (2001)
(citation and internal quotation marks omitted). The decision whether judicial
estoppel should bar a litigant from making a particular argument is highly fact-
specific. See id. at 751. Several considerations counsel in favor of applying the
doctrine in a particular case: (1) the party’s later position is clearly inconsistent
with its earlier position; (2) the party has succeeded in persuading a court to accept
its earlier position, so that judicial acceptance of an inconsistent position in a later
proceeding would create the perception that either the first or the second court was
misled; (3) the party asserting the inconsistent position would derive an unfair
advantage or impose an unfair detriment on the opposing party if not estopped.

Adelphia Recovery Trust v. Goldman Sachs & Co., 748 F.3d 110, 116 (2d Cir. 2014)

(citing New Hampshire, 532 U.S. at 750-51). However, “[bJecause the doctrine is

 

22 Orly makes much of the fact that the 2013 Settlement Agreement did not release the Orly Trust’s
claims to the TRI shares. But this fact does nothing to disprove that Orly benefited from her claim
to beneficial ownership of the TRI shares, and to the extent that it is relevant, it just provides
further evidence that the Orly Trust had a legitimate claim to beneficial ownership of the TRI
shares.

18
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 222 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 19 of 25

primarily concerned with protecting the judicial process, relief is granted only when
the risk of inconsistent results with its impact on judicial integrity is certain.” Id.
(alteration in original) (quoting Republic of Ecuador v. Chevron Corp., 638 F.3d 384,
397 (2d Cir. 2011)).

Orly argues that Sagi should be judicially estopped from arguing that the
Orly Trust received a beneficial interest in the TRI shares. However, in this case
embracing Sagi’s position runs no risk of endangering judicial integrity, as no court
has issued a binding final judgment that the Orly Trust did not receive a beneficial
interest in the TRI shares. Further, there is no reason to believe that permitting
Sagi to argue that the Orly Trust received the beneficial interest in the TRI shares
would give Sagi an unfair advantage or impose an unfair detriment on Orly—
indeed, embracing Orly’s argument here would effectively allow her to avoid paying
hundreds of thousands of dollars due under an otherwise valid agreement for a
technical and formalistic reason unrelated to the equities of the situation.
Accordingly, even assuming that Sagi has taken an inconsistent litigation
position,?5 judicial estoppel does not bar Sagi from arguing that the Orly Trust
received beneficial ownership of the TRI shares.

2. Mutual mistake.

“A contract is voidable under the equitable remedy of rescission if both
parties entered into the contract under a mutual mistake of fact.” Schultz v.

Hourihan, 656 N.Y.S.2d 526, 528 (N.Y. App. Div. 1997). In order to obtain

 

23 Given the strong rationale for not applying the doctrine of judicial estoppel here, the Court need
not delve into the specific arguments advanced by Sagi or TPR in the course of their numerous years
of prior litigation involving Orly and/or the TRI shares.

19
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 223 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 20 of 25

rescission of a contract due to mutual mistake, “it must be shown that the mistake
in question is mutual, substantial, materia] and exists at the time the contract is
entered.” Rodriguez v. Mower, 56 A.D.3d 857, 858 (3d Dep’t 2008) (citation
omitted). In New York, a mutual mistake must be established by “clear and
convincing” evidence. E.g., Carney v. Carozza, 792 N.Y.S.2d 642, 644 (N.Y. App.
Div. 2005); Silver v. Gilbert, 776 N.Y.S.2d 867, 867 (N.Y. App. Div. 2004).

Orly first argues that if the 2004 Integrated Agreement is valid, it should
nevertheless be rescinded because there was a mutual mistake as to whether Sagi
and Orly were being treated equally in their parents’ divorce. This argument fails
because there was no mistake of fact here—the 2004 Divorce Stipulation and the
2004 Integrated Agreement explicitly provide for equal treatment of Orly and Sagi.

Orly further argues that the parties were mutually mistaken with regard to
whether the interests in the TRI shares could be validly transferred to their trusts,
such that they would receive equal interests in the TRI shares. This argument too

fails, because as established above, the parties were in fact only mistaken as to

 

their ability to receive and/or monetize record ownership in the TRI shares, and this

 

mistake was not substantial or material because the money was clearly in the
beneficial interest—Orly monetized her beneficial interest in the Orly Trust shares
for $32.3 million, while Sagi sold his interests in the TRI shares for $37.0 million.
In any event, rescission due to mutual mistake is an equitable remedy, and it
would not serve the interests of equity to rescind the 2004 Integrated Agreement

here, as doing so would enable Orly to obtain her benefit from the agreement (the

20
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 224 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 21 of 25

$32.3 million she received for the beneficial interest in the TRI shares) while
escaping her obligations under it (her commitment to financially support her
mother). Accordingly, the Court declines to rescind the contract under the doctrine

of mutual mistake.

3. Lack of opportunity to defend.

Orly argues that as an indemnitor she has no contractual duty to indemnify
Sagi without first receiving notice and a chance to defend. Under New York law, an
indemnitee cannot seek reimbursement from an indemnitor unless the indemnitee
first notifies the indemnitor of a potentially covered claim and gives them an

opportunity to defend against it. See Chase Manhattan Bank v. 264 Water St.

 

Assocs., 634 N.Y.S.2d 687, 689 (N.Y. App. Div. 1995). However, notice to the

 

indemnitor is not required if an indemnitee can “establish that [it] would have been
liable and that there was no good defense to that liability.” Deutsche Bank Trust
Co. of Ams. v. Tri-Links Inv. Trust, 900 N.Y.S.2d 246, 253 (N.Y. App. Div. 2010).

Although the parties do not dispute that Sagi twice informed Orly and her
counsel of Dalia’s demand prior to paying Dalia, they do dispute whether Sagi
informed Orly of his intention actually to honor Dalia’s demand. (See DRSOF § 7;
PRSOF { 61.) Ultimately, however, even if Sagi did fail to properly notify Orly,
notice was not required as a matter of law because Sagi had no good defense against
Dalia’s demand—the 2004 Integrated Agreement expressly gives Dalia the right to
make such a demand and clearly obligates Sagi to pay it, and as established above
there is no valid argument against the agreement’s enforceability or validity.

Accordingly, the parties’ dispute over whether Sagi properly provided Orly with
21
Case 1:19-cy-09365-AKH _Document 1-2 Filed 10/09/19 Page 225 of 262
ase 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 22 of 25

notice does not preclude this Court from granting Sagi summary judgment as to the
validity of the indemnification obligation as a matter of law.

C. Performance, Breach, and Damages

The parties do not dispute that Sagi performed his obligations under the
2004 Integrated Agreement, as it is undisputed that Sagi paid Dalia $200,000.
There is also no dispute as to whether Orly breached the 2004 Indemnity by
refusing to pay Sagi, and nor is there a dispute that Sagi suffered damages of at
least $100,000 as a result. Accordingly, because the 2004 Integrated Agreement is
valid and enforceable, there is no triable issue as to whether all of the elements of
Sagi’s breach of contract claim are satisfied, and summary judgment is thus granted

in Sagi’s favor as to his breach of contract claim.

D. Promissory Estoppel

Even if the 2004 Integrated Agreement were not valid and enforceable, Sagi
is also entitled to equitable relief under the doctrine of promissory estoppel. “A
cause of action for promissory estoppel under New York law requires the plaintiff to
prove three elements: 1) a clear and unambiguous promise; 2) reasonable and
foreseeable reliance on that promise; and 3) injury to the relying party as a result of
the reliance.”24 Kaye v. Grossman, 202 F.3d 611, 615 (2d Cir. 2000) (citing Readco,

Inc. v. Marine Midland Bank, 81 F.3d 295, 301 (2d Cir. 1996)).

 

°4 “New York courts limit promissory estoppel claims to instances of unconscionable injury only
where promissory estoppel is invoked as a defense to the Statute of Frauds.... But New York
courts generally do not require a showing of unconscionability where promissory estoppel is invoked
to prevent injustice stemming from reliance on a gratuitous promise.” Pearce v. Manhattan
Ensemble Theatre, Inc., 528 F. Supp. 2d 175, 181 (S.D.N.Y. 2007) (collecting cases).

 

22

 
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 226 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 23 of 25

In the 2004 Indemnity, Orly made a clear and unambiguous promise to
indemnify Sagi for “one-half (1/2) of any and all payments, liabilities, damages,
claims, actions, losses, settlements, penalties, judgments or obligations. . . ,
including [Sagi’s] reasonable counsel and other professional fees, expenses and
costs, which arise from [Sagi’s] undertakings in the [2004 Promise].” (PSOF 5.)
There is no material dispute as to whether Sagi relied on this promise in paying
Dalia, or that he sustained injury as a result of this reliance.

However, Orly argues that Sagi’s reliance was not reasonable or foreseeable,
because when he paid Dalia he was already aware that Orly disputed the validity
and enforceability of the 2004 Integrated Agreement. This argument is
unpersuasive. First, the time from which foreseeability is determined is when the
promise is made, not the time of performance, and there is no genuine dispute as to
whether it was foreseeable that Sagi would rely on the promise when it was made.
Second, there is no genuine dispute as to whether Sagi’s reliance was reasonable,
because as explained above, Orly’s position that the 2004 Integrated Agreement was
invalid and unenforceable objectively lacked merit.

Orly argues that Sagi should be barred from recovering under a theory of
promissory estoppel due to unclean hands. “The doctrine of unclean hands applies
when the complaining party shows that the offending party is guilty of immoral,
unconscionable conduct and even then only when the conduct relied on is directly
related to the subject matter in litigation and the party seeking to invoke the

doctrine was injured by such conduct.” Kopsidas v. Krokos, 742 N.Y.S.2d 342, 344

23
Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 227 of 262
Case 1:14-cv-05683-KBF Document 94 Filed 01/05/15 Page 24 of 25

(N.Y. App. Div. 2002) (quoting Nat'l Distillers & Chem. Corp. v. Seyopp Corp., 17

N.Y.2d 12, 15-16 (N.Y. 1966)) (internal quotation marks omitted). Orly argues that
Sagi’s hands are unclean because under his Presidency, TPR was obligated to
effectuate the transfer of the TRI shares to her, and failed to do so. However, on
July 24, 2014, the Appellate Division of New York’s First Judicial Department held
that as an officer of TPR, Sagi’s fiduciary duty was to the corporation and its
stockholders, and that Sagi had not breached any duty to Orly in failing to honor
the agreement to transfer the TRI shares to her trust. Genger v. Genger, 121
A.D.3d 270, 278-79 (N.Y. App. Div. 2014). Sagi’s behavior here is consistent with
his duty to TPR and its shareholders, and does not rise to the immoral or
unconscionable level required to bar him from relief under the doctrine of unclean
hands.

Accordingly, there is no triable issue as to Sagi’s promissory estoppel claim,
and Sagi is granted summary judgment on that cause of action in addition to his

breach of contract cause of action.

IV. CONCLUSION

For the above reasons, the Court GRANTS Sagi’s motion for summary
judgment, DENIES Orly’s motion for summary judgment, and DENIES AS MOOT

Orly’s motion to disqualify and all pending motions in limine.

24
 

CoP Pf BPGLEWARr CBSUIIRDN AER EUSP AGURHLR wag¥Se BPW 22

The Clerk of Court is directed to close the motions at ECF Nos. 32, 35, 59, 65,
and 68 and to terminate this action.
SO ORDERED.

Dated: New York, New York
January >, 2015

K— &. Few
KATHERINE B. FORREST
United States District Judge

25

 
 

 

NYSCEF DOC. NO}] 1
1

2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Page DBSDEK IBD 651089/2010

275 RECEIVED NYSCEF: 04/03/2015

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: CIVIL TERM: PART: 12

wee ee ee ee ES ee ee eee ee Le x
ARIE GENGER and ORLY GENGER, in her
individual capacity and on behalf of
THE ORLY GENGER 1993 TRUST,
Plaintiff(s),
INDEX NO.
~against- 651089/10

SAGI GENGER, TPR INVESTMENT ASSOCIATES,

INC., DALIA GENGER, THE SAGI GENGER 1993 TRUST,
ROCHELLE FANG, individually and as trustee

of THE SAGI GENGER 1993 TRUST, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC.,

NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC,
JULES TRUMP, EDDIE TRUMP and MARK HIRSCH,

Defendant(s).

SAGI GENGER, individually and as assignee of
THE SAGI GENGER 1993 TRUST, and TPR
INVESTMENT ASSOCIATES, INC.,

Cross-Claimants, Counterclaimants
and Third-Party Claimants,

-against-

ARIE GENGER, ORLY GENGER,

GLENCOVA INVESTMENT COMPANY,

TR INVESTORS, LLC, NEW TR EQUITY I, LLC,
NEW TR EQUITY II, LLC., JULES TRUMP,
EDDIE TRUMP, MARK HIRSCH,
TRANS-RESOURCES, INC., WILLIAM

DOWD, and THE ORLY GENGER 1993 TRUST,

Cross-Claim, Counterclaim and/or
Third-Party Defendants.

80 Centre Street

New York, New York 10007

March 25, 2015
BEFORE:

THE HONORABLE BARBARA JAFFE,
JUSTICE

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document i-2 Filed 10/09/19

APPEARANCES:

 

MITCHELL, SILBERBERG & KNUPP, LLP
Attorneys for Arie Genger

12 East 49th Street

New York, New York 10017

BY: PAUL D. MONTCLARE, ESQ.

ZEICHNER ELLMAN & KRAUSE, LLP
Attorneys for Plaintiff Orly Genger
1211 Avenue of The Americas

New York, New York 10036

BY: YOAV M. GRIVER, ESQ.

JUDITH LISA BACHMAN, ESQ.

Attorney for Defendant Dalia Genger
254 South Main Street

New City, New York 10956

MORGAN, LEWIS & BOCKIUS, LLP

Attorneys for Defendant TPR Investments
101 Park Avenue

New York, New York 10178

BY: JOHN DELLAPORTES

 

 

Eric Allen
Official Court Reporter

Page 230 of 262
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

ase 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 231 of 262

THE COURT: So, this is your motion,
Ms. Bachman.

MS. BACHMAN: It is, your Honor.

Good morning.

THE COURT: Good morning.

MS. BACHMAN: So, this motion has been pending
for a long time, so I want to make sure that the Court
is aware of sort of the context in which our --

THE COURT: What happened in surrogates?
Nothing yet from --

MS. BACHMAN: It has not -- Dalia is still the
trustee. The court has required further proceedings
with regard to making sure that the Sagi Trust is
included in the matter, so it remains at the status quo
that Dalia is still the trustee.

THE COURT: Do you know when -- is there any
clue as to when that case is going to be decided?

MS. BACHMAN: I do not know, your Honor.

MR. GRIVER: Your Honor, the only relevant
happening, I think, in the case, is that the surrogate
court appointed a guardian for the children who are the
remainder -- continuing remainderment for the Sagi
trust and he filed, I believe last week, position
papers saying that he agrees with our position that

Dalia should be removed as trustee and that she has

Eric Allen
Official Court Reporter
10

11

12

13

14

15.

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 232 of 262

violated her obligations.

THE COURT: Okay, but that's not part of the
record before me right now.

MR. GRIVER: That is -- no. The remainderment
for the -- excuse me. The remainderment for the Orly
Trust.

THE COURT: Yes. That I understand.

MR. GRIVER: We can certainly file it with the
Court. We think it is a subsequent document that has
relevancy to these proceedings if your Honor thinks so.

MS. BACHMAN: And, obviously, that issue hasn't
been adjudicated and, as the Court noted, is not part
of the record.

So, with that caveat in mind, I think it is
important to understand the context of what's happened
here.

When we brought this motion, I think, back in
August of last year, we had not yet seen the settlement
agreement and the Federal Court had not yet opined on
the effect that they believed that the settlement
agreement had on what Orly gained from the Orly trust
shares. So, as part of this motion, I have included
Judge Keenan's two decisions which opine and conclude
that the settlement agreement is a monetization of

Orly's -- the Orly Trust shares. Essentially, she

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 233 of 262

traded the trust shares as part of the settlement and
acknowledged that the Trump Group is the owner --

THE COURT: Was it in Keenan's decision or was
it Forest's?

MS. BACHMAN: I apologize, thank you. Yes,
Forest. I could tell by your face that I had gone
astray, so I appreciate it.

Judge Keenan's decision --

THE COURT: No, Judge Forest.

MS. BACHMAN: Sorry, Judge Forest's decision.
Delete Keenan from the record.

So, based on that decision, it is now our
understanding with that decision: that the settlement
agreement was basically the exchange: The Orly Trust
interest in the shares for a whole bunch of money.

The Trump Group had been consistent before this
Court in acknowledging that they viewed the settlement
as the settlement of the interest of the Orly Trust
shares and that it was an exchange of money for those
shares. They effectuated that and acknowledged that by
encouraging and asking the Delaware chancery court to
dismiss and acknowledge that the shares now belonged to
the Trumps.

Orly's attorneys have taken somewhat interesting

turns along the way. Before this Court, when this

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 234 of 262

Court was hearing the issue of whether it should so
order the settlement, Mr. Griver, I believe, argued
that, no, we are not settling the trust claims and, in
fact, quote, "Dalia can pick up the cudgel."

The Court said in it's decision, look, I can't
tell whether the trust shares -- whether the trust
claims are dismissed or not as part of the settlement
and until I get clarification, you accurately stated, I
believe, I cannot tell who the settlement proceeds
belonged to. I can't tell whether they belong to the
trust or to Orly individually. So, the Court invited
the parties to clarify who they viewed as the settling
parties and whether the trust had dismissed its claims
or not.

None of the settling parties acceded to the
Court's invitation and with that ambiguity, we were
left to protect the interests of the trust. We brought
this motion seeking first for Dalia to be substituted
in if claims remained since Orly has stepped back and
said that she is no longer prosecuting the case as a
derivative plaintiff. And under well-settled New York
law, if a derivative plaintiff is no longer prosecuting
the action on behalf of the principal, then it is
appropriate for a party to be substituted who has an

actual interest in protecting that principal. That

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 235 of 262

would be, obviously, the trustee of the trust.

Likewise, as a second branch and perhaps now
more importantly, we Simultaneously moved for the
settlement proceeds to be paid into court pending an
allocation and determination of who that money belongs
to and that's why we are before you today.

We now have seen the settlement agreement and it
seems to confirm and be consistent with the Trump
Group's position that they intended to and did settle
all of the claims including, most importantly, the
trust claims and at the end of the day that's what they
bought and paid for: The trust shares. And if they
bought and paid for the trust shares, the money belongs
to the trust.

Thank you.

MR. ALLINGHAM: Your Honor, I don't know who
should speak next, but I think it would be helpful I
should speak next to make clear submissions.

MR. GRIVER: No objection.

MR. ALLINGHAM: Tom Allingham for the Trump
Group.

The settlement agreement settles claims. It
doesn't buy shares. The shares had already been
purchased as the Delaware court has found, pursuant to

an agreement that was entered into back in 2008 and the

 

 

Eric Allen
Official Court Reporter
1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 236 of 262

closing on those shares was 2012 or '13, '11, whenever.
Those shares had been purchased a long time ago. There
remained claims of the Orly trust against the Trump
Group and that's what was settled in the settlement
agreement. We paid money for a release of claims that
Arie, Orly and the Orly Trust had against the Trump
Group and that's what we paid the money for, so that's
point number 1.

Point number 2: I think this is an unusual
situation, at least in my experience. The moving party
now agrees with the position that we've taken since the
settlement agreement was entered into in June of 2013
that among the claims that we purchased a release of,
among the claims that we settled were the claims of the
Orly Trust and so the relief that is sought -- there
were two forms of relief sought in the motion, as
Ms. Bachman said. One was, "I want to intervene to
pursue these claims." That form of relief we oppose.
Because those claims have now, as conceded, I think, by
everybody -- everybody agrees that they were released,
there are no claims currently pending and, in fact,
there are no claims that could be pending into which
Dalia could intervene. So, the motion --

THE COURT: There is nothing to --

MR. ALLINGHAM: Correct. There is nothing

Eric Allen
Official Court Reporter
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 237 of 262

there, nothing to intervene in, so the motion to
intervene should be denied.

THE COURT: It's a motion to be substituted.

MR. ALLINGHAM: To be substituted. I think of
it as an intervention motion, but, yes, your Honor.

And I don't think that if you look at the
papers, anybody really disputes that. In Dalia's
brief, she says it has now been definitively revealed
that Orly settled the Orly Trust's claims against the
Trump Group. In the Sagi submission, not a brief but
an affirmation from Mr. DellaPortas, it's the same
thing: "Having finally seen the settlement agreement,
it is eminently clear that there is no cudgel for Dalia
to pick up. The claims" -- and these are the claims of
the Orly Trust -- "were released, as Mr. Allingham had
correctly told the Court in his June 2013 letter."

So, where does that leave us? That leaves us
with the second form of relief, which is should any
form of relief be entered against the settlement
proceeds that have either -- that have either been paid
or may in the future be paid pursuant to the settlement
agreement.

With respect to the 18 or so million dollars --
I think it's actually 17 and a quarter million dollars,

but the money that's already been paid in cash, we

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 238 of 262

10

don't have it. We have no claim to it. We take no
position on that money. The Court may or may not have
jurisdiction to enter relief against whoever has got
that money, but we don't know who it is. We know who
we paid it to, but we don't know who has the money now.

With respect to the remaining settlement
proceeds that may be paid in the future, that is in the
form of two notes; each in the principal amount of 7
and a half million dollars.

There are a number of conditions that may affect
the maturity date of those notes. They have a nominal
maturity date of June of 2016 and June of 2017, but
they could be accelerated or extended.

Also, we have a contractual right to set off any
unpaid indemnification amounts under the settlement
agreement. In the settlement agreement, we paid not
only for releases from Arie, Orly and the Orly Trust,
but we also paid -- so that's peace from those three
parties -- but we also paid for an indemnification from
Arie, Orly and the Orly Trust against any defense
costs, settlement payments or judgments in a broad
array of actions that could be brought by any Genger
family member. So although we couldn't buy complete
peace, we tried to buy an insurance policy against the

peace that remained out there.

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 239 of 262

11

So, we have a setoff right against -- we have a
contractual obligation to pay on those notes. When
that will come due is determined by a lot of factors.
When they come due, we have a contractual right of
setoff against the $15 million face amount of those
notes.

And so, with respect to the future payments,
what I would say is this: No payment is due now, so I
think any relief on the future payment would be
premature.

To the extent any relief were to be entered now
as to these future payments, it shouldn't be entered
against the Trump Group which has a contractual
obligation to pay the payee. It should either be
entered in the nature of an in rem remedy against the
notes themselves, deliver them to you or whatever, or
it should be entered and directed at the payee that
we're contractually obligated to pay, rather than to
direct it to the Trump Group which would abrogate our
contractual obligation to pay under the note.

So that's our position.

THE COURT: Thank you.

MR. ALLINGHAM: Thank you, your Honor?

THE COURT: Who is next? You don't have to

stand, Mr. Griver.

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 240 of 262

12

MR. GRIVER: Thank you, your Honor. I am
sometimes better when I stand.

A lot of times, this case has become somewhat
surreal, but I think this motion takes the cake. There
is a museum in Cairo, Egypt called the October War
Museum that is dedicated to the proposition that Egypt
won the 1973 Yom Kippur war. It looks like a museum.
You go in, there are exhibits on the second floor, you
can watch a film on the third floor. There is a
diorama -- it's really nice. It is a moving diorama,
360 degrees, all dedicated to the idea that Egypt won
that war; right? Only problem is it's not true.

SO, you go to someone who is at the museum, you
know, a guide and you say, well -- but Egypt lost the
war. And he says, no, no, but look at that piece of
paper, look at that newspaper article where it says it
won. Look at this piece of shrapnel. Look at this
tank we captured from the Israelis; all of this proves
that we won; right? And you can buy T-shirts and
everything and it looks real until you really look at
it and you realize that they are only talking about the
first day of the war and they completely ignore 99
percent of what happened; okay?

Mr. Allingham gets up here and says, oh, well,

we settled with the Trump -- we settled with the Orly

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 241 of 262

13

Trust; right? Well, you know what? You have to look
at the language of the CSA because the Orly Trust is

expressly excluded from the settling parties.

Mr. Allingham tried to get the trust claims included

and the Orly Trust included --

THE COURT: Which Orly entities settled? There
is three in all, I take it?

MR. GRIVER: No. There is the AG Group settled
so the Brosers settled, Arie settled --

THE COURT: I don't consider them -- the Orly
people are Orly individually, Orly as beneficiary of
the trust and the Orly Trust; is that right?

MR. GRIVER: Orly settled and it says it right
there: Orly Genger in her individual capacity and in
her capacity as beneficiary of the Orly Genger 1993
trust.

THE COURT: And as beneficiary.

MR. GRIVER: And as beneficiary.

But the Orly Trust itself is expressly excluded
from the A.G. Group settling parties and is expressly
defined as a member of the nonsettling Sagi Group.

THE COURT: Is that your understanding,

Mr. Allingham?
MR. GRIVER: That is Page 3, by the way.

MR. ALLINGHAM: It is, your Honor. That is the

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 242 of 262 -
way the agreement reads.

When Justice Feinman in --

THE COURT: That's the end of it. So the Orly
Trust is not settled.

MR. GRIVER: That is the language that he signed
in exchange.

MR. ALLINGHAM: It's more complex than that.

MR. GRIVER: You know what else is in that? Any
changes to that have to be in writing, agreed to by all
the parties, and we don't agree and there is no
writing. He is talking about what he wanted and there
is also a -~ where everything, all prior agreements, et
cetera, are merged. There is a merger clause in there,
as well.

THE COURT: Oh, no, do I perceive another action
or motion?

MR. GRIVER: No, I don't believe so, your Honor,
because here's what also happened. There was a second
amended stipulation of dismissal where we crossed out,
by hand, because it was mistakenly put in -- crossed
out by hand and your Honor was concerned about it and
that's why it became the second amended stipulation of
dismissal because that language was taken out. And the
language that was taken out was any idea that the Orly

Trust settled the claims as part of that confidential

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 243 of 262

 

 

15

settlement agreement, the Orly Trust was removed and,
indeed, the Orly Trust remained -- the claims of the
Orly Trust remained, specifically in that second
amended stipulation of dismissal, which allowed the two
injunctions -- the injunctions against the Trump Group
and the injunctions against everybody else, including
Dalia Genger -- to pursue her claims in Delaware --

THE COURT: So you agree with Ms. Bachman on
that; that the Orly Trust claims remain and --

MR. GRIVER: The Orly Trust claims remain --

THE COURT: So the only issue remains, of
course, whether Dalia should be substituted, which I
take it -- but you say the trust claims remained --
does everybody agree?

MR. GRIVER: No, it remained. The second
amended stipulation of dismissal, which dismissed
Orly's claims as an individual and as a beneficiary is
what happened in this court. As part of that
stipulation, the claims of the Orly Trust were not
settled -- were not dismissed and Ms. Bachman and Dalia
were permitted to reinvigorate a lawsuit in Delaware
that they had commenced claiming the right to the
shares and go moving against the Trump Group and TPR,
et cetera; right?

We had gotten those stayed previously because

Eric Allen
Official Court Reporter
1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 244 of 262 Me
our concern was that Dalia would not vigorously pursue
those claims on behalf of the Orly Trust.

Dalia went down to Delaware, immediately settled
with TPR and with the Trump Group. Now, if her claims
had already been settled two months before, then what
was she doing down in Delaware? But she went down to
Delaware. She didn't come in at the time and say, hey,
wait a second, wait a second, I want my moneys. No.
She went down to Delaware, settled with everybody else,
TPR and the Trump Group, and it was that settlement
that caused the lst Department to dismiss the claims
here because they said there is nothing left because of
the Delaware stipulation.

So, Dalia has already taken care of it and
because of that there are no claims left. The Court of
Appeals has so ruled, the lst Department has so ruled
that the fact that we are here arguing about her
attempt to substitute herself in when she settled
already as a trustee -- she gets one chance to settle.
We gave you the Delaware stipulation. That's what she
says. She makes findings of fact that are -- that help
Sagi. She makes statements that help Sagi and then
finally she settles all of her claims on behalf of the
trust claiming to properly represent the trust.

Now, that's something that we are going to raise

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 245 of 262

17

up in the surrogate's court. That is another example
of Dalia misusing her power as trustee, but that has no
bearing on this. There are no claims left because the
Orly trust settled her claims in Delaware and Orly
individually and as beneficiary settled the claims with
the Trumps in the confidential settlement agreement.

The money that they are trying to get now is
above the $10 million that the Delaware settlement
caused to be given to TPR and that's the Keenan
decision. The Keenan decision was, well, now that the
Delaware stipulation exists and the Orly Trust is
decided, that everything's okay with the Orly Trust,
well, then the sale of the shares back in 2008, the
proceeds go to TPR. It's in our papers.

THE COURT: I am shaking my head nodding just to
the extent that I understand what you are saying.

MR. GRIVER: Right, okay.

Very simply, Orly settled with the Trumps in
June. The Orly Trust settled with the Trumps in
August, two months later.

Now, we go to -- and the main point, your Honor
is there are no claims left and since there are no
claims left, her substitution motion just fails. It's
that simple.

Then we go to the second part of her claim,

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 246 of 262

 

 

18

which is CPLR 2701. She wants the proceeds of Orly's
settlement with the Trumps to be paid into court and
she just can't do that. Most attorneys, I think, would
simply read the language of the statute to determine
that the language of the statute bars their ability to
bring a motion and stop right there, but that's not
what happened here. What happened here is that they
proceeded nonetheless. And the motion to have the
proceeds paid in court doesn't work because under CPLR
2701, that CPLR provision, your Honor, is designed very
narrowly to take care and protect moneys that are the
subject of an action. And there are three sub parts.

First of all, it has to be the subject of an
action. The moneys that are the settlement with the
A.G. Group but not the Orly Trust are not part of the
2010 case which, in any event, no longer exists.

But you can go and look at each one of the
individual subparagraphs and see that it doesn't work.

The fourth one is if a third party is a trustee
and is holding the money, like the comptroller of the
-- the State comptroller. The State comptroller has,
let's say, death benefits. The person has died. It is
claimed both by the beneficiary of the will and by the
ex-wife who is named in the policy for the death

benefits. They are fighting over that specific sum of

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 247 of 262 1
money and the comptroller has to pay it to somebody so
he pays it into court on a monthly basis until the
court rules does widow A get it or widow B get it.
That's clearly not the situation here.

The second one is where there are special
circumstances that make it desirable that payment be
made to -- that payment be made into the court instead
of two the parties. Well, as Mr. Allingham correctly
noted, some of the money has already been paid, some of
the money will be paid and there are no special
circumstances here that should delay any of that.

There is no evidence that they have come in that said
that there is a special circumstance that requires the
court to protect the moneys. There is not even a claim
against those moneys in a court of law.

Third is the situation where ownership of the
property will depend on the outcome of the pending
action. That also is inapplicable here. There is no
pending action, number one. And, number two, even if
there was, you can look at all the counterclaims, all
of the cross-claims, all of the original claims, none
of it has to do with the confidential settlement
agreement so it simply does not apply.

And it can't serve as a legal basis for what

Dalia is attempting to do. She made her own decision

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 248 of 262

to settle and she settled it as she saw fit; in a way
that was destructive to Orly and we'll take care of
that later, but in a way that she decided to settle
those claims. There is a stipulation in Delaware and
they ignore that. They ignore the second amended
stipulation of dismissal in this court and what
happened -- the fact that they went ahead and then used
that stipulation to say, oh, there are still claims for
Orly Trust. Now they are claiming that the Orly Trust
claims didn't even exist at the time that they went
into Delaware and how is that possible? And
Mr. Allingham chooses to ignore the actual language of
the confidential settlement agreement which he cannot
do because he negotiated that language, he chose to
have his client sign that language and for him to come
in and say well let me explain to you how the language
should be ignored is improper, entirely so.

So, I am going to sit down and say nothing else.
Thank you.

MR. MONTCLARE: Thank you, your Honor. Paul
Montclare for Arie Genger.

I have just a few things to say. I have to say
I agree with everything that Mr. Griver said. It's not
to have him back in the courtroom.

It seems to me that we can address this really

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 249 of 262

21

pretty simply. There is no action for her to
substitute into. I mean, how can you substitute into
an action that's been completely dismissed, has been
completely affirmed, there is now no leave-to-appeal
motion pending to the Court of Appeals. She is going
to be substituted in for Orly who lost the case against
the Trumps who are no longer in the case. I mean, that
should end the whole analysis. I don't understand why
we need to go past that.

The issue with respect to the confidential
settlement agreement, on behalf of Arie Genger, we were
a party to that agreement and they want to come in and
interfere with our property rights by just saying, oh,
we want it paid into court. What action is there to
deprive us of our property rights being brought by --

THE COURT: Well, I think what Mr. Griver
mentioned in his list of subdivisions of 2701, the only
one that piqued any interest was special circumstances,
so what about that?

MR. MONTCLARE: But there are no -- there has to
be an existing action, your Honor. There is no
existing action.

THE COURT: So that -- you still need an
existing action for there to be special circumstances.

MR. MONTCLARE: Yes. Otherwise what do we just

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 250 of 262

22

have people walking in off the street and into court
and asking for an application to pay it into court?

THE COURT: It happens all the time.

MR. MONTCLARE: They could have early on tried
to get an attachment of that. They could have done a
lot of things but the procedural mechanism they have
chosen is a little unusual.

But it's not grounded in anything. I think --
and also, it proceeds from a false assumption of what
their -- what they conceded in Delaware, which I am not
going to repeat; why we settled with Mr. Allingham's
clients in Delaware at a time when there are open
issues that made settlement possibility. Much to my
great disappointment, that is no longer the case. That
case is over against the Trumps. It's over.

And the reason she wants to substitute in is to
basically to sue the Trumps. And that makes no sense
at all to me.

THE COURT: Okay, thank you.

I think --

MR. DELLAPORTAS: Very briefly, your Honor.

Three quick points:

Number 1, Orly Genger brought claims in this
case on behalf of the Orly Genger 1993 Trust.

Number 2, Orly Genger and her father got or are

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 251 of 262 33
going to get $32.3 million in settlement of those
claims and, number 3, those claims are no more and we
join in Ms. Genger's -- Mrs. Dalia Genger's position
that the money should be paid into court.

Subject to that, we respectfully disagree with
the comments of Mr. Montclare and Mr. Griver, except to
the extent that Mr. Griver described the Cairo museum,
which I have been to as well and I think it is an
accurate description of it.

And with that, we rest on our papers.

THE COURT: Thank you.

MS. BACHMAN: May I add something, your Honor?

THE COURT: Sure.

MS. BACHMAN: With regard to, I think, the
Court's very pointed question to Mr. Griver and
Mr. Allingham, who were the settling parties? And I
think the Court described, at least conceptually, three
possibilities: Orly as beneficiary and Orly
individually --

THE COURT: Those were settled.

MS. BACHMAN: Apparently. Apparently that's
what Mr. Griver is saying.

THE COURT: Signed, sealed, delivered. You saw
the agreement.

MS. BACHMAN: I have now seen the agreement.

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 252 of 262

24

The mystery party is what happened to the Orly
Trust.

THE COURT: And that was in Delaware. Kaputski
(phonetic) in Delaware; no?

MS. BACHMAN: As I understand it, this case was
a derivative case presently pending today. That's what
Orly described in her complaint, her claims to be. She
is bringing this action, quote, "on behalf of the Orly
Trust as beneficiary of the Orly Trust to protect her
interest thereunder." Her claim, as I understand it --
and unfortunately you have had a longer tenure in this
than I have -- but as I understand, it were purely
derivative claims. I understand that she said in the
caption Orly Genger individually and on behalf of the
Orly Trust but the real claims were with regard to what
was done with the Orly Trust shares. For them to say
she settled as a beneficiary and somehow that's
different than the trust is a distinction without a
difference. If you are a beneficiary, you are, I
believe, saying I have a derivative right to sue
because the trust is not protecting my interest as the
beneficiary.

I don't understand how you can split that
difference and say, no, the beneficiary is something

different than the trust. They have to be merged and

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 253 of 262

25

that's what she did in her complaint.

And the entire settlement agreement is replete
with all of those references.

It says, in defining who the A.G. Group is, that
Orly Trust, in quote, "all her capacities." It doesn't
say in her individual capacity --

THE COURT: What about the second agreement?

Are you focusing on the second?

MS. BACHMAN: I am looking at what I believe to
be the actual -- the CSA.

THE COURT: The one where there is a writing, "I
wrote in" or something.

MS. BACHMAN: Correct.

THE COURT: -I'm on Page 1 of that.

MS. BACHMAN: I am actually looking at the
settlement agreement itself, what she actually did. On
Page 1 of that settlement agreement, it says -- it
defines Orly as "Orly Genger in all capacities."

So, while they may be playing convenient word
games here -- I hope they are not -- but the settlement
agreement itself belies what I believe Mr. Griver is
trying to convince this Court of; that somehow there is
this distinction, this magical distinction that he is
now conveniently drawing which they weren't drawing in

the settlement agreement itself.

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 254 of 262

 

 

26

THE COURT: Even assuming you are right, which I
am not sure you are, but assuming you are right, so
what? If it was all settled, if two of the entities
settled in one way or the other and then Dalia went
down and settled with the Trump Group and TPR in
Delaware, what's left and why is there something left?
That's what I want to know.

MS. BACHMAN: At least as I understand the
context of the Delaware settlement, it was motivated --
and if you look at the confidential settlement
agreement, it calls for the settlement of that Delaware
case. It says go settle that case. Orly --

THE COURT: It doesn't say go settle it. It
says something else; right?

MR. MONTCLARE: Cooperate.

MR. GRIVER: Cooperate.

MS. BACHMAN: It says Orly will cause.

THE COURT: Cause.

MR. GRIVER: No, Orly will take efforts to
cause,

THE COURT: Something like that. It's a little
squishy.

MS. BACHMAN: A little squishy, but the concept
is clearly there. If he wants to look at the words,

which I think he had a part in drafting, that was idea.

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 255 of 262

 

 

27

The idea was we're buying peace, as Mr. Allingham said.
We're doing the best we can. We don't want to hear
from you again. Go away and make sure, as best you
can, this all goes away:

THE COURT: So why is something left? That's
what I don't understand.

MS. BACHMAN: A, it's unclear if something is
left or not. But even if it's not, fine, they settled
those cases. They settled those claims and they got
paid for it. If she brought this case as a derivative
plaintiff and she got paid for her derivative claims,
it is black letter law that that money, those
settlement proceeds on behalf of the derivative
plaintiff go to the principal. They don't belong to
the individual.

THE COURT: Aren't you too late?

MS. BACHMAN: How so?

THE COURT: It settled.

MS. BACHMAN: But the payment hasn't been made
yet.

THE COURT: I don't know. It sounded like it
was. And does it matter? Does it matter that it
hasn't been paid? Even if it hasn't been, the
agreement has been entered, it's -- is there a judgment

or something?

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 256 of 262

28

MR. ALLINGHAM: Your Honor entered a stipulation
of dismissal and we have paid $17.25 million plus
interest and we are obligated on two more notes.

THE COURT: As he said, it sounds like that ship
has sailed.

MS. BACHMAN: There is $15 million that they owe
to the settling parties. If you want to call that
Spare change, I will take that change. That's fine.

Mr. Griver talked about the fact that these --
the cases that I cited talk about a future stream of
payment; right? He is talking about widows and orphans
getting paid in the future. That is, by definition,
what this is. We are talking about a future stream of
payment for claims that were settled. Yes, the claims
were settled. Mr. Allingham said repeatedly that he
bought peace. The Orly Trust settled its claims under
the settlement agreement. Otherwise, if -- as I
understand the Court's concern, if they settled the
claims, took all the money and we were not a party to
it, then they shouldn't have been in power to settle in
the first place. They can't have it both ways. They
can't settle the claims and take the money and then say
it's too late. Either they settled the derivative
claims and money belongs to the trust or they didn't

settle the claims and those claims are out there and we

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 257 of 262

 

 

29

have the right to pursue them.

THE COURT: I'll read your papers because I am
not quite sure I get it.

MR. GRIVER: Your Honor, just very quickly.
Notice that she talks about the complaint. She does
not talk about what happened in the settlement and she
misquotes the CSA. The CSA is executed by the A.G.
Group and the Trump Group. That's on Page 1.

Two defined groups: The A.G. group is
specifically defined to be Orly Genger in her
individual capacity and in her Capacity as beneficiary
of the Orly Genger 1993 trust. The Orly Trust is
expressly excluded and on Page 3 is included with a
group called the Sagi Group which identifies the
nonsettling parties. It's very simple. There is an
entire agreement clause. We have to amend it only by a
writing signed by all of the parties, so that language
is what controls; not the complaint but the language of
the settlement.

The second amended stipulation of dismissal,

Ms. Bachman wasn't here jumping up and down and saying,
hey, I have to be part of this because it's settling
the Orly Trust shares. Instead, the Orly Trust was
specifically careted out and, in fact, Dalia, on behalf

of the Orly Trust, supposedly as the trustee, then

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 258 of 262 30
later went down to Delaware. And she didn't say, hey,
you know what? Good news. All of my claims in this
case have been settled so see you later. Bye. She
went to the court and she said there is an existing
case, I have existing claims and here is the
settlement. And when Orly went down and tried to get
involved in that settlement, then Dalia and her counsel
said, no, didn't listen to what Orly had to say and
then settled it against Orly's desires.

So for her to say, well, there is a provision
that says that Orly should attempt to get the Orly
Trust to settle, Orly wasn't involved in the
settlement. She didn't cause the settlement in any
way, shape or form.

Please look at our papers and -- because our
papers are the only ones, the only ones to talk about
what actually happened; okay? The rest of it, what
Ms. Bachman is talking about, she is talking about the
first day of the Yom Kippur war. She knows the next
two weeks. They may win this case in Egypt. They will
not win in case before this Court.

MR. ALLINGHAM: Your Honor, may I?

THE COURT: If it's something you haven't
said --

MR. ALLINGHAM: It's not something I have not

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Wass 1:19-cv-09365-AKH Document 1-2 Filed 10/09/19 Page 259 of 262 1
said.

What emerges from all of the arguments is that
everyone agrees that no claims remain for Dalia to pick
up, so the motion for substitution should be denied.

I agree with Mr. Griver that the Orly Trust

settled with the Trumps at some point. He and I have a

disagreement about at what point. Actually, we don't
even have a disagreement about at what point. I
believe that the Orly Trust settled with the Trumps in
June in the settlement agreement. I believe that the
Orly Trust settled with the Trumps in August in
Delaware --

THE COURT: How can they do it twice?

MR. ALLINGHAM: Your Honor, if you were in my
position and you had been involved in this litigation
as long as --

THE COURT: I understand.

MR. ALLINGHAM: I was looking for the
Delaware --

THE COURT: It's belts and suspenders.

MR. ALLINGHAM: -- the Delaware guarantee with
respect to title. I was looking for whatever

protection I could get.
THE COURT: Okay.

MR. ALLINGHAM: Now, as to whether Orly could

 

 

Eric Allen
Official Court Reporter
1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 260 of 262 30

settle as a beneficiary of the Orly Trust or
derivatively on behalf of the Orly Trust, Justice
Feinman, on January 3rd, 2013, found that Orly had
derivative standing to bring claims on behalf of the
Orly Trust. I argued that she didn't. I lost.
Justice Feinman found that she did and that ruling is
law of the case.

Orly had derivative standing to bring claims on
behalf of the Orly Trust, according to Justice Feinman.
In what capacity? I can't think of any other -- there
may be someone, but I can't think of any other capacity
than as the beneficiary. So I believed in June that
when we said she is settling individually and as
beneficiary of the Orly Trust, I got a release of the
claims that were made against me derivatively by the
Orly Trust. But, as Mr. Griver says, in August we got
a release and dismissal from the Orly Trust in
Delaware.

THE COURT: Thank you.

MR. ALLINGHAM: What is clear, though, is that
we have a release and a dismissal of the Orly Trust
claims. Everyone seems to agree to that and there are
no claims pending here to substitute it.

THE COURT: So it seems, but I will read your

papers and I will keep an open mind and I will issue a

 

 

Eric Allen
Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 1:19-cv-09365-AKH Document1-2 Filed 10/09/19 Page 261 of 262

 

 

33

decision.

It's your motion, so you will upload this
transcript in the E-Filing system. I see I have a nice
file here. If I don't have hard copies of memos,
affirmations, affidavits, I need them all due on or
before April 8th. Exhibits can remain E-Filed.

Thank you.

MR. ALLINGHAM: Thank you, your Honor.

MR. DELLAPORTAS: Thank you, your Honor.

KkkkKKKKKRKKKKKE

CERTIFIED THAT THE FOREGOING IS A TRUE AND ACCURATE TRANSCRIPT
OF THE ORIGINAL STENOGRAPHIC MINUTES IN THIS CASE.

ERIC ALLEN
SENIOR COURT REPORTER

Eric Allen
Official Court Reporter
 

/ (FILED: NEWCYORK 1 COUNTY CUBRKDOS (OY 201 F103 10/D9RM) Page 262 NFHEBO. 651089/2010
NYSCEF DOC. NO. 1279 RECEIVED NYSCEF: 05/07/2015

SUPREME COURT OF THE STATE OF NEW YORK — NEW YORK COUNTY

PRESENT: Hon. BARBARA JAFFE PART 12

Justice

 

ARIE GENGER and ORLY GENGER, in her individual capacity

and on behalf of THE ORLY GENGER 1993 TRUST, INDEX NO. 651089/2010
MOTION DATE

Plaintiffs, MOTION SEQ. NO. YZ

CALENDAR NO.

“Ve
INTERIM ORDER

SAGI GENGER, TPR INVESTMENT ASSOCIATES, INC.,

DALIA GENGER, et al.,

Defendants.

 

The following paper, numbered 1, was read on this motion.

PAPERS NUMBERED
Notice of Motion/ Order to Show Cause — Affidavits — Exhibits ...
Answer — Affidavits — Exhibits
Replying Affidavits

Cross-Motion: [| Yes ‘= No

 

 

Defendant Dalia Genger’s motion for an order substituting her, as trustee, as plaintiff for
Orly Genger’s Trump Group claims, and for an order pursuant to CPLR 2701 directing that the
Trump Group settlement fund be paid into Court is held in abeyance pending the Surrogate’s
Court’s resolution of Orly Genger’s petition to remove Dalia Genger as trustee of Orly Trust.
cs See Genger v Genger, interim order dated Apr. 1, 2015, index No. 113862/2010 [mot. seq. no.

3 21).
»

 

 

 

 

MOTION/CASE IS RESPECTFULLY REFERRED TO

©) 3 Dated: 5/7/15 oO \_

Fe Ww .BARBARA JAFFE
YW JSC.
=> <

= ACheck one: [] FINAL DISPOSITION [1] NON-FINAL DISPOSITION

Check if appropriate: [| DO NOT POST [!| REFERENCE

SSS

 
